 A. O. SMITH CORPORATION, GRANITE CITY PLANT3393.The Respondents have not engaged in the unfair labor practices alleged in the,,complaint 75[Recommendations omitted from publication.]75 For reasons stated,this conclusion applies to Local 224.The complaint against theDistrict Council is barredby Section 10(b) of the Act.A. O. Smith Corporation,'Granite City PlantandWilliam T.Randolph,Thomas L. Willmore,James L. Hall,Arley Potts,Anton Becker,William E.Watts, Ruben Luther,Frank Becker,William R.Hogan,Clyde Woolverton,Henry L. Kent,ThomasE. Gipson,Clarence E. Shaw, Frederick J. Bailey, Albert W.Ennis, Conrad F. Bauer,Harry W. Nichols,William G. Whit-son, Harold R. Garner,Sr., Elroy Paschedag,Albert Rowden,Arthur Ray Miller, and' Calvin J.CissellInternational Brotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers and Helpers, AFL-CIO, Local UnionNo. 5752andWilliam T. Randolph,Thomas L. Willmore, JamesL. Hall,Arley Potts,Anton Becker,William E. Watts, RubenLuther, Frank Becker,William R.Hogan, Clyde Woolverton,Henry L. Kent, Thomas E. Gipson,Clarence E. Shaw, Fred-erick J. Bailey, Harry W. Nichols,William G.Whitson,HaroldR. Garner,Sr., Elroy Paschedag,Albert Rowden,and ArthurRay Miller.Cases Nos. 14-CA-1757, 14-CA-1759, 14-CA-1760,14-CA-1761,14-CA-1762,14-CA-1763,14-CA-1764,14-CA-1765,14-CA-1766, 14-CA-1767, 14-CA-1768, 14-CA-1769114-CA-1770114-CA-1771114-CA-1774,14-CA-1775,14-CA-1777,14-CA-1778,.14-CA-1781114-CA-1782,14-CA-1789, 14-CA-1804,14-CA-1828,14-CB-526, 14-CB-530, 14-CB-531, 14-CB-532, 14-CB-533, 14-CB-534, 14-CB-535, 14-CB--536114-CB-537,14-CB--538,14-CB-,539, 14-CB-540, 14-CB-541, 14-CB-542, 14-CB-545, 14-CB-546,14-CB-548, 14-CB-549, 14-CB-552, and 14-CB-562.July 21,1961DECISION AND ORDER-On April 15, 1960, Trial Examiner Charles L. Ferguson issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto. ' The Trial Examiner also found that the Respond-ents had not engaged in other unfair labor practices alleged in the'Referred to herein as the Company.Referred to herein as the Union.132 NLRB No. 9.614913-62-vol. 132-23 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaints and recommended that such allegations be dismissed.Thereafter the Respondents filed exceptions to the Intermediate Re-port and the Respondent Company filed a brief in support of itsexceptions.3The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in these cases, including the Intermediate Report, the excep-tions,4 and brief, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.1.In agreement with the Trial Examiner, and for the reasons statedin the Intermediate Report, we find that the Respondent Company, bythe discharge of employee Albert Rowden on December 16, 1957; thelayoff of employee William T. Randolph on January 17, 1958; thealteration of its contract with the Union to accomplish this layoff ;and the discharges on January 22 and 23, 1958, of strikers William T.Randolph, Thomas L. Willmore, James L. Hall, Arley Potts, AntonBecker,William E. Watts, Ruben Luther, Frank Becker, William R.Hogan, Clyde Woolverton, Henry L. Kent, Thomas E. Gipson, Clar-ence E. Shaw, Frederick J. Bailey, Harry W. Nichols, William G.Whitson, Harold R. Garner, Sr., Elroy Paschedag, Arthur Ray Miller,and Calvin J. Cissell, and sympathy strikers Albert W. Ennis andConrad F. Bauer,' violated Section 8(a) (3) and (1) of the Act.iFollowing the hearing the Company filed a motion for oral argument and a motion toreopen the record because of alleged changed circumstances.The General Counsel fileda memorandum in opposition to the motion to reopen the recordThe motion for oral argument is hereby denied as the record,the exceptions,and thebrief adequately present the issues and positions of the parties.The motion to reopen the record is based upon the contention that the removal ofHerzing and his group from leadership of the Union subsequent to the hearing rendersunnecessary that portion of the Trial Examiner's recommended remedy which requiresthe Company to cease recognizing the Union unless and until it is certified pursuant to aBoard-conducted election.The General Counsel contends,and we agree,that the removalof Ilerzing and his group from the Union's leadership does not render unnecessary thewithdrawal of recognition and the holding of an election as recommended by the TrialExaminer.Accordingly, the motion is denied.4The Respondent Union moved to dismiss the complaints upon the grounds that : (1) Theevidence adduced failed to establish the violations alleged; (2) the Trial Examiner's rul-ings on the admissibility of evidence were erroneous and prejudicial; '(3) the TrialExaminer relied upon evidence of occurrences which took place more than 6 months priorto the filing of the applicable unfair labor practice charge; and(4) the Trial Examinermanifested bias and prejudice against the Respondents.The Respondent Company alsoexcepted to the entire Intermediate Report on the ground that the Trial Examiner hadexhibited bias against the Company.Upon careful examination of the entire record andthe Intermediate Report,we are satisfied that the Respondents' contentions relating tothe weight of the evidence and its admissibility are without meritAs to the contentionof bias,the Supreme Court has stated that even "total rejection of an opposed view can-not of itself impugn the integrity or competence of a trier of facts.",N L.R.B. v. Pitta-burgh S.SCo,337 U.S 656, 659.Accordingly,the Respondents'motions are herebydenied5 Texas Foundries,Inc.,101 NLRB 1642,enforcement denied on other grounds 211 F. 2d791 (CA.5) ;West Coast Casket Company,Inc,97 NLRB 820, enfd.205 F 2d 902(CA. 9)CfBrown and Root, Inc,et. at. d/b/a Ozark Dam Constructors,99 NLRB1031, enfd.as mod 203 F. 2d 139(CA. 8). The Board majority in that case drew a A. 0. SMITH CORPORATION, GRANITE CITY PLANT3412.As did the Trial Examiner, and for the reasons given in, theIntermediate Report, we find that the Respondent Company violatedSection 8 (a) (2) and (1) of the' Act by the following conduct :(a)Demoting William T. Randolph on November 4, 1957, fromhis foreman's position to rank-and-file status.(b)Discharging Albert Rowden on December 16,1957.(c)Compensating Union PresidentWillard Herzing and Vice,President Flarce Warfield, at their regular rates of pay, for time spent.in the plant in the conduct of the Union's business other than con--ferring with the Company concerning grievances or contract negotia-tions under a continuation of the so-called "Costello" agreementfreeing Herzing and Warfield from the obligation to perform the workfor which the Company paid them.(d)Permitting agents of the Union to engage in union activities inthe plant during working time to combat the activities of employees in,opposition to the Union, this despite the Company's rule forbiddingsuch activities in the plant, and in the context of instructions given tosupervisors and foremen to prevent union activities in the plant by"outside unions" which in effect meant the employees opposing theUnion.(e)Providing IBM employee address slips to the Union at com-'pany expense to be used by the Union to combat the activities of em-ployees in opposition to it.(f)Permitting the Union to post notices on the Company's bulle-tin board and to distribute literature to employees on companypremises in its campaign against employees opposed to it while for-'bidding employees opposing the Union to engage in such conduct onor within company premises.3.We find, as did the Trial Examiner, and for the reasons stated inthe Intermediate Report, that the Union violated Section 8 (b) (2) and(1) (A) by causing or attempting to cause the Employer to lay offemployee William T. Randolph on January 17, 1958, in violation ofSection 8 (a) (3) and (1) of the Act..distinction in an unlawful refusal-to-bargain situation between, on the one hand, sym-pathy strikers who themselves comprised a separate appropriate bargaining unit In thesame plant and enjoyed collective-bargaining relations with the offending employer, and,on the other hand, sympathy strikers in the plant who were wholly unrepresented. TheBoard majority held that the former group, because they themselves enjoyed bargainingrights, were not directly affected or aggrieved by the employer's unlawful refusal to bar-gain with the employees in the other unit and, hence,should be regarded as economicstrikers and not as unfair labor practice strikers.The unrepresented employees,however,stripped of this Insulation,were directly affected and were found to be entitled to thestatus of unfair labor practice strikers.The validity of that distinction aside-as alreadyindicated,there was a division of opinion in the Board inBrown& Root-the instantcase, Involving the discriminatory discharge of employees,is plainly distinguishable.Here,there was no basis upon which to anticipate differing action by the Employer and thediscriminatory discharge of employees in one represented unit in the plant posed a threatof similar action to'employees In the other units in the plant. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.For the reasons stated in the Intermediate Report, we find, inagreement with the Trial Examiner, that the Union violated Section8 (b) (1) (A) by the following conduct:(a)Threatening employees through its officials and stewards fromJanuary 9 to 22, 1958, with loss of employment if they refused to re-voke authorizations given by them to William R. Hogan in supportof a petition for an election under Section 9 (e) of the Act to rescindthe Union's authority to make a union-security agreement in the unitrepresented by it.(b)Causing the Employer to demote William T. Randolph fromhis position as foreman to rank-and-file status thereby restraining andcoercing employees in the exercise of their rights under Section 7 ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. The Respondent Company, A. O. Smith Corporation, GraniteCity Plant, Granite City, Illinois, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Discriminating in regard to the hire or tenure of employ-ment of its employees to encourage or discourage membership in In-ternational Brotherhood of Boilermakers, Iron Ship Builders, Black-smiths, Forgers and Helpers, AFL-CIO, Local Union No. 575, or anyother labor organization of its employees.(b)Recognizing the above-named labor organization as the exclu-sive representative of its employees for the purpose of collective bar-gaining, unless and until said labor organization shall have beencertified by the National Labor Relations Board as the exclusive bar-gaining representative of said employees in an appropriate unit.(c)Performing, enforcing, or giving effect to any agreement whichitmay have with the above-named labor organization, or to any re-newal, modification, or supplement thereof, unless and until the afore-said labor organization shall have been certified by the National LaborRelations Board as the exclusive bargaining representative of theCompany's employees in an appropriate unit;Provided, however,Thatnothing herein shall be construed to require the Company to vary anysubstantive provisions of such'agreement, or to prejudice the assertionby the employees of any rights they may have thereunder.(d)Giving material aid or support to the above-named or any otherlabor organization, and otherwise interfering with the representationof its employees through a labor organization of their own choosing. A. O. SMITH CORPORATION, GRANITE CITY PLANT343(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all such activities, except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from InternationalBrotherhood of Boilermakers, Iron Ship Builders, Blacksmiths, Forg-ers and Helpers, AFL-CIO, Local Union No. 575, or any successorthereto, as the exclusive representative of the Company's employees forthe purpose of collective bargaining, unless and until the said labororganization shall have been certified as collective-bargaining repre-sentative of such employees in an appropriate unit.(b)Offer to William T. Randolph immediate and full restorationto his former position as foreman with credit to him of all seniorityto which he had been entitled before the January 16, 1958, alterationof the Company's labor contract with the above-named labor organiza-tion, and jointly and severally with the above-named labor organiza-tion make Randolph whole for any loss of earnings suffered by himas a result of his demotion from his position as foreman on November4, 1957, to a rank-and-file job, as provided in the section of the Inter-mediate Report entitled "The Remedy."(c)Offer the persons named below immediate and full reinstate-ment to their former or substantially equivalent positions and makethem whole for any loss of earnings suffered by them because of thediscrimination against them in the manner provided in the section ofthe Intermediate Report entitled "The Remedy" :Albert Rowden,Harold R. Garner, Harry W. Nichols, Clyde Woolverton, James L.Hall, William G. Whitson, Ruben Luther, Calvin J. Cissell, FrederickJ.Bailey, Anton Becker, Frank Becker, Thomas Gipson, Henry L.Kent, Arthur Ray Miller, Elroy Paschedag, Arley Potts, Clarence E.Shaw, William E. Watts, Thomas L. Willmore, Albert W. Ennis,Conrad F. Bauer, and William R. Hogan.(d)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay due andthe rights of employment under the terms of this Order. 344 - -DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Post at its'place of business in Granite City, Illinois, copies ofthe notices attached hereto marked "Appendix A" and "Appendix B." ICopies of said notices, to be furnished by the Regional Director forthe Fourteenth Region, shall, after being duly signed by the respec-tive representatives, be posted by the Company immediately uponreceipt thereof, and be maintained by it for a period of 60 consecutivedays thereafter, in conspicuous places, including all places where no-tices to employees are customarily posted.Reasonable steps shall betaken by the Company to insure that said notices are not altered, de-faced, or covered by any other material.(f)Notify the Regional Director for the Fourteenth Region, inwriting, within 10 days from the date of this Order, what steps ithas taken to comply herewith.B. The Respondent Union, International Brotherhood of Boiler-makers, Iron - Ship Builders, Blacksmiths, Forgers and Helpers,AFL-CIO, Local Union No. 575, its officers, agents, representatives,successors, and assigns, shall :1.Cease and desist from :(a)Causing the Company to demote its foremen in order to restrainand coerce employees in the exercise of their right under Section 7of the Act to support or to refrain from supporting the above-namedlabor organization or any other labor organization.(b)Causing or attempting to cause Respondent Company to layoff employees in violation of Section 8(a) (3) of the Act.(c)Threatening employees with loss of employment to restrain orcoerce them in the exercise of their right under Section 7 of the Actto support or to refrain from supporting the above-named labor or-ganization or any other labor organization.(d) In any other manner restraining or coercing employees ofA. O. Smith Corporation, Granite City Plant, Granite City, Illinois,2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :.(a) Jointly and severally with the Company make whole WilliamT. Randolph for any loss of earnings suffered by him because of hisdemotion on November 4, 1957, from his position as foreman to a rank-and-file job in the manner provided in the section of the IntermediateReport entitled "The Remedy."(b)Post at its business offices and meeting halls in Granite City,Illinois, copies of the notices attached hereto marked "Appendix A"6 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." A. O.,SMITH CORPORATION, GRANITE CITY PLANT345.and "Appendix B."' Copies of said- notices, to be furnished by theRegional Director for the Fourteenth Region, shall, after being dulysigned by the respective representatives, be posted by the Union im-mediately upon receipt thereof, and be maintained by it for a periodof 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonablesteps shall be taken to insure that, said notices are not altered, defaced,or covered by any other material.- (c)Mail to the Regional Director for the Fourteenth Region signedcopies of the notice attached hereto marked "Appendix B," for post-ing by Respondent Company, at its place of business at Granite City,Illinois, in all places where notices to or communications for employeesare customarily posted.Copies of said notice, to be furnished by theRegional Director for the Fourteenth Region, shall, after being signedas provided in paragraph (b) above, be forthwith returned to theRegional Director for such posting.(d)Notify the Regional Director for the Fourteenth Region, inwriting, within 10 days from the date of this Decision and Order,what steps have been taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges other violations of the Act not found herein.MEMBERS RODGERS and BROWN took no part in the consideration ofthe above Decision and Order.I See footnote6, supra.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT encourage or discourage membership in Interna-tional Brotherhood of Boilermakers, Iron Ship Builders, Black-smiths, Forgers and Helpers, AFL-CIO, Local Union No. 575,or any other labor organization of our employees, by discriminat-ing in regard to hire or tenure of employment.WE WILL NOT give material aid or support to InternationalBrotherhood of Boilermakers, Iron Ship Builders, Blacksmiths,Forgers and Helpers, AFL-CIO, Local Union No. 575, or anyother labor organization, or otherwise interfere with the repre-sentation of our employees through a labor organization of theirown choosing. 346DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL withdraw and withhold all recognition from Interna-tional Brotherhood of Boilermarkers, Iron Ship Builders, Black-smiths, Forgers and Helpers, AFL-CIO, Local Union No. 575, orany successor thereto, as exclusive representative of our employeesfor the purpose of collective bargaining, unless and until saidlabor organization shall have been certified by the National LaborRelations Board as such exclusive representative in an appropriateunit.WE WILL NOT perform, enforce, or give effect to any current con-tract with the aforesaid labor organization, or to any extension,renewal, modification, or supplement thereof, unless and until saidlabor organization shall have been certified by the National LaborRelations Board as the exclusive bargaining representative ofour employees in an appropriate unit.However, in our relationswith our employees, we will not vary the wages, hours of employ-ment, rates of pay, seniority, or other substantive provisions,which have been established pursuant to said contract.WE WILL offer to William T. Randolph immediate and full res-toration to his former position as foremen and credit him withall seniority to which he had been entitled before the January16, 1958, alteration of our contract with the above-named labororganization, and jointly and severally with said labor organiza-tion make Randolph whole for any loss of earnings suffered byhim as a result of his demotion from foreman to a rank-and-filejob.WE WILL offer the persons named below immediate and full re-instatement to their former or substantially equivalent positionsand make them whole for any loss of earnings suffered by themas a result of the discrimination against them : Albert Rowden,Harold R. Garner, Sr., Harry W. Nichols, Clyde Woolverton,William G. Whitson, Calvin J. Cissell, Frederick J. Bailey, AntonBecker, Frank Becker, Thomas E. Gipson, James L. Hall, HenryL. Kent, Ruben Luther, Arthur Ray Miller, Elroy Paschedag,Arley Potts, Clarence E. Shaw, William E. Watts, Thomas L.Willmore, Albert W. Ennis, Conrad F. Bauer, and William R.Hogan.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form, join, or assist any labor organization, to bargaincollectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor or- A. 0. SMITH CORPORATION,, GRANITE CITY PLANT347ganization as a condition of employment, as authorized in Section8 (a) (3) of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.All our employees are free to become or remain, or to refrain frombecoming or remaining, members of any labor organization except tothe extent above stated.A. O. SMITH CORPORATION,GRANITE CITY PLANT,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL MEMBERS OF INTERNATIONAL BROTHERHOOD OF BOILER-MAKERS, IRON SHIP BUILDERS, BLACKSMITHS, FORGERS AND HELPERS,AFL-CIO LOCAL UNION No. 575, AND TO ALL EMPLOYEES OF A. O.SMITH CORPORATION, GRANITE CITY PLANTPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT cause A. O. Smith Corporation, Granite CityPlant, to demote its foremen in order to coerce and restrain em-ployees in the exercise of their rights guaranteed by Section 7 ofthe National Labor Relations Act to support or oppose us.WE WILL NOT cause or attempt to cause A. O. Smith Corpora-tion, Granite City Plant, to lay off employees in violation of Sec-tion 8 (a) (3) of the National Labor Relations Act.WE WILL NOT threaten employees of A. O. Smith Corporation,Granite City Plant, with loss of employment for refusing to re-voke authorizations signed by them in behalf of a petition for anelection to be conducted by the National Labor Relations Boardto rescind our authority to make an agreement with A. O. SmithCorporation, Granite City Plant, requiring membership with usas a condition of employment in the appropriate unit representedby us.WE WILL jointly and severally with A. O. Smith Corporation,Granite City Plant, make whole William T. Randolph for any lossof earnings sustained by him as a result of his demotion from hisposition as foreman to a rank-and-file job. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner restrain or coerce employeesof A. O.Smith Corporation,Granite City Plant,in the exercise ofthe rights guaranteed to employees by Section 7 of the Act.INTERNATIONAL BROTHERHOOD OF BOILERMAKERS, IRONSHIP BUILDERS,BLACKSMITHS,FORGERS AND HELP-ERs, AFL-CIO, LOCALUNION No. 575,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEOn various dates between January 20 and April 15, 1958, 23 separate chargeswere filed against Respondent Company, A. O. Smith Corporation, Granite CityPlant, by the 23 individuals listed above as Charging Parties in the CAcase, allegingviolations of Section 8(a)(1), (2), and (3) of the Act, and 20 separate chargeswere filedagainstthe Respondent Union, International Brotherhood of Boilermakers,Iron Ship Builders, Blacksmiths, Forgers and Helpers, AFL-CIO, Local Union No.575, in the CB case, by the 20 individuals listed as Charging Parties in the caption ofthat case, alleging violations of Section 8(b)(1)(A) and (2) of the Act.'On July21, 1958, the Regional Director of the Fourteenth Region (St. Louis, Missouri)ordered that the 23 CA charges be consolidated and that the 20 CB charges beconsolidated "for the purpose of Complaint and Hearing," 2 and on that same dateseparate consolidated complaints issued, the CA complaint, against Respondent Com-pany, herein called the Company or merely Smith, alleging violations of Section8(a)(1)(2), and (3), and the other against Respondent Union, herein called theUnion, the Boilermakers, or Local 575, alleging violations of Section 8(b)(1)(A)and (2) of the Act. Copies of the complaints, the charges, the orders of consolida-tion,and notice of hearing were duly served on the parties.The two complaints werejoined for hearing by order of the Regional Director.With respect to the unfair labor practices, the complaint in the CA case alleges, insubstance: that Respondent Company, at the request of the Union, discriminatorilydischarged employee Albert Rowden on December 16, 1957, laid off employee Wil-liam T. Randolph on or about January 17, 1958, and discharged all of the ChargingParties, except Albert Rowden, on or about January 22, 23, and 27, 1958, and hassince failed and refused to reinstate Rowden, Randolph, "and all other chargingparties," in violation of Section 8(a)(3) and (1) of the Act; that by certain specifi-cally enumerated acts and conduct Respondent Company has, since March 1, 1957,"contributed financial and other support andassistanceto the Union," and that"insofar asthese acts occurred from and after July 20, 1957," Respondent Company"did interfere with its employees in their exercise of the right to engage in protected,concerted activities, and the right to refrain fromengagingin activities on behalfof the Union," all of which constituted unfair labor practices within the meaning ofSection 8(a)(2) and (1) of the Act; and that by certain specifically enumeratedacts and conduct Respondent Company violated Section 8(a)(1) of the Act.With respect to the unfair labor practices, the complaint in the CB case alleges, insubstance: that Respondent Union, by its officers,agents, andrepresentatives, "causedor attempted to cause the Company to" discharge Rowden on December 16, 1957, layoff Randolph on January 17, 1958, discharge 4 of the Charging Parties therein named'The National Labor Relations Act, as amended (61 Stat. 136),herein referred to asthe Act.2 The Charging Parties in the two cases are the same except that three, who filed CAcharges against the Company, do not appear as Charging Parties in the CB caseAlbertW. Ennis and Conrad F. Bauer did not file CB charges, and while Calvin J. Cissell didfile a CB charge,same was dismissed. A. O. SMITH CORPORATION, GRANITE CITY PLANT349on January 22, 1958, discharge Randolph and 13 other Charging Partiesnamed inthat case on January 23, 1958, and William R. Hogan, on January 27, 1958, "be-cause each of the Charging Parties was, or was believed to be, engaging in protected,concerted activities with other employees for the purpose of mutual aid and protec-tion," in violation of Section 8(b) (2) of the Act; and that, by certain specificallyenumerated acts and conduct, Respondent Union, in violation of Section 8(b) (1) (A)of the Act, "restrained and coerced.employees of the Company in theexerciseof their rights guaranteed in Section 7 of the Act."The answer of each Respondent denied generally and specificallythe commissionof each and all of the unfair labor practices alleged in the complaint issuedagainstit.Respondent Company's answer avers affirmatively that Rowden was discharged,on December 16, 1957, "for violation of Respondent's Points of Good Order"; thatRandolph "was laid off . .. on January 17, 1958, in accordance with" seniorityprovisions, "as amended January 16, 1958," of the current collective-bargainingagreement between the Company and the (Boilermakers) Union; that Randolph "andall other Charging Parties, except Albert W. Ennis, Conrad Bauer, and Calvin Cissellwere discharged on January 22 and 23, 1958, for instigating, supporting, andparticipating in picketing in violation of" the current collective-bargaining agreementbetween the Company and the Boilermakers Union; that Ennis and Bauer were dis-charged, on January 23,1958, "for instigating, supporting, and participating in picket-ing" in violation of the current collective-bargaining agreement between the Companyand the International Brotherhood of Electrical Workers, Local 309, AFL-CIO"(referred to herein as IBEW); and that Cissell was discharged, on January 22, 1958,"for excessive and unauthorized absences from work."Pursuant to notice, a hearing was held at St. Louis, Missouri, on various datesbetween September 30, 1958, and February 5, 1959, before me, Charles L. Ferguson,the Trial Examiner duly designated to conductsame.At the hearing full opportunitywas afforded all parties to be heard, and to produce, examine, and cross-examinewitnesses, introduce evidence material and pertinent to theissues, argueorally at theconclusion of the evidence,3 and file briefs and proposedfindingsof fact and con-clusions of law.The parties were granted until March 9, 1959, to file briefs, butsubsequently, on application of Respondent Company and General Counsel, the timefor filing briefs was extended to May 14, 1959, and on May 13, 1959, the GeneralCounsel and Respondent Company filed comprehensive briefs, which have beenthoroughlyexaminedand considered.Upon the entire record in the case, and from my observationof the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYA. O. Smith Corporation is a New York corporation with its principal office andplace of business located at Milwaukee, Wisconsin. It operates manufacturing plants"throughout the United States," including the plant here involved, located on U.S.Highway 67, at or near Granite City, Illinois, where it is now and has been at alltimes material hereto continuously engaged in the manufacture of "automobile framesfor Chevrolet cars.The complaint alleges, and Respondents admit, that RespondentCompany "in the course and conduct of its business during" the 12 months precedingthe filing of the complaint herein, "a representative period, sold and shipped productsvalued in excess of $50,000 from its Granite City Frame Plant, Granite City, Illinois,directly to points outside the State of Illinois."I find that Respondent Company is, and was at all times material, engaged incommerce within the meaning of Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDInternationalBrotherhood of Boilermakers,Iron Ship Builders, Blacksmiths,Forgers and Helpers,AFL-CIO,Local Union No.575, is a labor organization withinthe meaning of Section 2(5) of the Act.International Brotherhood of ElectricalWorkers,AFL-CIO,Local 309, andInternational Association of Machinists,AFL-CIO,referred to in the evidence, arelabor organizations within the meaning of Section 2(5) of the Act.3Attorneys for the Respondent Union elected to present oral argument on the record,and waived the filing of a written brief. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESThe Contentions and IssuesThe main body of the Company's production and maintenance employees is rep-resented by the Respondent Union.The Machinists and the Electricians representlesser groups of the Company's employees in units limited to their particular crafts.On January 20, 1958, a strike was staged at the Company's plant by a few employeeswho were or had been identified with the Boilermakers.This strike was neithersponsored or approved by any of the foregoing unions and was bitterly opposed bythe Boilermakers. Its aftermath was the discharge by the Company of certain ofthe employees for the declared reason that they had participated or aided in thepicketing.The General Counsel contends that these employees were unlawfullydischarged by the Company for engaging in a protected strike, while the Companymaintainsit lawfully discharged them for breaching the no-strike provisions of thelabor contracts of the unions which represented them.The General Counsel furthercontends, and the Company and the Boilermakers deny, that the Boilermakersillegally caused the Company to discharge these employees to eliminate from employ-mentpersons who were seeking to unseat the officers of the Boilermakers.To meetthe Company's justification that the discharges were caused by the breach of the con-tract provisions against striking, the General Counsel sought to prove that the strikewas directly attributable to the Company's unfair labor practice occurring beforethen and which involved mainly discrimination against certain employees opposingthe leadership of the Boilermakers and other acts of unlawful assistance of theBoilermakers.The Company's Labor HistoryThe conduct alleged in the complaint as unlawful has its roots in the Company'slabor history.This conduct derives fuller meaning by viewing it in that light. It isappropriate, therefore, at this point to review the salient aspects of that history,whereby to discover and reveal the relationship between the Company and the Union,or more particularly certain union officials, and the conduct, attitudes, interests, andmotivations of the Company, certain union officials, and certain individual, andgroups of, employees.The charges herein were filed on various dates between Jan-uary 20 and April 15, 1958?Although numerous witnesses testified about various phases of the matters nextrelated, the fullest and most complete statement is found in the testimony of AlfredE. Treen, who at all material times was manager of industrial relations at this plant.5The facts set out in the immediately following composite historical and backgroundstatement are for the most part uncontradicted.The Granite City Plant of the A. O. Smith Corporation "is located on U.S. High-way 67," near Granite City, Illinois. "The facility makes one product only . .automobile frames for Chevrolet cars.The facility was designed, engineered, and isoperated solely for that function."The Company began operations at this plant inJune1954.The number of employees at that time is not stated.On February 14, 1955, pursuant to Board elections, Local 530 of the BoilermakersUnion was certified as the bargaining representative of a unit composed of produc-tion and maintenance workers, excluding, however, the machine shop employees, whowere in maintenance, and, on the same date, District 9 of the International Associ-ation of Machinists, AFL-CIO, referred to herein as the Machinists, was certified asthe bargaining representative of a unit composed of the said machine shop employees.After these certifications collective-bargaining agreements were entered into witheach of the unions.The first contract with the Boilermakers was "consummated onApril 18, 1955" with Local 530 for 1 year. On December 20, 1955, the number ofthe Boilermakers Union was changed from "530" to its present "575," and thecertificationwas amended accordingly by the Board.The first contract with theMachinists Union was entered into in May 1955, also for a period of 1 year. Thesecond Boilermakers contract, with Local 575, was entered into on May 6, 1956, to"remain in full force until July 18, 1958," and "thereafter from year to year unless"notice "to amend or terminate" is given by either party 60 days prior to the anni-versary date.This contract was still in force at the time of the hearing.Each of4All but five were filed in January, three in February, one in March,and one onApril 15, 1958.c That it may hereafter be borne inmind,attention is here directed at the outset thatbecause of his position and authority, and close connection with events,Treen is anImportant factorin this case. A. 0. SMITH CORPORATION, GRANITE CITY PLANT351these contracts provided that there should be no strikes, stoppage of work, sitdowns,slowdowns, or picketing on the part of the Union or any of its members.Treen said that throughout the first 2 years, approximately, of operation, June 1954to about May 1956, the Company operated in a "background of mutiny," unionofficials of the Boilermakers Union, without getting permission to leave their workstations, "went about the plant uncontrolledly," there were periodic "work stoppages"or "wildcat strikes" by various groups of employees "to gain their point on griev-ances," although when they went into effect, the contracts provided a grievance'procedure, with arbitration as a final recourse, and that that period "averaged a workstoppage or wildcat strike every 28 days."Willard Herzing, who was "installed" aspresident of Local 575 on July 29, 1956, a chief steward prior thereto, and moreabout Herzing and his elevation to the presidency later, said, that during the first 2years of operation "the plant situation was pretty wild. ..They'd (the employees)sit down any time. . . . There were a number of wildcat work stoppages . . . sit-down strikes . . . because they had particular grievances." It appears this conduct.was largely confined to the members of the Boilermakers Union and that the Ma-chinists "pretty well stayed on the job."That this statement of background facts has thus far related to the approximatelyfirst 2 years of operation is not to be taken as an indication that the situation describedcleared up to any appreciable degree at the end of that period which was markedby the signing of the second Boilermakers contract on May 6, 1956. it constitutesmerely a period of time to which this historical testimony was first directed, nor wasthe conduct described in any way attributable to, or connected with, the contractnegotiations.The next major disturbance, in the order of events, occurred in May 1956, whenthe Company decided "to remove some scrap from the plant," and employed "anoutside organization" to do the work, to which some members of the Boilermakersobjected.The scrap was "loaded on a trailer [by outside employees] preparatoryto be taken out. . . During the noon hour" two officials of Local 575, Ash, achief steward, and Bayer, a steward, "climbed up on the scrap conveyer.andthrew the scrap on the ground."The Company forthwith discharged Ash andBayer.Their grievances over their discharge went to arbitration, and the arbitratorfound Ash's discharge was justified but took the view that the Company "had beentoo severe" in the Bayer case, as he "had been somewhat led by Ash." Bayer wasreinstated.When the arbitrator's award was announced, Ash "led a strike" which"kept the entire plant shut down for 3 days."The first Machinists contract, of May 1955, for 1 year, being about to expire,beginning well prior to and running into June 1956, the Company and the MachinistsUnion engaged in negotiations attempting to arrive at a new or second contract, butwere unable to agree, and on June 15, 1956, the negotiations were broken off andtheMachinists went on strike and put up a picket line.Although their contract (ofMay 6, 1956) contained a no-strike clause, the Boilermakers Union refused to crossthe Machinists' picket line, and a full-blown and complete strike shut down the plant.The picket lines were made up predominantly of members of the BoilermakersUnion.The total membership, in the plant, of the Machinists Union did not numbermore than about 22, while the Boilermakers' membership numbered more than 1,000.The Boilermakers by the sheer weight of numbers, if for no other reason, dominatedthe picketing from the beginning.With the plant shut down by the strike, the Company appealed to both Local 575and the Boilermakers International, urging that the Boilermakers comply with theircontract and resume work. In response the International placed the Local in atrusteeship and appointed Fred George, "from the outside" as trustee.Through thetrustee the International ordered the members of Local 575 "back to work."Only59 Local 575 members, including the then president and other general officers, obeyedthe order to return to work.Mass picketing was being carried on at the gates onsuch a scale that when, on June 25, 1956, the 59 went into the plant to resume work,pursuant to the order of the International, they, as a group, "had to force their wayinto the plant through the picket lines."These 59 men were confined and besiegedin the plant, along with George, the trustee, who had accompanied them, for a periodof 9 consecutive days, by mass picketing maintained by a rebellious group of Boiler-makers, under the leadership of Chief Steward Willard Herzing and his lieutenant,BillWarfield, who contemptuously disregarded their recent May 6 contract,6 andrepudiated their officers and the trustee appointed by the International.9 Initially and at this time the sole objective of the Boilermakers' strike was to givesupport to the economic strike staged by the MachinistsDuring this strike Herzinecirculated a petition to get rid of the Boilermakers and get a newunionin their stead. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe lifting of the siege of the 59 on the ninth day was brought about by aninjunction against the Boilermakers enjoining them"and those acting in concert withthem"from engaging in mass picketing and acts of violence at the plant gates.How-ever, the rebellious group of Boilermakers, led by Herzing and Warfield, had no morerespect for the order of the court than they had for the orders of their own Inter-national and mass picketing and acts of violence at the gates continued until theCompany went into court and charged 19 of them, whom they were able to identify,with violating the injunction.The court held all 19 to be in contempt, and assessedjail sentences against 6 of them.?Thereupon, the Company discharged all of the 19held guilty of contempt.On July 5, 1956, the Company and the Machinists arrived at a settlement, and theMachinists withdrew their pickets who numbered about six; the Boilermakers, how-ever continued to picket and keep the plant shut down.Thereafter,managementrepresentatives met with Grant, an International vice president, an attorney repre-senting the International, and Herzing and Warfield 8 and a settlement was arrivedat whereby the Company agreed .to reinstate all the 19 men it had discharged, theBoilermakers agreed to return to work, and the plant resumed operations on July 16,1956, 32 days after the Machinists' strike started.About here the International removed George and appointed William Costello astrustee.Costello set about what is called a reorganization of Local 575.The formerofficials, who had obeyed the orders of the International and gone into the plant, werenow cast aside and Costello called a new election.This election was apparently heldin the latter part of July 1956, and by virtue of his aggressive leadership of therecent rebellion, and success in inducing the Company, as the price of ending thestrike, to reinstate all of the 19 men discharged for unlawful picketing activities, ofwhich he was one, Herzing emerged as president, and carried into office with himwhat appears, in the light of subsequent events, to have been a handpicked slate ofofficials.Herzing's man, Warfield, 1 of the 19 dischargees, emerged as vice presi-dent, Crowder, 1 of the 19, as treasurer, Ray Ropac as financial secretary, George H.Stearns as recording secretary, Kenneth Lane as chairman of the board of trustees,and Clarence Rocky Mayes, 1 of the 19, as door inspector.Mayes was also made achief steward.These officials continued in office to the date of this hearing (andpresumably since).All, except perhaps Crowder, figure prominently in the courseof subsequent events and actively in many and various of the happenings relied uponby the General Counsel as the basis of the alleged unfair labor practices herein.Henceforth, Herzing dominated the Union and he and his group of officials consti-tuted a clique that brooked no opposition. It ill behooved any member to oppose orquestion Herzing's actions, methods or policies, or, for any reason, to incur hisanimosity.But, as will appear,Herzing reached out and acquired more vantagepoints,power, and authority from within the very precincts of managementitself.Whether he was ever directly invested by management with the authority andinfluence he asserted and boasted, his pretensions in that respect served to put inawe many of the mere dues-paying rank-and-file members. Prior to this 1956 majorstrike in which he somehow became the leader and spokesman of the rebel group,Herzing had worked as a machine repairman in maintenance and was,as stated, achief steward.He is a dominating and key figure in this case.The Costello AgreementIn late August 1956,following Costello's reorganization of Local 575,Costello,who was at that time acting "as contact man for the Union with the Company" ap-proached Treen with a proposition that, as Treen, at one point, stated it, the Com-pany "permit" Herzing and Warfield to be "available full time to help the Union getorganized" and to handle grievances, and "stop the possibility of work stoppages."At another point Treen said that Costello proposed an arrangement whereby Herzingand Warfield would "spend full time" in connection "with grievance activities andgrievance meetings and various other things" in an effort "to bring order into thesituation."Itwas agreed that both men were to be released altogether from theirtools, taken off productive work entirely, and be available to spend full time in such7 The 19 were : Herzing, Warfield, Carlash, Conrad Bauer, La Barge, Elmore, Crowder,Sanders, Jack Austin, Fred Reiske, Clarence Mayes, Thomas Gipson, Leisner, Al Leach,John Lakin, Gary McCarty, Bruce West, Carrol Hornbeck, and Fred BaileyAll weremembers of the Boilermakers except Reiske who was a Machinist.Only one of the sixagainst whom jail sentences were assessed was named in the testimony here.8Herzing was by now in the ascendancy and he with his satellite,Warfield,purportedto speak for the members of Local 575. A. 0. SMITH CORPORATION, GRANITE CITY PLANT353service, and that the Company would pay them therefor "the straight hourly rate ofthe classification" they held, as hourly employees, on their respective job assign-ments at the time of such transfer .9Treen said he told Costello that "based" onthe Company's "experience, there was.need for this help," and "I agreed withMr. Costello that we would do this at least for a limited time." 10 Treen furthersaid that he told Costello, and it was agreed, that the Company would pay Herzingand Warfield on the basis of no more than 8 hours a day and that "we would notget into uncontrolled overtime periods"; however, overtime would be paid if theirattendance at meetings called by the Company "ran into overtime."This oral arrangement thus entered into between Treen and Costello was put intoeffect in "late August or early September 1956." Since then the Company has paidHerzing and Warfield for all time spent in the plant between the hours of 8 a in.and 4:30 p.m." The hours of 8 a.m. to 4:30 p.m. conform to the hours of the officestaff.The office workers punch a timecard on entering and leaving the plant, whileall supervisory personnel "just go to work"; however, the guards keep what is knownas an off-hours record or log, on which they enter the coming-in or going-out timeof any of the supervisory personnel who come in or leave at off-hours. The hourlyworkers punch a timecard. If an hourly worker leaves the plant during workinghours, he is required to present to the guard a gate pass issued by his foreman. Ifhe leaves without presenting a gate pass, he is subject to discipline. If an hourlyworker enters the plant at hours other than his regular shift, the guards enter hisname, time of entrance, and reason given for coming into the plant at that timeon the off-hours sheet."Herzing and Warfield were not required to report at the plant at any fixed time orto punch a timecard.They could enter at any hour they chose and leave when theysaw fit, in view of which the guards were instructed to enter the time of their respec-tive entrance and time they, or either of them, left on the off-hours sheet or log.Nor were they required to exhibit a gate pass on leaving the plant.The time eachspent in the plant on any day was computed from the entries on the off-hours sheetsshowing entering and leaving times, although it was not strictly a matter of off-hoursas they had no specified entering or leaving time. It was claimed that their paywas computed on the basis of the number of hours each day that theoff-hours records showed they spent in the plant between the hours of 8 a.m. and4:30 p.m.Herzing said he was "not at the plant full time," that he spends muchtime at the union hall for which the Union pays him, and that he went into the plant"at 8:30, 9, or 9:30 a.m., or even later," and when he did not have anything to dothere, he left but he "was subject to call," at the union hall, at any time."Warfieldtestified that when either he or Herzing was outside the plant on union business dur-ing the period of 8 a.m. to 4:30 p.m., the Union paid them for such time at the samehourly rate they were paid by the Company for time spent in the plant between thosehours.By this arrangement they collected a full 8 hours per day pay at the samehourly rate they would have earned had they been working on tools at their regularjobs.In addition the Union paid each a monthly salary of $100.Both Herzing and Warfield were authorized to go into the plant at any time dayor night, the guard on duty merely noting the time of entrance on the off-hours sheet0Warfield, a machine operator in production, was also an hourly employee10This oral agreement or arrangement made in August 1956, has remained continuouslyin effect since, or, that is, to the close of the hearing herein, except I assume that Herzingand Warfield were not paid by the Company for the time they spent in June and July1957, when they led a group of suspended employees in the invasion and seizure of theplant, hereinafter dealt with.Herzing said he had "not worked on tools" or done "anyplant work" since he entered upon this service pursuant to the 'Costello agreement ; norhasWarfield11Despite Treen's testimony that he had specified in the beginning that the Companywould not pay overtime except in the rare instances where Herzing and/or Warfield mightbe in attendance at a meeting called by the Company which ran overtime, Warfield testifiedthat at first they were paid overtime for a while but that the Company stopped it althoughhe could not recall when the Company did so. He did say, "I don't think we were receiv-ing overtime as late as December, 1957." I mention this in connection with the claimmade by the General Counsel that an analysis of Company's Exhibits Nos 17 and 18,earnings record of Herzing and Warfield, respectively, demonstrated that the Companypaid them in excess of the straight hourly rate, limited to no more than 8 hours in any1 day I have tried to make the computations the General Counsel suggests but do notcome to any clear conclusion because due to the confusing explanations found in thetestimony, there is too much I do not comprehend about these exhibits, and I do notconsider the computations so essential or necessary to an understanding of the situationas to warrant tarrying further with them. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith reason for entering stated as "union business."Admittedly the Company main-tained no sort of check on, or supervision of, the activities of Herzing and Warfieldin the plant.Without being required to obtain permission from management theywent about the plant and into the working areas during working hours, as and when,and at whatever hours, they saw fit in connection with union business, or unionaffairs, as they considered they were licensed to do under the Costello agreement asthey, and apparently the Company also, construed and interpreted it.Treen saidthat when Herzing and Warfield took over under the Costello agreement, they weregiven "full responsibility" for their "own activities" in the plant.Herzing was notassigned an office, desk, or telephone for his exclusive use, but when in the plant couldusually be found in the personnel area or through the personnel office.12Having for some paragraphs dealt with the immediate aftermath of the strikewhich ended on July 16, 1956, with, shortly, Herzing and his clique ensconced asofficials of the Union and Herzing and Warfield operating under the Costello agree-ment, whatever that really was, I now resume the continuity of events leading up tothe happenings which gave rise to the charges herein.The 59 men who went intothe plant became known as the insiders and the group who stayed out, particularlythe rebellious group who gave allegiance to the Herzing leadership during the strike,were characterized as the outsiders.With the reopening of the plant a mean andspiteful campaign of persecution and harassment was launched in the plant andcarried on within the plant premises, by the outsiders, or some of them, against theinsiders.About this Treen said: "The group of 59 who worked during the strikewere.threatened by other employees, these little cherry bombs were explodedbehind their work stations, their lockers were set on fire, their tool boxes were filledwith grease, oil, garbage and various things, and their tool handles were painted."Treen said that management instructed the supervisors to watch out for these inci-dents and that "we put pressure on the union officials to cooperate in stopping it . .we set upplant rules.We called them points of order." There is other testi-mony about these malevolent acts but I leave it with succinct testimony of Treen.It is noted that physical illness in the form of a nervous condition resulted in thecase of some of these insiders who were subjected to these repeated and continuedindignities.Although these acts continued for some time, a period of at least severalmonths on a widespread scale, and thereafter sporadically,13 no one was ever detectedparticipating in these things, or, if so, the Company claimed it was not reported toit.If Herzing and his clique, to whom Treen appealed, ever made any effort, which isnot claimed, and is to be doubted, to ferret out the perpetrators, no result was apparent.During the remainder of 1956 there was little if any improvement in the moraleand discipline in the plant despite the pretensions of Herzing and his man Warfieldabout producing order and tranquility.The multiplicity of testimony about the ac-tions and conduct of these two purported harbingers of industrial peace makes doubt-ful what were their real objectives, and the bona fides of their representations aboutthe services they claimed the be performing and for which the Company was payingthem.The "turmoils," as Herzing referred to disorders in the plant, continued withlittleabatement, with sporadic slowdowns and temporary work stoppages, and allthe while the group among the outsiders engaged in harassing the insiders pursuedtheir gleeful way unhampered.There were not in the remainder of 1956, after theJune-July 1956 strike was brought to an end, any major strikes, but already deteriora-tion was setting in which was to result in an outright mutiny in late June 1957, openlyled by none other than Warfield and backed by Herzing and his clique.As oneexample of how Herzing, during this period, disregarded the grievance proceduresand encouraged rather than attempted to quiet disorder, Harold Gardner, still aunion steward in December 1956, who differed with Herzing and other officers ofthe union about some of their interpretations of the contract, testified that there hadbeen a number of work stoppages in his department. In December 1956, he "tried"to talk to Herzing about the situation but Herzing brushed him off with the directionto tell the employees in that department that if they couldn't get their foreman"straightened out" they "should sit down or go home and he would back us." Asanother example, Albert Ennis, an electrician who was at the time a member of theBoilermakers, testified, without contradiction, that in mid-1956 "a group of men"in the department where he worked "all stopped work.the company pulled theirtime cards" and "ordered them home . . . and they wouldn't go home"; whereupon,Herzing addressed the group "and told them they didn't have to go home, the Com-pany couldn't make them go home, to stay there and they would still get paid."12There was some testimony that on occasion,he,' or he and the union officials, used asmall custodial supply room near the personnel area for conferences.13When, ifthey did entirely cease, does not appear. A. O. SMITH CORPORATION,GRANITE CITY PLANTThere were many of the Boilermakers,as will be later more fully developed, whodesired to be rid of the Herzing leadership and the Herzing clique,but few whodared to openly and actively espouse or undertake any move to that end lest theyincur Herzing's wrath with,as was widely believed was possible,economic reprisalsbeing engineered by Herzing against them.The electricians,allmaintenance employees,14 broke away from the Boilermakersin December 1956, and following a Board election the International Brotherhood ofElectricalWorkers, Local 309, AFL-CIO, herein referred to as 1BEW, was certifiedon December 13, 1956, as the exclusive bargaining representative for "all . .employees employed as MaintenanceandConstruction Electricians,and all Appren-ticeElectricians."The unit numbered about 21 members.Whether it had its.beginning with this carving of the IBEW unit out of the Boilermakers,or how itcame about,isnot clear but Herzing harbored personal animosity against at leasttwo of these electricians,Conrad Bauer and Albert Ennis, two of the Charging,Parties herein,and listed them among those he termed his "enemies."Contract negotiations with the IBEW were prolonged and in the course of thenegotiations the IBEW went on strike and established a picket line.Treen said hehad "meetings"with Local 575 (Boilermakers)officials and they agreed they wouldcross the IBEW picket lines and continue working. It seems Herzing called a specialmeeting of the Boilermakers,apparently on the morning following the start of theIBEW picketing,atwhich the matter of crossingthe IBEW picket lines was put toa vote and a large majority voted to cross,and the membership was ordered to doso.Treen testified that there were groups among the Boilermakers who wanted torespect the IBEW picket lines and that there was considerable disagreement amongthe members of Local 575 in this respect; however, there is no testimony that any ofthem refused to cross the picket lines and come into work.15Treen further saidthat during the IBEW strike there"was considerable tension"among the Boiler-makers.After about 2 weeks of picketing,the IBEW strike was settled on March30, 1957, by a contract effective as of that date.-The Carpenters MovementThe Electricians having successfully gotten out of the Boilermakers and fromunder the Herzing regime, a movement sprang up among the machine repairmenin maintenance to form a separate unit with the Carpenters Union as their bargain-ing representative,as the jurisdiction of that union included the trade or craft ofmillwright.This movement started sometime in March and was still in progress aslate as July or August 1957, but never reached fruition because of the invocation bythe Boilermakers of a no-raiding agreement between the Boilermakers and Car-penters Internationals.However, in the several months this movement was goingon such a large number of these maintenance people signed authorization cards forthe Carpenters Union, that Herzing and his clique were beside themselves and re-sorted to restraint,coercion, threats of bodily and economic harm,and the expul-sion of three or four known adherents of the Carpenters movement from the Boiler-makers in an effort to thwart and stymie that movement.16 In several instancestheir sorties but served to give added impetus to the Carpenters movement.A num-ber of those participating in the movement found their names added to Herzing'sgrowing list of people marked for reprisal,and referred to by Herzing as hisenemies.Whether they could be called enemies or not, it is certain there weremany opposed to the leadership of Herzing and his clique and wanted them oustedas officials of the Union.Thomas Gipson,a Charging Party herein,said he was the "one who started" theCarpenters movement.He signed a Carpenters card in March 1957, and thereaftersolicited others, before and after shift time,to go to the Carpenters Hall and signauthorization cards.After the Carpenters movement got under way, Kenneth Lane,14There was widespread dissatisfaction with Herzing and his leadership and his cliqueamong the maintenance workers, where Herzing had formerly worked ; however,a goodlynumber were also to be found in production"At footnote 7 of the Intermediate Report in Case No. 14-CB-458 (not published inNLRB volumes),Local 575, Respondent,and Magnus Leisner, Charging Party, it is notedthat Leisner did not cross the Electricians'picket line until the third day.Lessner isprominently identified with some subsequent events herein1e See findings set out in Intermediate Report of Trial Examiner Reyman in Local 575andWillard Iferzing,president,whereinMagnus Leisner and William R Hogan areCharging Parties,Cases Nos 14-CB-458 and 14-CB-463.No exceptions to the Inter-mediate Report were filed and same was'adopted by'the Board.614913-62-vol 132-24 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDa Boilermakers official, and one of Herzing's henchmen, came to Gipson one after-noon, (second shift-3 p.m. to midnight) just after he had reported for work, andasked him if he knew "anything about this Carpenters deal."Gipson told Lane,"I might and again I might not," and Lane said, "I hope you haven't got anythingto do with it because some people are going to get fired over that deal."Gipson,called as a witness by the General Counsel, was asked on cross-examination whyhe wanted to get the Carpenters union in the plant. In answer, Gipson said, "Wefelt that the machine repairmen were not getting any representation from the [Boiler-makers] Union . . . so we figured we had better get another union for machinerepairmen," and that they (the machine repairmen) felt the Company "was col-laborating with the Union, because if the Union wanted a man fired for whateverreason, the Company went along with the Union."On the night of April 4, 1957, when Leisner, a third shift man (11 p.m. to 7:30a.m.,) reported for work, Mayes, one of the general officers of Local 575, and chiefsteward on the third shift, warned him that Herzing had information that he (Leis-ner) was one of those who were trying to get another union in the plant, and thathe had that very morning attended a meeting of that group.The next morning,April 5, shortly after 7:30, the end of the shift, as Leisner was, changing clothes athis locker, he was approached by Herzing, accompanied by Raymond Ropac, oneof the union officials and a Herzing henchman.Herzing berated Leisner for work-ing for another union, and a heated argument followed culminating in Herzinggrabbing Leisner, shoving him against the lockers, and choking him with both handsuntilRopac remonstrated with Herzing.As Herzing and Ropac left the scene ofbattle,Herzing told Leisner that he (Herzing) was going to have him discharged.It is noted that here Herzing was in the plant at or before 7:30 a.m., and that hewas not engaged either in handling any grievances or quelling any "turmoils."Onthe same day this assault occurred (April 5),,Leisner reported it to Anthony P.Trelc, personnel supervisor,17 but no disciplinary action of any kind was ever takenagainstHerzing.isLeisner was discharged on July 22, 1957.On September 18,1957, he filed NLRB charges against the Company alleging discriminatory discharge(Case No. 14-CA-1697) but the charges were ultimately dismissed by the RegionalDirector.On the night of April 24-25, 1957, Herzing, Ropac, Mayes, and Corbin (a thirdshift steward) had a busy night.With Herzing as the principal spokesman they,as a group, roamed the plant interrogating "each and every man" on the third main-tenance shift concerning his interest in the Carpenters Union.At 4 a.m. on themorning of April 25 they were still on that job.At that hour they approachedArthur R. Miller (a Charging Party herein) at his work station and Herzing toldMiller that he had information that he (Miller) was soliciting members of theBoilermakers to sign Carpenters cards, and when Miller denied the accusation Her-zing informed him that he (Herzing) had already pulled his (Miller's) membershipcard in Local 575, and that might mean his jab.About an hour later (5 a.m.),Ropac served Miller with written union charges that on two different occasions hehad solicited one Dragovich "to sign up for another union."The charges weresigned by Herzing, Mayes, and Corbin.Miller was later tried on these charges andexpelled from the Union.The Herzing investigating group next after Miller (at 4a.m.) turned their attention to Robert Bowman who was working near Miller.Her-zmg asked Bowman if he had signed a Carpenters card. Bowman said he hadnot and, after Herzing complimented Bowman as being "a good boy," the groupmoved on.At 4:30 that morning (April 25) Herzing and his retinue reached Robert Hickswho told Herzing he had not signed a Carpenters card, whereupon Herzing toldHicks that anyone who did so would be expelled from the Boilermakers Union, andthat might cost him his job. Shortly after this date Hicks was 1 of a group of about10 maintenance machine repairmen who went together to the Carpenters Hall andsigned authorization cards.William R. Hogan, a Charging Party herein, a second shift (3 p.m. to midnight)maintenance machine repairman, who had signed a Carpenters authorization cardabout April 15, 1957,19 was approached while he was at work the night of April24-25, by Herzing, attended by Ropac, Mayes, and Corbin.Hogan was working14 Trelc was under and an assistant to TreenTrelc figures prominently in this case'-On the same day the assault occurred, Trelc interviewed Herzing and Ropac and madenotes of what they told him about itBoth denied that Herzing used force.RobertHicks, who witnessed the assault and heard Herzing tell Lessner, "I'll have your job forthis," was not interviewed1eAt the time Hogan signed the authorization card, practically the whole maintenancesecond shift also signed cards. A. O. SMITH CORPORATION, GRANITE CITY PLANT357at the time with one Ray.Herzing informed Hogan and Ray that he had been"instructed by the Boilermakers International to ask them if they had been ap-proached by anyone to go into another union."Without further conversation Hogantold Herzmg that "we hadn't been approached."About 11:30 p.m. the night of April 24-25, Mayes approached Lee Willmore,a Charging Party herein, in the lockerroom and asked him if he had seen any Car-penters cards in the plant.When Willmore said he had not, Mayes said that anyonewho had anything to do with that movement would "get his head chopped off."Willmore asked Mayes if he (Mayes) was threatening him, and Mayes told Willmorehe could take it any way he liked.Calvin Cassell, a third shift machine repairman,a Charging Party herein, was approached on the night of April 24-25, by Herzmg,attended by Mayes and Corbin, and interrogated about the Carpenters movement.Herzing told Cassell that anyone signing a Carpenters card would have his Boiler-makers membership card pulled, and added that "he did not remember" Cissell's"financial status," which reference Cissell understood to mean, as it was intended toconvey, that Herzing did not know whether Cissell's financial situation was suchhe could afford the risk of losing his job there.About a week after that, Cissellwent to the Carpenters Hall and signed a card.While Leisner,20 a third shift man(11 p.m. to 7:30 a.m.), was at his locker, preparatory to going to work the nightof April 24, he was approached by Herzing, Mayes, Ropac, and Corbin.Herzangtold Leisner he wanted to talk to him. Leisner refused, whereupon, Herzing soughtout Leisner's foreman and requested him to ask Leisner to talk to him.The fore-man complied with Herzing's request, but Leisner, confronted with this array ofHerzing and his henchmen, told the foreman he would not talk with Herzing unlesshe could have a witness.No arrangement for such a witness was made so Leisnerpersisted in his refusal to talk with Herzing.Later that same night Ropac handedLeisner a written notice that union charges had been preferred against him forinsulting the president of the Union (Herzing).Leisner was subsequently broughtto trial and expelled from the Union.21This roaming the plant throughout the night by Herzing and his henchmen, com-bating the Carpenters movement, was necessarily known and acquiesced in by man-agement. It would be incredible to say that the foremen had no knowledge of it.Herzing was there and moving about among the workers at will under the unlimitedand unrestricted authority or privilege purportedly given him by the Company underthe Costello agreement, and the foremen had no authority to interfere with his activi-ties for which he alone was responsible. It would be equally incredible to say thatRopac, Mayes, and Corbin could leave their work stations and roam the plant back-ing up and attending Herzing, as they did, without the knowledge, and permission, orat least acquiescence, of the foremen.Permitting this posse to roam the plant, ap-proaching all the members of the shifts working that night in maintenance at theirwork stations, and interrogating, threatening, and arguing with them about going overto another union is one example of the kind of unneutral action on the part of theCompany which led to a belief and conviction in the minds of an ever-increasingnumber of the members of Local 575, that the Company was collaborating with, andlending aid and assistance to Herzing and his clique in combatting the continuing ef-forts of the dissidents to either oust the Herzing group from the union offices, or getaway from the Herzang regime by bringing another union into the plant.This history has not yet been brought down to and within the 6-month period priorto the filing of first charges herein, but the relationship between the Company and theUnion, as personified by Herzing and his group, which has .been established up tothis point, did not suddenly evaporate or terminate as and when the 6-month bound-ary line was reached, or at all, and this prior history tends to cast light upon the ac-tions of the Company and the question of its neutrality during the 6-month periodinvolved.Resuming the history of the Carpenters movement, it will be remembered that itwas about 4 a in. on April 25 that Robert Bowman in reply to Herzing's interrogationtold Herzing and his men that he (Bowman) had not signed a Carpenters card, andwas told he was "a good boy." However, in May, Mayes and Corbin sought outBowman and quizzed him further about the Carpenters, and Mayes told Bowmanthat they now had proof that he had signed a card, and Mayes grabbed Bowman'scollar with his left hand and drew back his right fist, at which point Corbin inter-vened and admonished Mayes that "This is not the place for that."After this experi-21Leisner was assaulted by Herzing at this same place on themorning ofApril 5, seesupra.2'Baileywas also expelled from the Boilermakerson a chargeof supporting theCarpenters Union 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDence Bowman requested and signed a Carpenters card.About June 4, Herzing,Ropac, and Kenneth Lane,another of Herzing's official family,approached Hoganat his work station,one of the group held up a card and told Hogan it was a photo-static copy of his(Hogan's)Carpenters card,but refused to allow Hogan to see it.Lane started to talk to Hogan,but Hogan interrupted Lane and told him and theothers to get away and stay away from him, that he didn't want to talk to them. Asthey left Herzing said, "Hogan,I am not afraid of your big shoulders,I'llget yourjob."The facts set out,supra,beginning with events of the night of April 4-5, 1957, andto this point are largely gleaned from the findings of fact made by Trial ExaminerReyman in his Intermediate Report in the cases against Local 575 and its agent,Willard Herzing,president,Cases Nos. 14-CB-458 and 463,wherein Leisner andHogan, respectively,were Charging Parties.No exceptions to the Intermediate.Report were filed and it was adopted by the Board.Itwas announced, by counselfor the Union,at the beginning of the hearing that Respondents in that case, theunion and Herzing,had complied with the order;however, as the evidence concern-ing the conduct of Herzing and his group,even after the issuance of this order,unfolded,I came to the conclusion that counsel's statement in reference to com-pliance must have meant no more than that the notices provided for had been postedand not that the union,personified by Herzing and his group,had ceased and desisted,as was ordered,from restraint and coercion,or attempting to do so,of Smith em-ployees in the exercise of their Section 7 rights.At the beginning of the Carpenters movement,Elroy Paschedag,a Charging Partyhere,was a chief steward for the Boilermakers,butHerzing early accusedPaschedag 22 of working for the Carpenters Union and terminated him as a steward.Paschedag throughout retained a high rating on Herzing's list of nominees for re-prisal;some others so listed will be named in due course.In June 1957,William T. Randolph was a foreman on the second shift in mainte-nance.William R. Hogan, a maintenance machine repairman,heretofore mentioned,worked under Randolph 23 One afternoon in June 1957,as Foreman Randolph andGeneral Foreman Warren, were leaving the maintenance area "to go out to bebriefed," just before the start of the second shift, Randolph "noticed Herzing and fouror five people gathered around" Hogan.When Randolph and Warren returned fromthe briefing,Hogan came to them and reported that"Herzing and his henchmen"had been"threatening him with the loss of his job and bodily harm."Hogan toldRandolph and Warren that all he wanted to do "was to come out here and work andbe left alone,"that he "didn'tbother anybody and didn'twant anybody botheringhim."Randolph went into the office and called a Mr. Burton,at that time superin-tendent of maintenance,over the plant telephone,and told him of Hogan's com-plaint, and at the same time Randolph"requested that Herzing not be permitted" tocome into the work area and interrupt the men at their work.Burton said he wouldhave Treen call Randolph immediately and within a few minutes Treen did so andtold Randolph"to get hold of" Herzing and have Herzing call him.Pursuant to Treen's request, Randolph toured the maintenance area looking forHerzing but did not see him, then hearing loud voices emanating from the latrine,adjacent to the maintenance enclosure,Randolph went there and found Herzing "andseveral other fellows"gathered around Lee Willmore, another Charging Party herein.Herzing and the others were belaboring Willmore in"loud and angry voices."Randolph told Herzing that Treen wanted him to call immediately and Herzing left.Randolph had several conversations with Byrd, the then assistant superintendent ofmaintenance,about Herzing's conduct that afternoon and on other occasions, andByrd said he was going to see Treen and see if Herzing could not be kept off theworking floor.So far as appears here, no investigation was made, and no disciplinaryaction of any kind was taken against Herzing, nor was his freedom of movementthereafter about the plant pursuing his purposes,whatever they were,including hisopposition to the Carpenters Union,in any way curtailed.Randolph testified, andhis testimony is supported by numerous incidents and circumstances in the evidence,and is credited,that several times thereafter he saw Herzing going through the plantduring work hours "accompanied by three or four of his henchmen and they wouldcongregate around people"who were at work, and on a few occasions Herzing wouldgo through the plant alone and stop and talk "to small groups or individuals" and"keep them from their work."Shortly after this Hogan incident Randolph received a similar complaint againstHerzing from one of the men in maintenance working under him at the time, Harold22 Paschedag was considered by Herzing as one of the"pushers" of the Carpenters'-movement23Randolph and Hogan are Charging Parties herein. A. 0. SMITH CORPORATION, GRANITE CITY PLANT359Gardner. It will be recalled that while at this time Gardner was still a union steward(he was later removed), he was already often in disagreement with the Herzingpolicies and actions.On the occasion giving rise to his complaint, Gardner was onhis way from his regular work area to the tool crib for some parts.He met Herzingin the aisle."Just previous to this time.a man had been fired," concerningwhich there seemed to be some question in the minds of other employees.Gardnerasked Herzing, "What can we do about the Company firing these men," whereuponHerzing flew into a rage and commenced "cursing and swearing at" Gardner andthreatened "to give" him "a physical whipping," and told him, "If you and that buddyof yours 24 don't keep your mouths shut, you will be taken care of."Asked whyHerzing reacted in such a violent manner, Gardner said, in substance, that "from mypast experience with the man, that is his nature" any time anyone questions his wayof doing things, it enrages him.Foreman Randolph saw Herzing in the maintenancework area on this occasion but did not hear his remarks to Gardner.That same afternoon Gardner complained to his foreman, Randolph, that Herzinghad there in the work area threatened "to do him bodily harm." Foreman Randolphimmediately reported Gardner's complaint to Byrd, who, as mentioned,supra,wasat that time assistant superintendent of maintenance; General Maintenance ForemanOdehnal was with Foreman Randolph when he made this report to Byrd. On thenext day Byrd asked Randolph to reduce the matter to writing which Randolph did.This written statement, which Randolph delivered to Byrd, recited Gardner's com-plaint, and contained a request by Randolph that Herzing "and others of his groupnot be permitted" to come on the second shift during work hours, and molest,threaten, and interfere with employees at their work.No action of any kind wastaken by management against Herzing, nor investigation made, as a result ofRandolph's report and request although Byrd passed it on to Treen and Trelc.General Maintenance Foreman Odehnal likewise complained to Byrd about Herzingand his attendants coming into the maintenance work area and contacting and inter-fering with the men while at their work. Byrd asked Odehnal to put his complaint inwriting.Odehnal did so and included therein a request similar to that previouslymade by Randolph about not permitting Herzing "and others" with him coming intothe work area and talking to and interfering with men at their work.The next day, after Odehnal's written report was given to Byrd, Herzing ap-proached Foremen Randolph and Leach, in the plant, as they were standing to-gether, and said, "Jimmy Odehnal got old Herzing thrown out of the plant.lastnight but old Herzing will win over all.Odehnal will roll like a head of cabbage."This is the only intimation in the record anywhere that management may have takenany notice at all of the complaints about Herzing and his henchmen roaming theplant principally at night molesting the employees. If Herzing were sent home thatone night, he was back in action the very next night and apparently thereafterpursued his way unmolested so far as top management was concerned. The highermanagement echelons, Treen, Trelc, and others in that categoiy, evidently con-sidered such activities, some of which have been detailed, on the part of Herzingand his group of union officials, as a prerogative deriving from the Costello agree-ment, as that agreement had in practice been interpreted alike by Herzing and theCompany, and therefore not subject to restraint, curtailment, or supervision by theCompany. If, as Herzing told Foremen Randolph and Leach, he had been excludedtemporarily from the plant that one night, or part of the night, it must have beenthe act of some supervisor of lesser authority in such matters than Treen, Trelc, orother top officials, who was not aware that Herzing had been granted, and enjoyed,unrestrained and unsupervised freedom of action in such matters.These foremen,and even Byrd, who had dared to object to Herzing and his group going about theplant 25 interviewing, talking in groups with, and interrupting and interfering withthemen at work, incurred Herzing's animosity and were marked by him for re-prisal if he could engineer it; more about this later.Herzing became obsessed of the idea that Foreman Randolph was fostering, pro-moting, and supporting the Carpenters Union.Apparently his only basis for thisbeliefwhich became more intensified as time went by, with increasing personalanimosity toward Randolph, was his assertion that most of the principal "pushers" of24 The reference being to Clarence Pyle, who worked with Gardner.Herzing had appar-ently been informed that Gardner and Pyle had made remarks which he considered dis-loyal to him.asThis seems to have been more pronounced during the night hours when the secondand third maintenance shifts were working.The second shift, 3 p.m. to midnight ; thethird shift, 11 pm. to 7:30 a.m. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Carpenters movement worked under Foreman Randolph 26 In July 1957, Herzingwent to both Treen and Burton, then superintendent of maintenance, and complainedto each that Foreman Randolph "was leading the Carpenters movement in the plant."In addition, Herzing told Treen that Randolph, as foreman, was "protecting" themen in maintenance who were involved in the Carpenters' movement. Burton firstcalled Randolph on the carpet and when Randolph told Burton there was no truth tothe accusation, Burton credited Randolph and told him "to go back out in the plantand keep your nose clean."Herzing became so insistent that about 2 weeks laterTreen talked to Burton about Herzing's charges against Foreman Randolph. Burtonsaid he told Treen and Trelc, apparently in a conference about the matter, that he wassatisfied with what Randolph had told him, however, it was decided that Treen andTrelc would talk to Randolph, and he (Randolph) was summoned to Treen's officeand there interrogated by Treen and Trelc.Randolph said, about this conference,that Treen "seemed to be satisfied at the time with what I told him." Just when hedid so it not clear but Treen made an independent investigation of Herzing's "accu-sation" against Randolph and "found no basis for pursuing it."Gardner, heretofore mentioned, who was elected to membership on the union wagenegotiating committee, which met with representatives of management in June 1957and thereafter, pursuant to a wage reopening provision of the contract, testified,without contradiction, concerning Herzing's conduct at one of these meetings inJuly 1957The negotiating committee was composed of Herzing, Warfield, Gardner,and three others, for Local 575, and Dingman (a Smith vice president), Treen, andHynes (the then plant manager) representing the Company.At this meetingHerzing "got off the track," away from the matters at issue, and "accused (Foreman)Randolph and his (Randolph's) brother-in-law (Willmore) of causing trouble amongthe Boilermakers and demanded" that Randolph and Willmore "both be fired."Herzing had photostats of eight Carpenters' cards which he showed to the membersof the committee.On this occasion Herzing mentioned Bailey and Miller (bothCharging Parties) as also backing the CarpentersUnion.Herzing's remarks weredirected to Dingman, but Dingman made no comment nor did any other managementrepresentative.Twice in June 1957 Herzing threatened to get Bailey fired.On the first occasionBailey and Lane, a union official, got into an argument, apparently on the plantfloor, concerning something Lane said Marty Pereria had told him about Baileysupporting the Carpenters Union.They (Bailey and Lane) adjourned their argu-ment to the lockerroom; arriving there they found Herzing and some other unionofficials.Herzing immediately intervened in the Bailey-Lane argument and toldBailey, "When the International pulls your card, you are as good as gone . . . Iam going to get your job." The second such threat occurred on the work floor or inthe work area of the plant while Bailey was a work. Bailey and Homer Mitchell,who was working with him at the time, had just finished "a welding job on a leakand moved back to see if it leaked any other place," when Herzing walked up andtold Bailey, in the presence of Mitchell, that he was "going to get" Bailey's "job andthat the (Boilermakers) International had millions of dollars with which to fight theCarpenters."Herzing was unremitting in his efforts to get rid of the ever-increasing number ofemployees whom he termed his enemies. In June 1957, First Shift Foreman WalterMcIntosh was riding to and from work with First Shift General Foreman CarlLochiner.One afternoon during that month as McIntosh and Lochiner were leavingthe plant, at the end of the first shift, to go to the Lochiner car on the plant parking,lot,Herzing was standing just outside the door.Herzing told McIntosh and Lochiner,he wanted to talk to them, and the three walked over and stood by one of theCompany's parked cars.Herzing told McIntosh and Lochiner, "You know I havethis place sewed up . . . I've got it tied up like a band box . . . I am going to tryto take care of you home town foremen.I have some enemies working for youguys . . . I want you to fire them . . I don't care what you fire them for butI want you to get rid of them .. . I'll be up in the front office raising hell,27 butdon't pay any attention to it, they will be fired anyway."NeitherMcIntosh nor26Among those Herzing hadby thistime denounced as being the principal promoters ofthe Carpenters'movement were Foreman Randolph,Hogan, Paschedag,Willmore, Bailey,and Gipson,allworking in maintenance,and all Charging PartieshereinAllthese menwere high on Herzing's reprisal list, and all were listed as men Ilerzing proposed and mostwanted to get rid ofApparently Randolph's name led all the rest,with Hogan a closesecond, and Paschedag and Willmore certainly among the topmost27 That is, pretending that as president of the Union,he was opposing the discharges. A. O. SMITH CORPORATION, GRANITE CITY PLANT361Lochiner manifested the least interest in the proposition, and cut Herzing off beforebe named the proposed victims of his animosity; McIntosh told Herzing he did notlike the idea, and Lochiner told him he did not want to hear "any more about it,"and they walked away from Herzing. This testimony stands undenied.The Shutdown on June 27, 1957Treen said that following the settlement of the IBEW strike on March 30, 1957,there were continuing "altercations" in the plant among the Boilermakers duringApril,May, and June, 1957, in the form of "discussions and arguments."Theseseemed to have been intraunion "altercations," apparently involving the attempt byHerzing and his group to combat the efforts of the maintenance group to establish theCarpenters Union in maintenance. In June 1957, the Boilermakers contract of May6, 1956, was, pursuant to the contract, "opened for wage negotiations . . . althoughclosed on all other matters." 28While these negotiations were going on, plantdiscipline among the Boilermakers, which had been steadily declining since thesettlement of the June-July 1956 strike, reached its lowest ebb. It is not directlystated just what prompted the conduct of those Boilermakers who participated in theensuing series of events, which were, in some instances, initiated, and certainly inpractically all instances encouraged and spurred on, by Herzing, War-field, other unionofficials, and some of the stewards.These uprisings coming at the time they did sug-gest that they were deliberately staged in an effort to apply pressure on the Com-pany to grant the economic demands advanced by the Union in the current negotia-tions.Employees in both maintenance and production were involvedThe testimony is that workers commenced "leaving their jobs, walking off fromtheir place of work" and "all sorts of disorders and acts of sabotage" occurred; "em-ployees would leave the plant" or "go from department to department.with-out permission.frequently foremen could not find enough employees to con-tinue production" and "employees would sit down at their machines and read maga-zines and papers and refuse to work . . . groups would refuse to follow their fore-men's instructions.would slow down their machines" and "leave their depart-ments.unionofficials and stewards were members of these groups and partici-pated in their actions."At various times during the week preceding June 27, 1957, the Company madenumerous suspensions of both individuals and whole groups, until, by the eveningof June 26, "three to five 'hundred employees" were under suspension.The em-ployees put under suspension were told to stay out of the plant "for a set period oftime," but the union officials urged them to disregard the Company's order and gointo the plant.Came Thursday, June 27, 1957, payday, the Company set up a tableat the main gate where the employees under suspension could be paid without enteringthe plant.When those under suspension gathered at the gate to collect their pay,Warfield took charge of the situation and urged the suspended employees to forciblyinvade the plant, and led them as they forced their way into and seized the plant 29"In a matter of minutes" after Warfield and his followers forcibly seized the plant,the Company shut the plant down, posted notices directed to all employees advisingthat the plant would be kept closed until such time as "order and reasonable dis-cipline isrestored," and that employees would "be notified when to return to work."The plant gates were locked and no attempt was made to operate.On the samedate, June 27, 1957, the Company sent a letter to Local 575, attention Herzing,president, declaring the Boilermakers and their officers responsible for the condi-tions necessitating the closing of the plant and that the Company would hold theUnion responsible for any damages resulting from the closing. It is noted no actionfor damages was ever initiated by the Company.Itwill be remembered that at the time the plant was closed (on June 27, 1957)the wage negotiating committee was still carrying on wage negotiations.With theclosing of the plant and at the insistence of the Union, the matter of wages was forthe time being put aside, and the committee concentrated upon the matter of reopen-ing the plant, which finally resulted in an agreement on the conditions upon whichthe Company would reopen, and same was reduced to writing, with the reservationre I have,supra,given the composition of the wage negotiating committee, Dingman, aSmith vice president, Treen, and the plant manager for the Company, and Herzing,Warfield, Gardner, and three other members of Local 575 for the Union29 It seems that Warfield was particularly adept at this kind of actionRecall theJune-July 1956 strikeIt would be the extreme of naivete to think that Warfield actedsolely on his own ; certainly if not at Herzing's express direction, Warfield's every act hadHerzing's sanction,approval,and blessing. .362DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it was not to be executed until it was first ratified by the union membership.This was done, whereupon, the members of the joint committee signed and executedthe agreement, and,'as per the terms thereof, the plant reopened and resumed opera-tions on July 10, 1957.The agreement (General Counsel's Exhibit No. 26),-couched largely in generalities, introduced no new restrictions on, or conditionsof, employment. It merely provided that all parties, employees, the Union, andmanagement will obey the terms of the May 6, 1956, contract; that each employeewill "carry out" the instructions of the supervisors, and cooperate in bringing aboutan "effective and efficient operation" of the plant; that employees and representa-tives of the Union and of management "will refrain from disputes, abusive attitudesand language"; that an employee, who is not a steward or chief steward desiring toleave his work station, other than when on authorized relief, "shall follow the pro-cedure established by the Company"; and, that stewards and chief stewards leavingtheir work "shall comply with the applicable provisions of the contract."With the reopening of the plant on July 10, 1957, Herzing and Warfield were re-instated by the Company to the former positions which they had held under theCostello agreement together with all the rights, privileges, and emoluments whichthey had acquired, exercised, and enjoyed under the construction and applicationgiven in practice to that arrangement by them and the Company, and have since-continued in such capacity, that is, to the close of this hearing.During the shutdown, June 27 to July 10, 1957, the Company convened one ormore meetings of its general foremen and foremen in St. Louis, Missouri, andinteralia,briefed them on the negotiations then in progress in the joint wage negotiating,committee concerning the reopening of the plant.At one of these meetings, in theearly part of July 1957, when the foremen and general foremen were asked to presentproblems they had encountered, "one problem" which "several" of these supervisorsmentioned was Herzing's position in the plant, and Foreman McIntosh asked whyHerzing was being carried "on the seniority and overtime lists" in maintenance de-partment 1056, and "yet he did no work there." At this point, Treen "got up andsaid, `This man [Herzing] is assigned to personnel.' "This testimony is undenied.In the latter part of July or early part of August 1957, General Maintenance Fore-men Mathews and Odehnal, and Foremen Randolph and Wassman "just after lunch,"but while still on their lunch period, were seated together in the "waiting" or "re-ception" room of the main office when Herzing approached the group, and said,"You four fellows tried to put me back to work." Randolph told Herzing that, "Noone inthis group has tried to put you back to work, or made any statement that youshould go back to work," whereupon, Herzing said, "I know everything that wenton . . at that meeting in St. Louis.and you fellows tried to put me back towork."The foregoing testimony of Randolph is undenied, and was in substance,corroborated by Mathews and Odehnal; Wassman did not testify.Henry Bathon, called as a witness by the General Counsel, worked as a driver ofa floor truck on the second shift, in productionBathon testified that "in eitherAugust or September" 1957, during working hours, and while he was about hiswork, he saw and heard Herzing and employee Emil Hessel, a second shift machineoperator in production, engaged "in an argument" at Hessel's machine, and thatthey were "shouting and shoving one another around, pushing one another back andforth, and the foreman, Charlie Halbe, went between them, and separated them,"whereupon, Herzing "invited" Hessell "to come outside."Bathon said he was atthe time about 25 feet away from Hessel's machine, and that the only other personsnear Hessel and Herzing were working at a press, which was in operation, some 20to 30 feet from Hessel's machine.The Respondent Union called Hessel as a witnessHessel told about a grievanceor complaint he had in January 1957, concerning his transfer from one productiondepartment to another and when later the Company decided to return him to hisformer department he protested and claimed he had a right under to contract to re-main in the department to which he had been transferred if he elected to do so.Hesaid that in January 1957, he first complained orally to the shop steward and thenorally to the chief steward but got no satisfactory explanation from either, and hethen, still in January 1957, talked with Herzing about it, at his machine, and Herzingtold him that he (Herzing) had already taken up that proposition with the Company,and the Company had agreed to go along with the Union's interpretation of the con-tract, that is, that under such circumstances, the employee had the option of remain-ing in the department to which he had been transferred and retaining his senioritythere, or returning to his original department.Hessel said that this conversation inJanuary 1957, was the only "conversation or discussion" he had with Herzing in theyear 1957.As Hessel related it, although, on that one occasion, Herzing advisedhim that the Company had fully acquiesced in his (Hessel's) position, and he wassatisfiedwith Herzing's explanation, nonetheless, he said he was "disgusted" and A. 0. SMITH CORPORATION, GRANITE CITY PLANT363expressed his "feeling about the matter"to Herzing,but their talk was "not heated."In response to questions by an attorney for the Union as to whether he did this orthat,Hesseldenied that "in August or September, 1957,"he and Herzing engagedin a scuffleor pushed each other around, or that Halbe came in between them, or thatHerzing invited him outside. It is obvious that, asHessel tellsit, there is not theslightest resemblance between theone conversationhe said he had at his machinewith Herzing, in January 1957, and the incident related byBathon.The Company called Foreman Halbe as a witness. As best in point of time thatHalbe could recall the incident, which it is quite evident it the one referred to byBathon, was that it occurred on a "warm day" in the "summer or fall" of 1957.Halbe said at 4 p.m. that day, he wasstandingat his desk, which is approximatelyin the center of the department, when "the line stopped."He went to investigate,and found that "the cause of the stoppage was that Hessel'smachinehad stopped... when one machine is stopped, everything beyond that is stopped."As he ap-proached Hessel's machine he saw Herzing standing there talking withHessel andthe two men were engaged in what appeared to be a "heated argument," and therewas "finger shaking" going on.Halbe became confused in his recollection as towhether this finger shakingwas onthe part of one or both, or if only one, which onewas shaking his finger in the other's face.Halbe says that when he got to Hessel'smachine he ordered Herzing to leave the department and Hessel "to get back to hisjob."Both men complied and the section of the production line which had beenstopped resumed operation.Halbe said his department is "very noisy," and the onlypart of the conversation he understood was something said by Hessel, just as hereached Hessel's machine, to the effect, "How come you [Herzing] aren't on thesecond shift more," and that if Herzing invited Hessel outside he (Halbe) "didn'thear it."Hessel's testimony was a patent attempt for some reason, at this late date, toserve Herzing and evade the incident to which the testimony of Bathon and Halberelated, and I do not give it any consideration.On the other hand I considerBathon a disinterested and credible witness and accept his testimony, which is to aconsiderable extent corroborated by that of Halbe, as being a substantially accurateaccount of what occurred.There is no explanation of Herzing's presence at Hes-sel'smachine.Certainly it was not in connection with a grievance.No foremanwas present nor had any been called in as was the proper procedure in the adjust-ment of a grievance on the floor; further, Hessel said the only grievance he had wasthat in January 1957, which had long since been cleared up.That these men wereengaged in a heated argument and were pushing and shoving each other, and thatHerzing invited Hessel to go outside, a typical Herzing gesture, indicates Herzingwas there on some personal or union matter about which these two men were atthe time at odds.Although, according to Halbe, the production line was stopped,while Herzing andHesselengaged in finger shaking and appeared to be engagedin a heated argument, Foreman Halbe took no disciplinary action of any kind, noteven a reprimand or warning, against either man. In that respect Herzing enjoyedimmunity, as Halbe must have been aware.Another incident illustrating the freedom enjoyed by Herzing to go about theplant at will accosting and threatening employees, was related by Albert Ennis, aCharging Party in the CA case herein, a member at the time of the IBEW, andformerly a member of the Boilermakers who, seesupra,had long since incurredHerzing's enmity.Bill Staten, a chief steward for the Boilermakers, had representedtoHerzing that another member, Bob Crews, had called him (Staten) "a s.o.b."On this occasion, sometime in June 1957,30 Herzing "and a couple of his friends,"whom he had brought with him, and Staten had sought out Crews, at some pointin the plant, not specified, and were questioning him about Staten's charge, whichCrews denied, when Staten "called" Ennis "over to the argument to act as a wit-ness" that Crews had called him (Staten) "a s.o.b.," but Ennis said he had not heardit.What then ensued, as Ennis related it, follows: "Herzing said, I must haveheard it, and Mr. Staten said, you did too, you were right there, and I still said Ididn't, and Mr. Herzing got rather belligerent and arrogant, and informed me thathe would like to take me out to the parking lot. I told him I would meet him any-time outside the Company property, but not in the plant.He [Herzing] then said,that's all right, you won't be here very much damn longer anyway."Thistestimony of Ennis stands undenied.In October 1957, Walter McIntosh was a foreman on the third shift in main-tenance (11 p.m. to 7:30a.m.).31Mayes, one of the general officials of the Union,11About a month before the changeover made in 1957 to the 1958 model commenced.11McIntosh was a foreman continuously from September 1954 (the plantcommencedoperation in June 1954) to November 4, 1957, on which date he was discharged .364DECISIONS OF NATIONAL LABOR RELATIONS BOARDand also a chief steward on the third shift,32 worked under McIntosh. "Prior tothe middle of October" 1957, McIntosh observed Mayes "coming to work late" onseveral occasions,at least three, and on two of these occasions he gave Mayes averbal warning. "About the middle of October" 1957, when Mayes again came to'work late, McIntosh gave hun a written warning, and that set off the fireworks, soto speak.Mayes did not deny coming late to work but insisted to McIntosh thathe was a union official and a chief steward and es such had a right to take time offfrom his regular work"to talk to his men," and that on the occasions he was latehe had been stopped and delayed as he was coming from the lockerroom to hiswork station by second shift men who wanted to take up some matter with him as achief steward.McIntosh told Mayes that anyhow he (Mayes) had no businessserving as steward to second shift men as they had their own stewards.McIntosh said he never saw or heard of any written grievance being filed byMayes on account of the written warning, and the testimony here about this matter,does not disclose that Mayes filed any written grievance, or for that matter pursuedthe regular grievance procedure at any step.However, within "a few days" afterhe gave Mayes the written warning McIntosh was summoned to Treen's office andquestioned by Treen concerning this written warning to Mayes.McIntosh askedpermission to have General Maintenance Foreman Mathews present which wasgranted.In response to Treen's interrogation, McIntosh explained why he hadgiven Mayes the written warning, whereupon, Treen said, "Well, go on and forget-about it."Written warnings were not unusual. If an employee felt aggrieved he was rele-gated to the prescribed grievance procedure-not so here. In this instance thehighest personnel official in the plant took cognizance of this written warning and-called upon the foreman to appear before him and justify it.While after hearingMcIntosh's explanation,Treen felt that McIntosh had acted properly, and in the-presence of General Maintenance Foreman Mathews, told McIntosh to "forgotabout it," Herzing and Mayes were not placated and refused to forget about it, andapparently Treen again yielded.Much to McIntosh's surprise about a week laterhe was summoned to an inquisition, in Trelc's office, about the matter he had beentold, by the highest authority, to forgetPresent were Grant, a vice president ofthe Boilermakers International, Herzing, Mayes, Warfield, Lane (all general officersof Local 575), and Corbin, a third shift steward, and Treen, General MaintenanceForeman Mathews, and Superintendent of Maintenance Burton, and, of course,McIntosh.This was not a third step grievance meeting.The third step committee wasnot even there,and nogrievance had been filed. It was some kind of special con-vocation.Whatever it was, McIntosh found himself from the beginning occupying-the defendant's seat.Treen presided and opened the meeting by telling Mayes hecould "make his charges" against McIntosh "verbally."Mayes then charged thatMcIntosh "had been hounding" and "riding" both Corbin and him.Mayes did notdeny coming to work late on several occasions but maintained, as he had toldMcIntosh, that he had been delayed by members of the Union stopping him to talkto him about complaints and union matters, and that he, as a union official and alsoa chief steward, had a right to take off from his job any time he saw fit to talk withhismen.He did not claim that at such times he had requested or received fromhis foreman a written permit to be off his job for the purpose of adjusting or tryingto settle a grievance.Mayes further claimed that McIntosh had told him that he(McIntosh) had orders from the front office to get rid of him, but when Treen,-afterMayes had completed his charges, asked McIntosh if he had anything to say,McIntosh categorically denied this charge,and no substantiation of it was offeredby Mayes.Occasionally McIntosh had to go out with the machine repair foremen to checkon what jobs had been left over from the previous shift and, at such times he wouldbe absentfrom his workarea at starting times.He said that at such times, afterMayes ignored his verbal warnings about coming in late to work, he had askedMerx and Wassman, both second shift foremen, to check to see if Mayes came into work late.At this meeting Treen asked McIntosh why he had asked other fore-men to check on Mayes. In the midst of McIntosh's explanation, Herzing, whowas "pretty mad" about these other foremen checking on Mayes, "jumped up" andasserted that he had been told by a high official of the Smith Company in Mil-"As shown by the statement of facts heretofore set out, Mayes was one of the mostprominent and active of the Herzing henchmenAs heretofore related, on numerous occa-sions he had accompanied Herzing about the plant,usually at night,when Herzing wasseeking out,berating, and threatening employees at their work about suspected support ofthe Carpenters'movement or other matters which had aroused Herzing's displeasure. A. 0. SMITH CORPORATION,GRANITE CITY PLANT365-waukee that "anytime a foreman gave him [Herzing] any trouble.to call him-collect atMilwaukee land he would come down and get rid of him [the foreman],"and thereupon, Herzing "pounded on the desk, and threw a little black notebookdown and said, `I want these God damn men fired.' "As the men he wanted firedHerzing named McIntosh, Randolph, Wassman, all maintenance foremen, Odehnal,general maintenance foreman, Burton, superintendent of maintenance,and Byrd, as--sistant superintendent of maintenance.33After this interruption, McIntosh resumed his statement, but had not proceeded farwhen Herzmg again interrupted him, telling McIntosh that he was "being," andMcIntosh told Herzing he was a "liar," whereupon, Herzing "jumped up and said,`there ain't nobody going to call me a liar to my face.' " About here the meeting seemsto have just dissolved, and, as General Maintenance Foreman Mathews related it,34he, Treen, Burton, and McIntosh left the room and went out in the hall and Mathewsleft the others there talking together.Mathews' testimony mentions one circum-stance not appearing in McIntosh's testimony, that at some point Treen said thatMcIntosh "was right in adhering to the Company's policy in issuing the writtenwarning to" Mayes.Apparently none of the management representatives presentmade any response to Herzing's angry claims or demands, nor did any of themrebuke or reprimand him for his conduct.The November 2, 1957, Layoff of Certain Maintenance WorkersCharlesW. Harp 35 was sent by the Smith Company to the Granite City Plant,in June 1956, as chief coordinating engineer at that plant.He remained there onthat assignment until December 15, -1957.Harp said that "one of the reasons" bewas sent to the Granite City Plant was to make a survey and a written report withrecommendations as to how "to better the maintenance organization"there.Harpcompleted his written report on February 3, 1957.Among the conclusions set outin the report was that the maintenance department had too many employees and was"oversupervised.""Top management" decided, in June 1957, "to go ahead" withHarp's recommendations.At that time two lines were in operation,"a hand line"and "an automatic line."Harp,inter alia,recommended doing away with the auto-matic line, and that line was shut down sometime in July 1957 and has not operatedsince.Harp's report estimated that with the shutdown of the automatic line thenumber of maintenance workers could be reduced, but, as Harp explained, sincethe automatic line was shut down in July 1957, at the time the changeover for the1958 model frame, which was to go into production about October or November1957,was started,itwas decided to hold up the reduction"until that big main-tenance job was over."A reduction in maintenance hourly workers was finallyordered, effective as of Saturday, November 2, 1954.The Harp report suggested that with the shutdown of the automatic line a reduc-tion of 41 maintenance hourly workers might possibly be madeThe number ofmen to be laid off and their apportionment among the five classifications,inmainte-nance, was decided by active management and implemented by personnel, and thereduction in each classification was by seniority in that classification.The totalnumber to be laid off in all classifications finally announced by personnel was 39, asfollows, according to classifications-welders, 7; electricians, 9; pipefitters,5; oilers, 3;and machine repairmen,15.Notice was given, on Wednesday,October 30,to those-selected for layoff that same would become effective at the end of their respectiveshifts on Saturday, November 2, 1957.The first part of the last week in October 1957,Maintenance Foreman McIntosh'heard there was soon to be a layoff of hourly workers in maintenance.He inquiredof his general foreman,Warren,about the matter and Warren told him that about 1133 It will be remembered that Foreman Randolph had long, at least since the beginningof the Carpenters'movement,been at the top of Herzing's list of men he most wanted toget rid of,and that since the previous June or July,when Randolph,Odehnal, and Byrdhad reported Herzing's personal union activities in the work areas, interrupting andthreatening men at their work, and had unsuccessfully sought to have such activitiescurtailed, they had been on the Ilerzing blacklistApparently at that time Burton wasalso included and now Foreman McIntosh was added34McIntosh and Mathews were the only persons present at this meeting who gave testi-mony about it.WhileMathews'testimony about the meeting was very brief,nonethelessItdoes not contradict McIntosh in any particular,and so far as it goes corroboratesMcIntoshMayes, Corbin, Grant,and Burton were not called as witnesses°5 At the time of this hearing Harp was chief project engineer of the automotive divi-sion of the Smith Company in Milwaukee. 366DECISIONSOF NATIONALLABOR RELATIONS BOARDmachine repairmen were going to be laid off, but not to tell the men until Thursday(October 31), whereupon, he (McIntosh) got the seniority list of the machine repair-men and read off the names of the "lower 11 men" to Warren who "wrote themdown." 36The following day, General Foreman Warren came back to his office fromthe front office, and he (Warren) "seemed kind of upset," and when McIntosh askedhim when the machine repairmen selected for layoff would be notified, Warren said,that he (Warren) had worked "a lot of places," but this "is the damndest place withthe Company and the Union" he had ever seen; that he had just "heard in the frontoffice" that Herzing had been there and told them that if they laid off "his friends,... five or six.of the lower seniority" machine repairmen, they had to "goon up [the seniority list] and get Hogan and Paschedag," who were his (Herzing's)"enemies," and consequently 15 instead of 11 machine repairmen, as originallycontemplated, were to be laid off.The foregoing discussion between General Maintenance Foreman Warren andMaintenance Foreman McIntosh, and the information, deriving therefrom,as relatedby McIntosh, stands undenied.Warren was called as a witness by the RespondentCompany, but was not asked about this incident.The Boilermakers' contract recognizes two noninterchangeable seniority groups,maintenance and production.The maintenance seniority acquired by a maintenanceemployee laid off in a reduction in force was of no avail to him in production, andvice versa.However, if, for instance, such an employee had worked in productionbefore going to maintenance, he could on being laid off in maintenance, exercisewhatever production seniority he had acquired while working in that group but nomore.However, it appears to have been a fixed impression among the workers gen-erally that if a laid-off employee who had no seniority in the other group applied tothe Company for work in that group, the Company, although under no contractualobligation to do so, would hire him in the other group on the same basis as a newemployee if work was available there which he was qualified to do.All electricians were in maintenance.They had no rights under the Boilermakers'contract, and apparently none of the nine laid-off electricians applied for, or in-quired about, work in production as new employees there.All of the remaining 30maintenance employees selected for layoff were under the Boilermakers' contract.Of the five pipefitters, two had production group seniority and were immediatelytransferred to that group, the other three had no production seniority and two of themdid not apply for work in production.On Monday, November 4, after the layoffwas effective on Saturday, the remaining pipefitter, Wright, reported to Trelc that hewas leaving Granite City and left an address where he could be reached in the eventof recall.Trelc said that at this time Wright asked about work in production andhe (Trelc) told Wright that there were "no openings available" in production "at thattime."The seven laid-off maintenance welders all had production seniority and allwere transferred to production welder jobs on November 4.Of the three laid-offoilers, two had production seniority and were transferred on Monday, November 4,to production.The third oiler, Price, had no production seniority but on Saturday,November 2, the date of the layoff, he asked for work in production and was trans-ferred that same day to a job in production.That aspect of this reduction in force, or layoff, of hourlymaintenanceworkersmost directly affecting this case, at this point, is what happened and how and why inthe group of maintenance craftsmen known as machine repairmen, 15 in number, whowere selected for layoff: Hogan, Paschedag, Willmore, Gipson, Miller, Mayes, Corbin,Hulett,Shellenberg,Dragovich,Anderson,Baird,Demery, Lementavich, andCullipher.Of these, four, Dragovich, Anderson, Corbin, and Baird, had productionseniority, and on Monday, November 4, were sent to productionNone of theother 11 men had any production seniority at all.Miller,Hulett, Shellenberg, andGipson did not at any time ask for work in production.Gipson, who was oneamong the topmost men on Herzing's list of men he most wanted to get rid of, alongwith Randolph, Hogan, Paschedag, Willmore, and others, heretofore mentioned, saidhe did not ask for work in production because he knew it was "not any use" for himto do so, and this conviction on his part was confirmed when he saw what happenedto Hogan, Paschedag, and Willmore, which will later be related.Miller said he"was not interesrted in a job in production," and made no effort to transfer.Shortly before the layoff, personnel had gone outside and hired four men as in-spectors in production.At the time of the layoff they still had temporary or proba-tionary status.On November 7, Mayes and Demery, of the 11 laid-off maintenancemachine repairmen who had no production seniority, were made inspectors in produc-36This and the conversation of the following day with Warren, which is next related,occurred in Warren's office. A. O. SMITH CORPORATION, GRANITE CITY PLANT367tion,displacingtwo of these probationers.Cullipher, who had no productionsenior-ity,went "several times" to see Trelc about a job in production and sometime, datenot stated, in November was hired in production. Of the original 15-laid-off machinerepairmen, this leaves four unaccounted for, Lementavich, Hogan, Paschedag, andWillmore.The Lementavich storyis revealing and significant.It tends to show Herzing'sbehind-the-scenes influence with the Company in this matter.The statement whichfollows setting out facts found is based upon Lementavich's testimony which I fullycredit.His testimony stands undenied and uncontradicted, except as to one state-ment which he attributed to Trelc, and in due course I shall givemy reasons forcreditingLementavich in that respect.Lementavich, laid off on Saturday, November 2, went to thepersonneloffice earlyon the following Mondaymorning,November 4, and talked to Trelcin hisprivateoffice.He asked Trelc if they were hiring any of the laid-offmaintenancemen backin production, and Trelc said they were, and asked hisname.When Lementavichgave hisname,Trelc then told him they were not hiring in production at the presenttime, but tocomeback the latter part of the week and he would see what, if anything,he couldline upfor him.Early on Wednesdaymorning,November 6, Lementavich returned to the plantand asked Trelc for a job in pioduction; at the same time he told Trelc that he knewmen were being hired there, and that some of them were in the personnel office fillingout application blanks, and Trelc said "some of those men were hired 2 or 3 weeksbefore you people were laid off."Trelc then told Lementavich to call him thatafternoonand he would see what he could do for him. Lementavich called Trelcon the telephone that afternoon and Trelc told him he did not have anything for him.Again early on the following day, Thursday, November 7, Lementavich was inTrelc's office, and met with the same response from Trelc that there was no job forhim.Lementavich told Trelc he knew "men had been hired" that week and "werebeing hired right along."Lementavich then told Trelc "there is surely somethingwrong, I can get nothing out of you.if you will tell me what is wrong, I'll notbother you any more." Lementavich, also on this occasion, asked Trelc if he (Trelc)had "anything against" him, and Trelc said, "No."The very next day, Friday, November 8, Lementavich went back to see Trelc.Thistimehe again asked Trelc to tell him what the trouble was.He reminded Trelcthat he (Trelc) had told him that his work record was "all right," but "I still can'tget a job and there have been men hired here." Trelc, as Lementavich told it, finallysaid, "The trouble is not with us . . . the troubleis inyour own ranks, and I am notgoing tostickmy head out with no damnedunion."Lementavich then said, "1don't understand . . . I haven't had any trouble with the Company or the Union."On Saturday, November 9, Lemantavich, greatly troubled, went to the personneloffice and asked to see Trelc, but one of the clerks told him Trelc was not in. Le-mentavich then went and talked. to Blankenship, the plant safety and securitydirector, and told Blankenship what Trelc had told him the day before, and asked himif he knew why it was he could not get a job. Blankenship'told Lementavich he wouldfind out, but that he (Blankenship) knew that there was "nothing wrong with hisrecord, as he would know it if there were.The following Monday morning, November 11, Lemantavich was back in Trelc'soffice.This session with Trelc was brief and curt. It got no further than Lementa-vich telling Trelc that he knew men were being hired in production, and asking whyitwas he "couldn't get a job," and Trelc telling him that he (Trelc) had nothing forhim.After this rebuff by Trelc on Monday morning, November 11, Lementavich finallycameto a full realization that for some reason which he could not fathom Trelc hadno intentionof hiring him in production.He pondered what Trelc had meant whenhe (Trelc) told him the trouble which was holding him out of a job was not with theCompany but with the Union, and finally decided to find out, if he could, why theUnion was blocking him out of a job, if it was, and with that purpose in mind hecalled Herzing on the telephone, early on Friday morning, November 15, and toldHerzinghe wantedto seehim right away.Herzing told Lementavich to be out at theplant by 9 o'clock that morning.Herzingcame to the plant about 9:20 that morning, met Lementavich, and tookhim toa janitor's room.37Lementavich then told Herzing how Trelc had refused tohire him in production and what Trelc had said about the trouble being with the37 James Johnson, a clerk in personnel, under Trelc, said that he had heard this roomreferred to "a number of times" by "different people . .. in the personnel" office asHerzing's office. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion, and said, "It looks to me like somebody is trying to give me the runaround."He then asked Herzing if he, Herzing, "had anything against" him, and Herzing said,,"not a thing ... I looked through all those Carpenters cards, and I didn't find yourname on a Carpenters card." 38 Lementavich told Herzing that he was not there "todiscuss the Carpenters cards . . . I am here for a job." In the meantime Warfieldand Jim Collins, the recording secretary of Local 575, had come in the room.39Collins told Lementavich, "Somebodyis givingyou the runaround . . . you shouldhave been working before now." Collins was instructor in the welding school whichrecently before the layoff had been set up by the Company to train welders neededin production.Collins told the group that only the day before "four or five . . .new employees" had "come out of the welding school" and had been put on jobs aswelders in production; Collins "had their names in a little book."Herzing askedCollins for the book, and he and Collins went over the list of names, and discussedthem one by one. Lementavich told the group he was not going back to the person-nel office because "d don't feel like I will get a job there.they made it plain to,me.that somebody had my job tied up," whereupon, Herzing said, "I will go inthere [personnel] and see what I can do for you."Itwas about noon that Friday (November 15) when Lementavich got home.He told his wife that he was "going uptown to get a haircut."When in the earlyafternoon he returned home, his wife told him that there had been two telephonecalls for him, one from Herzing saying he (Herzing) had "good news" for him "con-cerning a job," and the other from Reynolds, a clerk in the personnel office and anassistant to Trelc, saying "something about getting a job" for him.Lementavich atonce called Reynolds on the telephone, and Reynolds told him: "I have a job foryou . . . a man was discharged.report to the plant at 6 o'clock Monday morn-ing ... to go to welding school." Lementavich asked Reynolds if he could reportto the plant the next morning (Saturday, November 16) and Reynolds told him tocome to the plant then, if he wished, "and get a card."Lementavich was at the plant early Saturday morning.Reynolds had some"papers typed up and a card made out" for him, and told him he was now "rehired"and was to work in production. The following Monday (November 18), Lementa-vich reported at the welding school, and after he had been there 3 hours, Collins toldhim to go to the office, and he would be assigned to a job. Lementavich askedCollins if he was through with welding school, that he understood he had "to go towelding school 3 days." 40Collins told Lementavich, "I have already passed you."At personnel Reynolds immediately assigned Lementavich to the welding departmentin production.Trelc, called as a witness by Respondent Company, was asked on direct exami-nation if in any of the conversations with Lementavich he had told Lementavich, "thetrouble is not with us, the trouble is in your own ranks, and I am not going to stickmy head out for any damn union"; his answer was, "I did not say that." In myopinion, in accordance with Lementavich's testimony, during the week of almostdaily visits to Trelc's office, Lementavich kept pressing Trelc as to why he was beingbarred from a job in production, which he desperately needed, while others werebeing hired there "right along," Trelc finally made an explanation to the effect, andimplying, that the "trouble" was not with the Company but with the Union.As Ihave said, I credit Lementavich about this statement which he attributes to Trelc.I closely observed, and was impressed by, Lementavich's demeanor as a witness.Igot, and have, the distinct impression that he is a direct, plain-spoken, straight-forward, guileless sort of person.It will be remembered that the thing that caused Lementavich finally to go to Herz-ing was this very statement by Trelc to the effect that the trouble was with the Union.Lementavich told Herzing, Warfield, and Collins what Trelc had said, and spokeas plainly to them as he had to Trelc about somebody giving him the runaround, andwhen Herzing mentioned the Carpenters' movement, Lementavich told him that hewas not there to discuss that but to find out, if he could, who was keeping him outof a job. Based upon my observation of Lementavich, and his demeanor as a witnessm It is not said when Herzing made this inspection which had apparently clearedLementavich, to Herzing's satisfaction, of suspicion which may have existed that he wasconnected with the Carpenters' movementIt may well have been done that very morn-ing after Lementavich had called Herzing on the telephone and told him he wanted tosee him that day39This apparently had been prearranged by Herzing40There is other testimony that the training course in the welding school usually re-quired 3 days. Lementavich said that everybody he talked to who went to welding schoolhad "three days of instruction " A. 0. SMITH CORPORATION, GRANITE CITY PLANT369,and his testimony as a whole, which is undenied,except in this one respect,it is in-conceivable to me that he could, or did, subtly concoct the statement he attributedto Trelc.This Lementavich incident has an aroma that cannot be ignored.Oneneeds, all facets of this case considered,but to apply some everyday commonsenseto the Lementavich facts to conclude that during this layoff, Herzing stood in thewings with a veto at hand on any among those laid off without production senioritywho might seek work in production, and that, for some reason, Lementavich hadcome under suspicion of having supported the Carpenters'movement and thereforename had been flagged by Herzing. It is noteworthy that when Herzing decided hewas mistaken about Lementavich, events moved rapidly, and that within but a fewhours after Herzing told Lementavich he would go see personnel about a job for him,Lementavich had a job, and Herzing called the Lementavich home and toldLementavich'swife, he being absent at the time,that he(Herzing) had good news,for Lementavich about the job.-It is difficult for me to accept and credit,and I do not do so,Trelc's testimony thatprior to Lementavich suddenly being given a job the afternoon of Friday, Novem-ber 15,neither any union official nor anyone in management asked him to give,Lementavich a job in production.Reynolds, Trelc's assistant, said that Trelc did notat any time, during the period that Lementavich was haunting the personnel officeseeking a job in production, tell him "to try to find something for" Lementavich, andthat the only instructions he had at any time received from Trelc about Lementa--vich was on Friday afternoon, November 15, when Trelc told him to call Lementa-vich in and put him to work provided he was able to pass the welder's examination.I note to this point that of six of the nine laid-off maintenance Boilermakers with-out production seniority who applied for work in production, four, Price, an oiler, and_Mayes, Demery, Cullipher, and Lementavich, machine repairmen, were given jobs,in production.As to whether Wright, a pipefitter, really applied for a job in produc-tion, the one bit of testimonyis vague.He left Granite City immediately or shortlyafter the layoff of November 2.He came by the personnel office and left his newaddress in the event of recall.At that time, according to Trelc, he made an inquiryabout work opportunities in production, and Trelc said that he told Wright that therewere no openings there at that time.Wright did not pursue the matter further. If hehad done so, and was in the clear with Herzing, he doubtless would have been placedin production within a few days at most.This leaves three, Hogan, Paschedag, andWillmore, all machine repairmen, of the group of nine Boilermakers who had noseniority in production but sought work there, unaccounted for. In the revealinglight of Lementavich's experience, no crystal ball is needed to foresee what soft of achance these three men had, all long considered by Herzing as, among his enemies,and all among the very topmost men on Herzing's list of men he most wanted to,getrid of.Herzing had threatened to get their jobs, and had never ceased trying tofind a way to do so.On Wednesday, October 30, 1957, the maintenance workers selected for layoffwere notified that their layoff would become effective at the end of their shifts onSaturday, November 2.41 Friday evening, November 1, Hogan, Paschedag, and Will-more, second shift men(3 p.m. to midnight),machine repairmen in maintenance,while having lunch together in the cafeteria, decided to go see Trelc about jobs inproduction,as none had any production seniority.The three, still on their lunchhour, started to Trelc's office and met Trelc in the hall, just leaving his office for theday.They "took turns" asking Trelc about getting a job in production and Hoganasked specifically about a job as a production welder because at that very time theCompany was operating a welding school training new men from the outside for jobsas production welders.Trelc's assistant, Reynolds, said that about the time of thelayoff the Company "inquiredof the employment office at Granite City" whether theyhad any "welders available."Hogan had had "about 18 years- of experience as awelder," and felt that he should have no trouble getting a job as a production welder,since at the time of the layoff the Company needed production welders and "washiring people off the street and putting them in this welders school and teachingthem how to weld.and then putting thm on as welders in production."Trelctold Hogan,Paschedag,and Willmore that he was leaving for the day and suggestedthat each get permission from his foreman and come separately to see him thefollowing day, Saturday, November 2; Hogan to come. at 4:30 or,5 p.m., and one,of the others at 5:30, and the other at 6 p.m.About 5 p.m. on Saturday, November 2, Hogan went alone to Trelc's office, asTrelc had suggested the previous evening.Hogan first asked- Trelc for a job as awelder in production,and, according to Hogan,and as to this, undenied testimony,42At that time theplant was working on Saturdays;that is, 6 daysa,week, 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDI credit Hogan, Treic said he had all the welders that he needed 42Despite his well-founded disbelief that the Company did not need any more production welders,Hogan made another try, and asked Treic, "How about something else in produc-tion," and Trelc said he did not have "anything," thereupon, and here Hogan's andTrelc's version of this interview differ as to language used, as Hogan tells it, he said:"Mr. Trelc I know what the score is, Herzing is keeping me out," and Treic said,"I don't care whether you and Herzing love one another or not . . . I just don'thave anything."About this interview Trelc said that he explained to Hogan that at that time "wewere in the process of adjustment.that persons.who had production groupseniority . . . were being transferred from the maintenance department to produc-tion openings . . . and we had a number of persons in the welding school, and assoon as we made adjustments and knew where we were going we could possibly placethem." 43Trelc stated that at this point Hogan said, "Don't give me that s-, I am onWillard Herzing's s- list, I can see the handwriting on the wall," here Trelc added,"or words to that effect."Treic said he did not "recall much of the rest of the con-versation," and "shortly" Hogan left the office.Treic poses as being so shocked and affronted by the language quoted, "or wordsto that effect," which he attributed to Hogan on this occasion, that he then and theredecided and resolved that "if" he "could avoid placing Mr. Hogan in a productionassignment" he "would do so," and although, as Treic relates it, Hogan thereaftercame to his office "a number of times asking me about a job in production, I told himwe had no openingsfor him."[Emphasis supplied].This is the sole explanationthat Trelc gave for at all times refusing to give Hogan a job in production.Trelcdoes not say that there were no openings in production at that time or "on the numberof times," or "many times," thereafter that Hogan came to his office seeking workin production, but merely that there was no job there for Hogan.Hogan was employed October 15, 1954, a few months after the plant commencedoperation, and worked there continuously to the time of this layoff. So far as theevidence herein discloses, his record was unblemished. In November 1957, shortlyafter the layoff, the National Lead Company, with offices at Fredericktown, Mis-souri, ran an ad in a St. Louis newspaper for a maintenance repairman.Hogan wasone of the applicants for the job and named Respondent Company as his last em-ployer.The personnel director of the National Lead Company, Stuart Landrum,called over long-distance telephone to the Smith Company's Granite City Plant toinquire about Hogan.He asked to talk to "someone in the employment supervisor'soffice" who could give him "a reference on a former (Smith) employee."He wasconnected with Smith's personnel office but could not recall who it was he talked withthere.In response to Landrum's inquiry about Hogan, he was told that Hogan "wasa qualified maintenance man," that the "quality of his work . . . was very good,"that his "general attitude.was very good," and that his "attendance record wasgood," however, another and not Hogan was selected for the job.While apparentlyTrelc was not the person with whom Landrum talked, Trelc was aware of this calland the recommendation made by his office, and on one of the "many times" Hoganlater went to see Trelc about a job in production, only to be told there was no job"for him," Trelc asked Hogan "what happened to that job at Fredericktown," andsaid, "they called for a recommendation."Although work was available in production, particularly welding, and Hoganwas an experienced welder, as Trelc was informed and knew, and although Hoganhad worked there continuously from shortly after the plant commenced operation,and admittedly the quality of his work and his general attitude as an employeewere rated "very good," and he had a good attendance record, and although Hoganon November 2, and "many times" thereafter came to see Treic seeking work inproduction, from the first Trelc adamantly refused to even consider Hogan for ajob in production.The only explanation Trelc gave, as stated above, is so im-42This was on November 2. It will be remembered that as late as Friday, November 15,afterHerzing had cleared him and intervened in his behalf, Lementavich was hired as aproduction welder, and, after 3 hours in welding school on Monday, November 18, wasassigned to a welding job in production, and that on Friday morning, November 15,Collins, the welding school instructor, told Herzing, Warfield, and Lementavich that fouror five new men had gone out of the welding school just the day before to jobs as produc-tion weldersFurther, about the time Trek declared he had all the welders he needed,his own personnel department was making inquiry of the unemployment service whetherthey had any welders available.43The "them" apparently referred to Paschedag and Willmore as well as Hogan. A. O. SMITH CORPORATION, GRANITE CITY PLANT371plausible, improbable, and unrealistic that I am unable to credit it as the real andmotivating reason for refusing to hire Hogan in production.Hogan, along with many dissatisfied Boilermakers, believed that the Companywas assisting and collaborating with Herzing in his attempt to get rid of and suppresshis opposition within the Union as the price management felt they must pay and didpay to avoid strikes, sitdowns, slowdowns, and "turmoils" in the plant.That Her-zing did actually or figuratively have a list of men whom he denominated as hisenemies, and whose jobs he openly boasted he would eventually get, there is noquestion.Herzing and his own henchmen frequently referred, particularly duringthe Carpenters' movement and the deauthorization movement, which later devel-oped, to "Herzing's list" and subtly, and at times not so subtly, suggested to sus-pectedmembers that being on that list might well result in economic reprisalsagainst them.Many there were among the Boilermakers who believed that Herzingby virtue of his special position in the plant possessed the power he claimed to exe-cute such reprisals.Hogan well knew that he was, and for a long time had been,among the topmost men on Herzing's list, marked for reprisal.Hogan also knewthat the Company was aware of Herzing's threats against him and others.On atleast one occasion, as above related, Hogan had reported to his foreman Herzing'sthreats to shim, made while he was at his work in the plant, to do him bodily harmand'to get his job.Although this was reported to the top management, it was ig-noredin linewith the Company's established policy to, by all means, keep Herzingplacated.Returning to this interview of November 2 with Trelc when, as Hogan knew, theCompany was at that very time seeking and hiring new men from the outside asproduction welders, Hogan, an experienced welder, was refused a welding job orany job in production, he may havein hisfrustration and exasperation, expressedwhat he, and so many others, believed in locker or latrine room language.Ad-mittedly some, in fact many, of the employees, including Herzing, were given toemphasizing their statements, conversations, and discussions with profanity, orhardy, earthy language not commonly used in the parlor.For instance, I notehere the testimony of employee Gardner that on one occasion, Herzing, Gardner,and several other Boilermakers were engaged in a discussion in the personnel area,between Treen's office door and the door to Trelc's office, "and the language theywere using got so foul that Mr. Treen came out of his office" and asked them tomove their discussion to the conference room, that he "didn't want that kind oflanguage used in front of the girls in the office."The use of such language seemsto have been regarded as commonplace.The only objection was to the use ofsamewithin the hearing of the girls working in the personnel offices. Johnson,a clerk in the personnel office under Trelc, said that on more than one occasion hehad heard Herzing talking in a loud voice and using profanity in,the personnel areaand on one such occasion when Herzing was talking in an unusually loud voiceand using profanity in the personnel area, he went to Herzing and asked him to keephis voice down but he did not reportthe incidentto either Treen or Trelc.Againthe language itself was not complained of but merely the speaking in such a loudvoice as to be heard by the girls in thepersonnel area.Trelc's claimed extreme sensitivity to Hogan's languagespoken privately in aman-to-man discussion is hardly believable and it is hardly credible that such lan-guagewould so have offended Trelc that for that reason alone he would spurn andreject the services of an employee with long service and an unblemished record,for whom the Company waswillingto give, as it did a few days later, the highestrecommendations, particularlyat a timewhen the Company had need of men withHogan's qualifications.It is more credible that Trelc was by this explanationmerely improvising an excuse andseizingupon a pretext to cover up his real reasonfor denying work to Hogan, namely, to further implement the policy the Companyhad followed practically from the time it moved Herzing into its personnel field,of appeasing, placating, and collaborating with him by unlawfully assisting him inhis endeavor to coerce and suppress those who opposed his domination of theBoiler-makers, with the thought thereby that Herzing would repay the Company by pre-venting strikes, sitdowns, slowdowns, and the like with which it had been plagued.In this instance the Company by pretext clandestinely assisted Herzing by gettingrid of Hogan, one of his principal targets, and, by doing so, discouraging Paschedagand Willmore, the two other Herzing denominated enemies exposed by this layoff,as it was finally made up, to thissituation, in their efforts to get jobs in production,thinking thus to eliminate some of the leading anti-Herzing men from the plantand strengthen Herzing in his control of the Boilermakers.When Hogan left Trelc's office the evening of November 2, he had the convictionthat Herzing through the acquiescence of the Company had effectively barred him61491 3--02-col 132 -25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom a job in production.Returning to his work station Hogan, passed near wherePaschedag was working, and Paschedag asked Hogan the outcome of his interviewwith Trelc.Hogan related what had occurred but suggested that nonethelessPaschedag go on to Tre1c's office and see what Trelc would do in his case, butPaschedag well knowing that his situation, so far as Herzmg was concerned, wasthe same as that of Hogan was convinced that he had no chance of getting a job inproduction and abandoned his intention to go see Trelc that day.However, Pas-chedag, having been unable to get work in the meantime, did finally go with Hoganto see Trelc about a job in production on December 3.This will be related later.At the time on the evening of November 2 that Willmore was supposed to go seeTrelc, he found himself "tied up on a breakdown and had to stay on" that emergencyjob "until it was finished."However, while Will,more was working on the "break-down" at a point near Hogan's work station, he asked Hogan about his interviewwith Trelc and knowing that he too was one of the top men on Herring's list ofmen he proposed to get rid of felt he had no better chance than Hogan of gettinginto production.Despite this beliefWillmore did go to Trelc's office as soon asthe emergency repair was completed, but by then Trelc had left for the day.Laterin November, Willmore, still out of work, went to the personnel office to see Trelcabout a job in production.On that occasion "the girl in the office walked back tothe door of Trelc's office and stuck her head in . . . and said something to some-one [in Trelc's office], shut the door and came back and told" Willmore that, "Mr.Trelc wasn't in."Willmore feeling that it was hopeless anyway made no furthereffortto see Trelc about work in production.As above stated, on December 3, Paschedag, although without much, if any, hope-ful expectation of success, went with Hogan to Trelc's office, the last of the "manytimes" that Hogan- went to see Trelc after the November 2 fiasco. Trelc opened theconversation by asking Paschedag why he didn't come to see him on Saturday, Nov-ember 2, as scheduled, and Paschedag told him that, "I figured there wasn't any use,why should there be something for me and not for Hogan." At one point Trelc saidin substance that even before Hogan came to see him on November 2, he alreadyknew that he would not give either Hogan or Paschedag 44 a job in production, and thathe "should have told" Hogan so at that time.Thus it appears that on November 2,Paschedag read the omens aright, and had he gone to see Trelc on that date it wouldhave been futile.Concerning this meeting of December 3, 1957, Trelc did not saythat there were no jobs open in production at that time.He said that he told Hoganand Paschedag that they were eligible for recall to their former jobs in maintenancein the event men were needed in the future in maintenance but that, "I would notplace them in the production group."He further said, that the "specific reason" hegave Hogan at that time for not hiring him in production was "that I didn't like hisattitude," and that the "specific reason" he gave Paschedag for not hiring him in pro-duction was "excessive absenteeism."Trelc had Paschedag's personnel file beforehim and, referring to same, told Paschedag that he had been absent 13 days in theyear preceding his layoff.Paschedag asked Trelc how many times he had been absentsince the shutdown (June 27 to July 10, 1957) and Trelc said four times. Paschedagasked Trelc when maintenance would be needing men.Trelc said, "Some of themaintenance people are complaining about having too much work," but that he(Trelc) thought "that was a movement . . . just to try to get" them (Hogan, Pas-chedag, and Willmore) "back," whereupon.Hogan said (to Trelc), "Well, we arejust wasting our time and yours" nand Hogan and Paschedag left.The Deauthorization MovementAlong in November, after the Company's position that it would not hire in pro-duction any of the laid-off maintenance men who did not have production seniorityunless they were cleared nand approved for such job by Herzing became so clearlyapparent, Hogan's home became, and thereafter continued to be, the headquarters,clearinghouse, and central meeting place of the dissident Boilermakers, those work-ing as well as those who found themselves in laid-off status, who were opposed toHerzing and his clique, and wanted to get rid of them as officers of the Union, andtheir domineering, coercive, and discriminatory tactics, and to dissolve the arrange-ment which had so long existed between the Company and Herzing and his groupof henchmen whereby the Company, abandoning neutrality, supported and assisted44While Trek did not here name Willmore, since the circumstances as to him were thesame as those operating to bar Hogan and Paschedag, undoubtedly the real reason Trelchad, as early as November 1 or 2, for raising a permanent bar against Hogan andPaschedag likewise applied to Willmore.All three were counted out before they evenapplied for work in production. A. O. SMITH CORPORATION, GRANITE CITY PLANT373that group in maintaining control and domination of the Local, and in visiting re-prisals against those opposing them, or suspected of doing so. In December 1957,as plansof action commenced to take shape among the dissidents, and in January1958, as the deauthorization movement, as will be later related, got underway andfound widespread support throughout the plant, it is said that "people" in sympathywith the objectives of the dissidents "were coming and going" at Hogan's house "atall hours of the day and night."These meetings at the Hogan home were not by any previous arrangement orschedule.They were wholly informal and unorganized, merely groups of Boiler-maker employees95rwho had a common concern, as above stated, about theCompany-Union, as represented by Herzing and his group, situation at the plant.Sometimes there were but 2 or 3 persons present, but estimates of the number mostgenerally present range from 5 to 11 or 12 or more, and on occasion 20 or 25.There were so many coming and going that within the same day the number presentat any one time varied. Some of those most frequently mentioned as being presentat the Hogan home during the period of November and December 1957 and Jan-uary 1958, and who seemed to have been the leaders in this dissident movement,which was now being carried on with the Hogan home as headquarters, were:Hogan, Randolph, Paschedag, Van Noy, Potts, Willmore, Gipson, Bailey, Leisner,and Pereria.46The objectives and purposes to which this informal group of dissidents, makingHogan's home their headquarters, was dedicated, and to which their discussions andplanning was directed, as expressed by various witnesses, follows:Potts said, they were trying to find a way whereby they could "legally straightenout the Union and the Company," and that these people "were pretty closely knittogether for their own protection"; Watts: "We wanted to clean up this mess thatexisted out at the plan . . . we were tired of the way men were being pointed outby Herzing and being fired for unjust reasons, and we wanted to break up thismarriage between the Company and the union officials"; Randolph: "We were justa group of people who didn't like the situation we had out at the plant . . . whattheUnion and Company did together so we got together to see if we could dosomething about it"; 47 Gipson: "The men in the plant were in a squeeze . . .between the Union and the Company"; Nichols: "We needed a housecleaning outthere [the plant], things stunk pretty bad "Edward F. J. Reiske, president of the Tri-City Central Trades Council, AFL-CIO,with offices in the Labor Temple in Granite City, said that during November andDecember 1957, Hogan, accompanied each time by other dissident Smith employees,"made several visits" to his office "to discuss their problems" with him, and to seekhis advice.48He said that he advised them "as right as I possibly could." Reiskefurther said that among those who accompanied Hogan, at one time or another,on these visits, were Randolph, Paschedag, Gipson, Potts, and Bauer, a member ofthe IBEW at the plant, all Charging Parties herein.49Reiske said that on thesevisits their complaints were mostly against Herzing "personally," and not theBoilermakers; they told Reiske they "thought there was collusion between Herzingand the Company," and they also thought that "it was improper for Herzing notto be on the job . . . as a maintenance man instead of being freed to wander"4u Except two of those quite frequently there, were former employees,Leisner andPereria,who had been discharged.96Leisner filed an NLRB charge against the Union,in Case No.14-CB-458, on April 26,1957; complaint issued thereon,and the case was consolidated for bearing with Case No14-CB-463,wherein complaint issued on a charge filed by Hogan against the Union andHerzing, presidentAs heretofore noted,a hearing was held July 15 to 18, 1957, andthe Trial Examiner found against the Union and Herzing.No exceptions were filedLeisner was discharged July 22, 1957Pereria was also discharged;I do not have thedate,but apparently well before the November 2 layoff.Both filed a charge against theCompany which was dismissed upon an appeal to the General CounselHogan,Paschedag,Willmore, and Gipson were in laid-off status. Potts, Bailey, Van Noy, and Randolph werestillworking,but Randolph was, as I find herein, discriminatorily laid off January IT, 195847Randolph was one of the principal victims of this collusion between Herzing and theCompany48IIogan and Reiske were friends of many yearsAt one time they were for 8 yearsmembers together of a Machinist local of which Reiske was an official.49 In the light of Herzing's boasted intelligence setup(recall the Carpenters'movement)and the systematic surveillance maintained by,him and his henchmen,I believe it a reason-able inference that, from the beginning,he was pretty well aware of the activities of thisgroup, and I doubt not that he kept Treen and Trelc and management informed 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDaround the plant wherever and "whenever he wanted to."Reiske said that theyasked him "to take up their problems with the Executive Board of the CentralTrades Council."Shortly before mid-December 1957, Hogan went alone to see Stanley Schuchat, aSt.Louis attorney, who was attorney for the IBEW.Hogan learned of Schuchatthrough Bauer, a member, as heretofore stated, of the IBEW unit at the Smith plant.Hogan told Schuchat"someof our problems," and Schuchat asked Hogan "to bringover the Boilermakers constitution," and he "would look it over, and see what couldbe done."Two days later Hogan and Randolph took a copy of the Boilermakersconstitution to Schuchat.On December 16, 1957, Albert Rowden was, as I herein find, discriminatorilydischarged.This dissident group was aware of the circumstances of the Rowdencase, involving a trivial and isolated exchange of words between two union men,Ropac, one of Herzing's henchmen, and Rowden, about a purely union matter,which in nowise interfered with or interrupted production, or the peace and order ofthe plant;in fact only one person,a nonemployee, other than the two men them-selves even heard what was said between them.The dissidents considered theRowden discharge as but another instance of the very course of conduct and actionon the part of the Company which they were protesting.On the night of December16, a meeting was held at the Hogan home with 20 to 25 employees present. Thedischarge of Rowden was discussed,as well as Hogan's report concerning the contacthe had made with Attorney Schuchat. Spurred on by the Rowden discharge a groupor committee was designated, composed of Hogan, Randolph, Potts, and Van Noy,to consult Schuchat further as to what legal action, if any, might be pursued tofurther the aims of the dissident group operating from Hogan's home as headquarters."Around" December 20, the committee called on Schuchat and discussed with himtheir "problems"; and "what" they "were up against" at the plant at some length.In the course of that discussion they told Schuchat the Union was being "run by oneman [Herzing] alone," and he "could get anybody fired that he wanted to." Schuchatasked them why they did not prefer charges against Herzing, and they said suchcharges would have to go through Herzing and would never get to the International.Schuchat finally suggested that "maybe" something could be accomplished by pro-ceeding under Section 9(e) (1) of the Act, as amended, which provides:Upon the filing with the Board, by 30 per centum or more of the employeesin a bargaining unit covered by an agreement between their employer and alabor organization made pursuant to section 8(a)(3), of a petition alleging theydesire that such authority be rescinded, the Board shall take a secret ballot ofthe employees in such unit and certify the results thereof to such labor organiza-tion and to the employer.At this meeting, Schuchat stated that he believed that if they could get 30 percent ofthe employees in the unit tosignsuch a petition they could "pull the teeth.inthe contract,and the International would come down and clean up the mess" they"had at the plant," and "straighten up" the situation there.The committee discussed"the deauthorization card" which Schuchat proposed be used but could not "decide,"at that time, whether they "wanted to go through with it or not," so they "went backand talked it over" with other interested parties.After general consultation it wasdecided to go ahead with the proposed deauthorization or decertification,50 and onJanuary 8, 1958, a group composed this time of Randolph, Hogan, Willmore, andGipson 51 went to see Schuchat and told him to go ahead and "write up" theproposed decertification card.The card which Schuchat drafted was titled "Decertification Card." It stated thatthe "undersigned" designated William R.Hogan "as my agent,"and requests that he(Hogan) petition the Board, pursuant to Section 9(e)(1) of the Act "to conduct anelection to rescind, revoke and/or withdraw from the existing labor contract theauthority" of the Company and Local 575 "to enter into or continue in effect thatprovision in the labor contract that provides for union security whereby" all mem-bers of the unit"shall, as a condition of employment,become members of the localunion." It is further stated that this card "may be used as evidence in support of anypetition" filed with the Board by Hogan, pursuant to Section 9 (e) (1) of the Act.A printed supply of these cards was received at the Hogan home on January 9, 1958,and the first distribution and solicitation to sign was made, and the deauthorizationmovement launched,that night.60Throughout the testimony the terms "deauthorization," most generally used, and"decertification"are usedinterchangeablyfixWillmore and Gipson took the place of Potts and Van Noy who were on the first com-mittee to call on Schuchat. IA. 0. SMITH CORPORATION, GRANITE CITY PLANT375Beginningthe night of January 9, 1958, the deauthorization campaign continuedthereafter at full blast for a period of about 10 days. By grapevine and like communi-cation media, the word got about during the day of January 9 that these cards wouldbe available, to those desiring to sign, the night of January 9, 1958, at Hogan's homeand at Bells Tavern.52Herzing learned of this during the day of January 9, andnotified Warfield, Lane, and others of his henchmen generally that he "had word" thatthe Hogan-Randolph group had "set up" a meeting for that night at Bells Tavern"for the purpose ofsigning thesedecertification cards," and Herzing, Lane, Warfield,all general officers of the Local, and Corbin, a steward who frequently accompaniedHerzing on his wanderings about the plant interrogating union members suspectedof disloyalty to the Herzing group, went to the tavern that night and parked theircar "across from the Tavern"in a positionwhich enabled them to observe who cameand went and even, to some extent, what was going on inside.Randolph andPaschedag were handling the deauthorization cards that nightat BellsTavern.Lanesaid employee Millard Hudsonwas assistingthem, and that they had a table in theback part of the Tavern where "they were having people sign these decertificationpapers."Lane said, "We had a fellow go in and pick up one (of the cards) and bringitoutside to us."Herzing said Watts was one of the deauthorization group at thetavern the night of January 9.Gipson and Willmore handled the cards at the Hogan home the night of January 9.Hogan's mother passed away that day and he was not there that night.Gipsonremained at the Hogan home until 4 or 5 o'clock of the morning of January 10.On the night of either January 9 or 10, Anton Becker (a Charging Party),a secondshift employee, while in the lockerroom, immediately after the end of his shift atmidnight, was told about these cards and that he could sign, if he desired, at Hogan'shome.He went there that night and signed.He mentioned others present on thatoccasion at the Hogan home as Hogan, Willmore, Leisner, Potts, and Van Husen.Herzing identified Anton Becker (a Charging Party)as oneof those who went tothe Hogan home the night of January 9.On January 10, the proponents of decertification set up another recruiting stationat what is known as the "fruit stand," "a little vegetable and fruit stand on Highway67, about a half mile north 53 of the plant," which "is unoccupied . . . the majorpart of the year." Solicitors operated here principally during the afternoons of theworkdays from January 10 to about January 17 or 18, 1958. The first shift in bothmaintenance and production got off work at 3:30 p.m.; the secondmaintenance shiftstarted work at 3 p.m., and the second production shift at 3:30 p.m.; so the locationat the fruit stand was a convenient vantage point for contacting these first and secondshift workers during the afternoons.All of these first and second shift workers whodived ina generalnortherly direction from the plant passed the fruit standin goingto and returning from the plant, while those whose route to and from the plant wasover Highway 67 from the south had to go only a short distance beyond the plant toreach it.Watts said that from its inception the deauthorization movement was "talkedall over the shop," and the circumstances in evidence surely support that statement,while employee Ashloak, who signed a cardat BellsTavern, said, "Everybody knewwhere to go to sign a card, the fruit stand, Bells Tavern, or Hogan's home."About 11 p in., on the night of January 10, shortly before midnight, Randolph,Gipson, and Willmore left the Hogan home and went to Bells Tavern and passedout cards there and near there, and solicited the second shift men who stopped orcame there after midnight; all second shift employees, both maintenance and pro-duction, got off work at midnight.Willmore and Gipson returned to the Hoganhome and stayed there until around 4 a.m.Hogan and others were also at theHogan home. The reason for maintaining open house at Hogan's home until suchlate hours was to enable any second shift men, off work at midnight, who preferredto come there to sign cards, to do so, also some of the third shift men (11 p in. to7 a.m.), among whom the opposition to the Herzing regime was pronounced, wouldcome to the Hogan home during their lunch period (3 to 3:30 a.m.) and sign cards.For instance, during the third shift lunch period the night of January 10, third shiftemployees, Garner, Hall, Woolverton, Nichols, Luther (all Charging Parties), Hardy,and Hotz, went together in Garner's car to Hogan's home and signed deauthorizationcards and immediately returned to the plant.They clocked out on leaving and inon returning which was permissible.5'This tavern is located north of and a short distance from the plant and many of theemployees in going to and returning from the plant passed that way. It was convenientlywithin reach of the employees generally regardless of their usual route to and from theplant5'There were also estimates that the distance was but one-fourth of a mile. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDRandolph, at the time a first-shift man (7 a.m. to 3:30 p.m.), passed out cards"every day" from January 9 to about January 17 outside the plant at one or anotheror all of the three places where cards were being made available. Likewise, Hogan,Willmore, Paschedag, and-Gipson, all in laid-off status, assisted by others, includingLeisner and Pereria, also worked daily and nightly at the fruit stand, Bells Tavern,and/or Hogan's house passing out cards and soliciting signatures.Union officialLane identified Henry Kent and Clarence Shaw (both Charging Parties) as alsoengaging in such activities at the fruit stand, and Herzing said that Nichols andBailey (Charging Parties) were also soliciting there.From the night of January 9to the cessation of the solicitation at the three places mentioned, Herzing and hisimmediate group of local officials,Mayes,Warfield, Lane, Stearns, Ropac, andSteward Corbin, kept the activities at all three points under almost constant sur-veillance.Herzing testified that they (he and his henchmen) "watched" these places"day and night"; that "we knew all the men who were there at that fruit stand"; andthat they drove back and forth past Hogan's home and took the license numbers ofcars parked there. In that connection he said he had reason to believe, and waschecking these car licenses to verify, that Arley Potts, a union trustee, was affiliatedwith the dissident group, and found out "he [Potts] was one of them."This ismerely one of many circumstances that leads me to conclude, as I have before stated,that the Herzing group was aware of and checking on the activities of this dissidentgroup during November and December 1957, because Potts' activities were confinedto meetings at the Hogan home during November and December 1957 and January1958beforethe deauthorization movement started.He did not distribute cards atBells Tavern, the fruit stand, or Hogan's home, and was not present at any of thoseplaces at any time when the cards were being passed out.From the beginning of the deauthorization campaign, the night of January 9, therewas a widespread and favorable response.There were scattered and varying esti-mates of, and rumors about, the number of employees who signed during the briefperiod of 7 or 8 workdays of the active campaign, but no definite statement wasforthcoming from anyone, who may have been in a position to know, as to the exactnumber who ultimately did sign.Potts, a union trustee, but one of the dissidentgroup, estimated, from such information as he had picked up, that from 600 to 800employees signed.Potts said, "certainly" Herzing realized that a large number ofthe employees were signing because he (Herzing) "was throwing a fit about themsigning them cards."During the Herzing revocation campaign, union official Mayestold employee Wolfe that he (Mayes) alone had obtained 387 revocation cards, and"the other boys had a lot."Randolph estimated that one group of the dissidents,but this group did not include nearly all who were engaged in the distribution ofdeauthorization cards, obtained "approximately" 300 signed cards. It seems thereis little doubt that the total number signing well exceeded the required 30 percentof the Boilermakers unit.The Revocation CampaignThe product, however, of the simultaneous campaign launched and carried on byHerzing and his group to induce employees who had signed the deauthorization cardsto sign revocation cards undoubtedly put the ultimate success of the deauthorizationattempt in doubt.Herzing's revocation campaign was waged at the union hall, inunion meetings, and by letters and literature which he sent, with the assistance ofthe Company, to all members and, with the consent and approval, of the Company,distributed, and caused to be distributed, and posted inside the plant.At these unionmeetings and by these letters and this literature Herzing threatened the expulsionfrom the Union of anyone who signed a deauthorization card but failed to sign arevocation card on or before a fixed deadline date. Some of these letters or litera-ture threatened that if the deauthorization movement was not immediately squelched,the employees' "jobs with the Company" would be "jeopardized," and that theCompany might "cut its production schedules," and "even withdraw its plant fromthis area."The revocation campaign was further carried on inside the plant byHerzing and his henchmen, and the union stewards, armed with revocation cards,personally contacting individual workers during working hours, and at, all hours,voicing the same type and kind of threats as those contained in the letters andliterature bolstered by statements that if an employee wanted to protect his job in theplant he had better sign a revocation card, and if he did not do so he might losehis jobThis kind of statement was also made by Herzing and other union officialsat union meetings and in contacting individuals and small groups at points outsidethe plant.Herzing had already demonstrated his power to wreak economic reprisals on thoseopposed to him, and because of that and of his special position in the plant, and A. 0. SMITH CORPORATION, GRANITE CITY PLANT377hiswell-known inside, intimate relationship with management,whose course ofconduct lent credence to his boasted influence,many of those employees,who sin-cerely desiring to rid their Union of what they deemed the arbitrary and capriciousdomination of Herzing and his group had signed the deauthorization cards as ameans to that end, were frightened and coerced by Herzing's threats and statementsand now hastened to sign his revocation cards lest their failure to do so might, insome of the ways stated and implied by Herzing,and his group,affect their jobtenure.Itwas well established,in fact it can be said admitted,that from the inception ofthe deauthorizationmovement,management all the way down to the foremengenerally was aware of the movement and what was going on and what was involved.Treen testified that he was aware of and concerned about the deauthorization move-ment; that while it was going on he had numerous"conversations with Mr. Herzingabout it," during which Herzing named"some of the people involved,"specificallyand repeatedly mentioned Hogan, Randolph,and Paschedag in that connection; that"mainly Mr. Herzing was talking about they are doing this and they are doing that,"but he "was not always specific about who they were"; that "it was pretty generallyknown" that this deauthorization movement was going on, and"Mr. Herzing didn'tgive me any information about it that was news"; that his foremen made reports tvhim about groups of employees assembling at the fruit stand,"preceding and fol-lowing shift changes," and that Hogan and Randolph,and others,were passing outdeauthorization cards there;54 and that in "late December [1957]or early Janu-ary" (1958),Herzing told him that the dissident group planned to bring anotherunion into the plant to be "headed"by Hogan and Randolph.At that time Hoganwas in laid-off status and Randolph was still working, however,Randolph was, as Ifind, thereafter discriminatorily laid off on January 17, 1958.Treen further said that, in view of the deauthorization movement,he "cautioned"Herzing "to keep his organization operating effectively...that I didn'twant anyof these side issues cluttering up the plant," and that he gave "instructions to super-visors and foremen. . .that there shouldn't be any union activity in the plantother than contract administration,the settlement of grievances,and if they saw"employees"soliciting"or "involved in signing up people . . . they were to takesteps under our points of order."There seemed to be no question that, in viewof the deauthorization movement,Treen gave or caused to be transmitted to thesupervisors and foremen instructions of some kind but just what the instructionsthat reached them were remains unclear.Maintenance Foreman Luebben testifiedthat he knew about the deauthorization movement,and that he was "asked by"his "supervisor if there was any deauthorization activity going on in the plant."Askedwhat instructions his supervisor gave him"about this deauthorization move-ment,"Foreman Luebben said his supervisor instructed him,"not to allow outsideunion activities on Company property."[Emphasis supplied.]In the context ofthe existing situation"outside union activities"undoubtedly carried the connotationof any activities other than those on the part of the Boilermakers,the certified UnionConcerning Herzing's revocation campaign,"Let us look at the record"in thiscase.January 11, Saturday,was the date for the regular monthly meeting of theUnion.Prior to the meeting which apparently was in the afternoon,Pereria wasbusy passing out deauthorization cards and soliciting signatures in front of theunion hall.One employee who signed a card for Pereira at that time and place wasHarold Gardner,who had been elected and had served as a member of the 1957wage negotiating committee.Herzing said that Bailey(a Charging Party herein),who had been expelled from the Union in May 1957 for participation in the Car-penters'movement,was passing out deauthorization cards, and that Potts,Pasche-dag, and Willmore were mingling with a group of employees across the street fromthe hall.As the time for the meeting to convene drew near,Randolph started to enter thehall, but his way was barred by Herzing,who told Randolph he could not"go intothe meeting."Randolph told Herzing that the Union had accepted and retainedhis reinstatement fee and the Company had deducted his dues,55 and he was en-54 Trelc was also well informed about the deauthorization movement,and the activitiesof the dissident group at the fruit stand and Bells TavernHe discussed the movementwith Herzing and Warfield,and on a number of occasions with Treen,and "conveyed" toTreen such information as he had about it65 Randolph had been reduced from a foreman to the ranks on November 4, 1957OnNovember 5, he paid a $35 "reinstatement fee and signed a dues authorization slip at theUnion Hall,"and dues were deducted by the Company and paid over to the Union forDecember 1957 and January 1958 In February(1958)the reinstatement fee and dues 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDtitled to attend the meeting.All the while Herzing "kept screaming" at Randolph,"You are a foreman, you can't go in." 56 By this time "a large number of people"(employees) had "gathered around" Herzing and Randolph, and Randolph toldHerzing, "Leave it up to the people here whether I go in or not..It should beleft to them."Herzing ordered that someone "call the law" ; some Herzing cohortdid so and three police officers put in an appearance.Herzing told the officers toarrest Randolph for "disturbance," and he would "be over later and sign a warrant."Whereupon, Randolph told the officers he would like to get out a "counter warrant"forHerzing.The officers suggested that Randolph get in the police car, but onceout of sight they told him they were not going to hold him, and immediately re-leased him with the remark, "that they knew what kind of a person Herzing was."Perhaps this incident does not contribute anything of moment at this point, but itdoes reveal and reemphasize the bitter and intense animosity toward Randolphwhich Herzing had so long harbored. It goes without saying that Herzing neverapplied for a warrant for Randolph.According to the credited and, for the most part, uncontradicted testimony ofPotts (a Charging Party), as he started to enter the meeting, after Herzing hadbarred Randolph, Chief Steward Hendricks, who was "drunk," approached him andsaid, "You agitators have got to go." Potts told Hendricks, "Maybe somebody elseisgoing to go." whereupon, Hendricks called Potts "a s- of - b-," andPotts walked away. It seems that one of the very first items of business was a pur-ported financial report by Financial Secretary Ropac, who took some bills out ofhis pocket and said these bills have to be paid.When Ropac finished his statement,Potts made a motion that the report not be accepted "because it was not a completereport."An oral vote was taken on the motion and the members voted orally notto accept the report, whereupon, Herzing ordered a second and a standing vote, andthis time the motion was defeated.At that juncture Hendricks "jumped up andstarted running" toward Potts.As Hendricks lunged at Potts, Herzing "grabbed"him "by the coat" and said, "There's going to be none of that." Potts told Herzingto "let him go, I am not scared of him." Potts said Herzing "knew, as well asI did" that Hendricks was "too drunk to get to me in the first place." Immediatelyafter the incident Potts left the meeting.Hendricks did not testify.Herzing said that Potts, Paschedag, and Willmore all took the floor and talkedin support of deauthorization, but that they were roundly "booed."Herzing isapparently mistaken about Potts' participation in this instance as he left the meetingimmediately after Hendricks' abortive attempt to assault him, which was one of thefirst items of business transacted.The number of members present is not stated.The whole record of the Herzing regime considered, it may reasonably be inferredthat the most loyal of Herzing's personal following were on hand.What Herzingsaid at this meeting about the deauthorization movement is at most sketchy, nordoes it appear whether as yet he had his revocation cards at hand, but he un-doubtedly took the opportunity to warn that anyone who signed a deauthorizationcard was subject to union discipline and that such action would be taken.Herzing,Lane, and Warfield all said that one objective of the close surveillance they main-tained was to ascertain who were participating in this dissident movement in orderto file union charges against them looking to expulsion.Apparently immediately following the regular January (1958) meeting, onJanuary 11, Herzing obtained the revocation cards and he and his union officialsand some of the stewards commenced soliciting signers.An undated printed cir-cular or handbill,57 directed to "all members of Local 575," signed by Herzing,president, issued.Omitting much of the elaboration and argumentation, this hand-bill stated, in substance, that the most "decertification cards could possibly accom-plish" was to do away with the union-shop provision of the contract and make theplant "an open shop rather than a union shop"; expressed the belief that those whohad signed decertification cards had been "purposely misled," and urged all whohad done so to "contact the union and obtain" and execute, "a form revoking thisunion-busting decertification card."The Union sought permission from Treen topass out this handbill to employees at the north door of the shop or factory.Theplant premises are completely inclosed by a fence.As before stated, the plantpremises are along the west side of U.S. Highway 67.The factory or shop build-collected by the Union were returned to Randolph by a check dated February 5ThusHerzing arbitrarily and of his own motion barred Randolph from membership in the Union60Herzing well knew Randolph was not a foremanHe himself had pressured theCompany into choosing Randolph for reduction from foreman to the ranks, and, comply-ing with Herzing's demands in that respect, the Company had, on November 4 1957, sentRandolph back to the ranks17General Counsel's Exhibit No 7 A. 0. SMITH CORPORATION, GRANITE CITY PLANT379ing, and the door referred to as the north door at the northeast corner of the build-ing, are 217 feet or more west from the main gate. This north door is the em-ployees' entrance and exit to and from the factory.They come from the parkinglot, north of the factory building and inside the enclosure, past the guards' station,and through this door to go to work, and on leaving work come out this door toget to the parking lot.Treen, who said he had given instructions to his supervisorsand foremen not to permit, "any union activity in the plant other than.thesettlement of grievances," having first examined the handbill as to content, gaveHerzing permission to pass it out to the employees, at the north door, ashad been requested, and this was done by local officials and stewards.Treen's bestrecollection was that this was about January 11 or 13.This handbill was alsoposted on the plant bulletin boards, which posting was apparently authorized bytheCompany, as Trelc said that the posting of such matter on the Company'sbulletin boards is "supposed to be first authorized by the Company."Although it bears no date, and the sequence is not clear, nonetheless, about thetime this first handbill was circulated, Herzing sent, as he puts it, "to all employees,"a mimeographed letter, signed by him as president, and Warfield, as vice president,and directed to "Dear Brother and Family." 58 Inclosed was a return addressed(to the Local) postcard.On this card were three questions with yes or no boxesfollowing each 59 I shall not set out this rather lengthy letter in its entirety, butcertain statements therein will be set out or referred to, which adroitly imply thatthe Company has an interest and desire paralleling that of the Union in havingthis deauthorization movement aborted, and that if the movement is not "immedi-ately" stopped in its tracks the job tenure and security of the employees may beendangered.soThe letter begins:I am writing this letter not only to the members of Local 575, but to theirfamilies as well, since you all have an interest inthe continued operations ofthe A. O. Smith Plant in the Granite City area, and the full and continued em-ployment of our members at that plant.Parts of the third and fourth paragraphs read:By a campaign now being started William Hogan and his agents seek to de-stroy the strength of the Local, threaten our gains, and jeopardize our jobs withthe Company . . .We seriously believe that another campaign of union turmoil will cause theA. O. Smith Company to cut its production schedules at this plant, and evenwithdraw its plant location entirely from this area.We ask you if that is whatyou want.We ask you, instead, to join us in stopping this union-busting cam-paign and supportLocal 575.Selections from the remainder of the letter follow:We are asking you to fill out the inclosed post card and immediately return itto us so that we can be fully informed of Hogan's activities.... If those whohave signed any of Hogan's "Decertification Cards" will now sign a card re-voking this authority given to Hogan . . . no action will be taken against themunder the Boilermakers International Constitution..To prevent chargesbeing brought against anyone under the Constitution, for signing Hogan's card,you must sign on or before January 22, 1958, a card revoking the authoritygiven to Hogan..These revocation cards may be obtained from Local575, or any of the Union Stewardsin the plant.Failure to revoke your cardgiven to Hogan by the date mentioned will result in charges . . . to cancelyour Boilermakers Union Card.In the last paragraph appears this parting admonition:We believe you should be concerned about the effect Hogan's campaign willhave on our continued employment at the plant..We believe all membersshould work to immediately stop the campaign to weaken our Local . .. .[Emphasis supplied.]esGeneral Counsel's Exhibit No 8such card was for the purpose of destroying the union shop at the plant; and-(3) Doyou wish to continue the union shop at the plant's60 It is of no value but I am constrained to insert here the gratuitous observation that,in view of my experience in hearing this case, I doubt that Herzing or any of his hench-men worded this letter 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn this letter is found the compulsive and effective theme of Herzing's revocationcampaign voiced again and again by Herzmg, Mayes, and other local officials, andcertain union stewards, to individual and groups of employees in the plant duringworking hours, and at all hours, and wherever contact could be made, that anyonewho signed a deauthorization card and failed to sign a revocation card incurred notonly the risk of expulsion from the Union but also the loss of his job in the plant.Whatever their convictions and however they felt about the Herzing regime, fewemployees were willing to risk the loss of their jobs and few there were, in the lightof experience, who looked upon the statements of Herzing and his group of officialsin that connection lightly.Herzing went to Treen with this "Dear Brother and Family" letter, and askedTreen for a company list of the names and addresses of all members of the unitrepresented by the Boilermakers, and told Treen that he wanted this list in orderto send this letter to all the members. It is plain enough to me from Treen's owntestimony that, under the circumstances,.he doubted the propriety of the Companysupplying Herzing with the list of employees and their addresses to be used for thepurpose stated by Herzing.Treen well knew about the deauthorization campaignand the Herzmg counterrevocation campaign, a purely intraunion matter, and healso well knew the obligation of the Company to maintain strict neutrality in sucha controversy.Treen did not immediately acquiesce in Herzing's request.He saidthat instead he engaged in "some discussion" with Herzing "as to whether or notI should furmsh the list," but I note as usual where Herzing was engaged in someeffort to overcome his opposition, Treen yielded to Herzing's importunities for as-sistance by the Company.Treen justified his decision to put the facilities of theCompany at Herzing's disposal, in this instance, on what appears to me to be apatent pretext, that is, that he decided that supplying Herzing with the names andaddresses requested to be used in sending this letter to all members of the umt, wascomparable to supplying the Union with a seniority list which Treen said "the con-tract requires."The contract provides merely that: "Seniority lists will be sub-mitted to the Union once every 3 months," section K, article VII.Thereupon theaddress slips were "prepared" at the Company's home office in Milwaukee "on theCompany's IBM machines" and delivered to Herzing.On cross-examination Treen said that he read this "Dear Brother and Family"letter but he claimed he could not "recall" whether it was before or after the letterwas mailed out.He said that Herzing "showed" the letter to him and he read itbut could not recall whether he approved or disapproved the content.About thishe said, "I don't recall commenting on it at all other than expressing some approvalof the fact that he (Herzing) was keeping his membership informed of develop-ments."As revealed by the letter one of the principal "developments" about whichHerzing was informing the members was that unless this deauthorization movementwas immediately stopped, the Company might cut its production schedules and evenwithdraw its plant altogether from that area and their jobs at the plant would bejeopardizedMy observation of Treen aas a witness and his unusual indefiniteness 61about when he saw and read this letter, coupled with the fact that it seems to memost unlikely that he would grant the free use of the Company's facilities for mail-ing out this letter without even knowing the contents, leads me to believe that itwas at the same time he came to Treen with the request for the use of the Com-pany's mailing list that Herzing showed Treen the letter and that Treen read it 62but whether it was before or immediately after the letter was mailed out, Treendid read it, knew its content, and by his silence and failure to repudiate it he mustbe deemed to have approved and ratified the implied threat that unless the deauth-orization movement was immediately stopped, the continuance of plant operationsand the employees' job tenure would be endangered.Two "special" union meetings with respect to the deauthorization movement wereheld on the afternoon of January 15 and the morning of January 16, respectivelyHerzing said the separate meetings were held at those times in order to accom-modate the day and night shifts.Admittedly the Company permitted the employeesto leave work early and report late in order to attend these meetings, however, theywere not paid for the time taken off for this purpose.Herzing had an attorney, a63Treen, a highly intelligent man, spent many hours on the witness stand and exerciseda remarkable memory even about details62][t is recalled that the Company would not even permit or authorize the posting bythe Union of any notice, document, or such matter on its bulletin boards until the contentof same was first examined and approved by it. A. O. SMITH CORPORATION, GRANITE CITY PLANT381Mr. Souders,63 present at these meetings "to tell them [the members present] thelaw."Immediately following these two special meetings, Herzing got out another hand-billor circular,64 a lengthy two-page mimeographed document. In the first para-graph of this circular it is stated that it is being issued for the purpose of "again"stating "the true purpose of Hogan's campaign . . . for the benefit of those em-ployees who were not able to attend the special meetings on January 15 and 16,1958."Lengthy arguments concerning the merits of a union shop are advancedwith citations of some of the things said along that line at the two special meetings.In the concluding paragraph it is stated, "any members . . . who have in the pastsigned any" deauthorization cards "for Hogan nand his agents.must sign on orbefore . . . January 22, 1958, a card revoking all such authority to Hogan or hisagents.In the event these cards are not submittedto Local 575or its stewards atthe plant on or before that date,legal action under the International constitutionwill be taken against such members." It is then stated that revocation cards"can be secured from Local 575 or your steward in the plant."Although Treenclaimed he had given instructions to his supervisors and foremen that "any unionactivity in the plant other than contract administration, settlement of grievances,"should not be permitted and that if same occurred it should be treated as a viola-tion of the Company's points of good order and would require disciplinary action,he gave permission for the Union to pass out these handbills on the companyproperty at the north door of the factory and authorized posting on the Company'sbulletin boards, despite the statements therein that revocation cards could be ob-tamed from the stewards "in the plant," and signed revocation cards could be de-livered to the stewards "at the plant."A copy of a letter by Herzing to Hogan, dated January 17, 1958,65 was, with theapproval and permission of the Company, also posted on the Company's bulletinboards.This letter enclosed what purported to be a list of names of a number ofemployees who had signed the Hogan deauthorization cards but had since signedrevocation cards.Herzing demanded that Hogan return the deauthorization cardssigned by those listed within 3 days, and threatened "to institute legal proceedings"against Hogan if he failed to return said cards and undertook to use them foranypurpose.While Herzing was about the plant at various and frequent times and hours makingvarious and sundry statements about the deauthorization cards and what mighthappen to those who signed the Hogan cards if they did not sign his revocationcards by the deadline he had fixed, prominently including the possibility of the lossof their jobs in the plant, he did not personally, to such a conspicuous extent as hehad done in opposing the Carpenters'movement in maintenance,accost individualsat their work,66 nonetheless, the same within-the-plant type of campaign waged inopposing the Carpenters' movement was carried on, in this instance, by Mayes, oneof Herzing's principal lieutenants, and other officials of the Union and certain chiefstewards and stewards.The union officials, chief stewards, and stewards were sup-plied and had at hand in the plant at all times revocation cards which they had beendirected by Herzing to hand out in the plant, and they were also directed to receiveor collect signed revocation cards at the plant, all of which the Company knew.Mayes was one of the principals in the within-plant solicitation of individuals.Mayes was in the maintenance layoff made on November 2, 1957, but a few dayslater he was transferred to the first shift in production (7 a.m. to 3:30 p.m.) wherehe was still working during the period covered by the deauthorization and revocationcampaigns.Mayes was not called as a witness and there was no denial of theactions in connection with the within-plant revocation campaign attributed to himby variouswitnesses.Ledru O'Dell, a second shift man, in production, credibly testified that on oneoccasion during the deauthorization movement, he, Joe Jones, Don Komiak, CharlieChance, Jack Bailey, Stearns, an officer of Local 575, and Frank Kessler, a unionsteward, were "sitting.in a shed outside . . . while on a break." They gotinto a discussion of the deauthorization movement.O'Dell said he had signed adeauthorization card and "wasn't ashamed of it," and that he would sign another if63A member of the firm of Gruenberg and Schobel, attorneys for the Union. This firmrepresented the Respondent Union at this hearing.14General Counsel's Exhibit No. 605General Counsel's Exhibit No. 28.66Perhaps he had in mind the cease-and-desist order of the Board issued against himindividually as well as the Union,on November 19, 1957, and was endeavoring to givethe appearance of compliance on his part 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat would help, because he did not like the way the Union was being run, where-upon, Union Steward Kessler told O'Dell he had better keep that to himself if youwant to keep your job."At that point Mayes came in to the shed with some revo-cation cards in his hand and commenced "trying" to get signers.O'Dell walkedout and went back to work. Shortly Mayes came to where O'Dell was working athis job and asked him if he signed "one of those Hogan cards." O'Dell refused tosay.Hayes offered O'Dell a revocation card and told him he had better sign oneof these, that if he did not he would be "kicked out" of the Union, and if thathappened and he lost his job there he could not get work at another plant "becauseof the union "A few days later O'Dell was working near where Stearns, recordingsecretary of Local 575, was working. Stearns had some revocation cards with himand he offered one to O'Dell and told O'Dell if he would sign it the Union wouldnot bring charges against him.O'Dell signed and handed the card back to Stearns.O'Dell's shift started to work at 3:30 p.m. and Mayes' shift ended at that time. Itmust have been some time after that hour when O'Dell was sitting outside in theshed "on a break," and at least a short time after that when Mayes approachedO'Dell and solicited him at his work.As stated Mayes did not testify and it wasnot explained by what authority Mayes was roaming around the plant with revo-cation cards soliciting signers during the afternoon or evening sometime after theend of his shift. Stearns did not testify.Henry Bathon,also a second shift man,testified,without contradictionthat Mayes(first shift) came to him while he was at his work on the second shift and accusedhim of "getting . . . these deauthorization cards signed up" for Hogan which,Bathon said, "I never had done."Mayes told Bathon he had "better keep" his"mouth shut" and "quit signing up people" or he would "get in trouble."A fewdays later Bathon, Mayes, and two other employees were together in a tavern andfell into a discussion of the deauthorization movement,and, in that connection,Mayes said that "he was going to stamp hell out of a couple of guys at the plantif he ever got hold of them."William Bruce Wolfe worked on the second shift inmaintenance(3 p.m. to mid-night).On Saturday afternoon, January 11, he was on his way to the regular Januaryunion meeting and stopped at a restaurant across the street from the union hall.There were a number of Smith employees there, and some of them had the Hogandeauthorization cards.As Wolfe left the restaurant to go across the street to theunion meeting, he was hailed by Paschedag who solicited him to sign the deauthori-zation card.Although Wolfe was himself a union steward he was in sympathy withthe announced objectives of the proponents of deauthorization.He signed the cardtendered him by Paschedag.On the next Monday night (January 13) he went intohis foreman's office, Foreman Ernest.Wolfe mentioned the deauthorization move-ment to Ernest and asked him "if he knew what was going on," whereupon, Ernestsaid, "Bill, keep your nose clean, stay out of it, it looks like trouble brewing.""Thenext three nightsina row,"Mayes [a first shift man who got off work at 3:30 p.m.]came to see Wolfe at his work station"about signing a revocation card."The first"night"Mayes came to where Wolfe was at work and told him that he (Mayes)had heard that Wolfe had "signed a decertification card."Wolfe neither affirmednor denied.At that point Wolfe, was sent to another job and he left Mayes.Thenext "night" Mayes came again to Wolfe, as he was at work on his job, and resumedquestioningWolfe as to whether he had signed a deauthorization card, and Wolfesaid thatMayes "kept pinning me down so tight that I admitted it," and Wolfepromised Mayes to think over the matter of signing a revocation card. It is not clearjust when he did so, but apparently it was on this occasion that Mayes took Wolfe'ssteward's badge away from him.The third "night in a row" Mayes came to Wolfewhile he was about his work and asked him what he was going to do, and told himif he would sign a revocation card, he (Mayes) would talk to Herzing "and see if hecould save my job."Wolfe said that, in view of "past practices" in the plant, "itwas obvious" to him that Mayes "meant my job with the Company, and not assteward with the union.there is nothing in that anyway," and that because ofhis family and the implications of Mayes' threat he felt he had "no alternative" andhe signed the revocation card. "A couple of nights" later Mayes again came to seeWolfe at his work and "begged" him "to take back the steward badge," saying "no-body else would have it."Again these excursions by Mayes, who got off work at3.30 p in., night after night were not denied or explainedWilliam Peppers, a second shift employee in production (3:30 p.m. to midnight),who signed a deauthorization card at Bells Tavern, said, and his testimony is un-denied, that on one occasion during the revocation campaign he overheard Mayestalking to employee Bob Baker and Frank Schwab in the plant, and Mayes told them A. O. SMITH CORPORATION, GRANITE CITY PLANT383that, "if they would sign revocation cards . . he would get theirnamestaken offHerzing's list."It is noted that this was also during the second shift.Willis N. Rhine, a second shift employee in production (3:30 p.m. to midnight),was a union steward at the time the deauthorization campaign commenced.Hesigned a deauthorization card at Bells Tavern on January 9 and resigned as stewardon January 10.A few days thereafter Chief Steward Jim Jones came to the ma-chine where Rhine and Oak Morgan were working together. Jones had some revo-cation cards in his hand and offered a card to Rhine and Morgan and told themthat they "had bettersign" the card or they "would be on the outside looking in,"and that all the men who had signed deauthorization cards and did not sign revoca-tion cards "would be gotten rid of."About January 13, Rhine had a conversationwith Steward Bob Isom in the plant cafeteria about the revocation cards, at whichtime Isom told Rhine, "It has been nice knowing you but if you don't sign a revo-cation card you won't be here no longer."Later Chief Steward Jim Jones ap-proached Rhine at the drinking fountain; Steward Isom stood nearby. Jones toldRhine that he had "better sign one of these [revocation] cards or you will befired."Rhine, fearful of Herzing's reputed power andinfluenceto accomplish suchan end, dared not take the risk of losing his job and he signed the revocation cardtendered him by Jones at the water fountain.On cross-examination it was soughtto imply that Jones must have meant that if Rhine did not sign a revocation cardhe would be "fired" from the Union, but Rhine said that he understood Jones tomean, and that was what moved him to finally sign the card, that he would be firedfrom his job with the Company if he did not sign; which undoubtedly was the mean-ing that Jones intended to and did convey. Jones had previously told Rhine that ifhe did notsigna revocation card he would find himself on the outside looking in andSteward Isom had told him, in effect, that if he did not do so he would not beworking there at the plant any longer. It is noted that although Rhine capitulatedand signed the revocation card he was nevertheless "fired" from the Union inFebruary. If Jones and Isom by their threats meant to convey no more than thatRhine would be expelled from the Union, why did they not take the witness standand say so?Neither was called as a witness in the case.Rhine's testimony isundenied and is credited.At the time of the deauthorization movement Randolph was an hourly workeron the second shift in maintenance.Chief Steward Jim Jones also worked on thatshift driving a lift truck.Randolph testified, without contradiction, that on severaloccasions he hadseen Jones,during working hours and on company time, approachemployees at their work with these revocation cards soliciting signers; that "on someoccasions"Jonesleft his -truck and walked around to where employees were workingand solicited them tosign,while at "othertimeshe pulled up close to employees orother truckdrivers and asked them to sign revocation cards."Randolph said that hewas standing "right next to"Jones, on onesuchoccasion,when he approachedemployee Brooks at his work and solicited him tosigna card.Randolph's testimonyis undenied and is credited.Employee Gardner signed a deauthorization card on the afternoon of January 11in front of the union hall.From July 1956 to November 1957, Gardner had beena stewardand was alsoan elected union member of the 1957 wage negotiatingcommittee.Gardner said that while this revocation campaign was being carried onin the plant, he saw Chief Steward Hedrick circulating about the plant, "going fromman to man" with these revocation cards and talking with them at their work duringworking hours.On one of these occasions Hedrick came to Gardner in the plantduring working hours while Gardner was working on his job and handed him arevocation card and requested him to sign it.Gardner who was familiar with thedeclarations by Herzingat union meetings,and inletters and literature, signed thecard.Gardner said that at the time Hedrick approached him at his work, Hedrickwas out of his own department.About 30 minutes after Gardnersigned thecard forHedrick,Inman, the regular shop steward,cameto Gardner on the job, stopped him,and told him it was necessary to have two copies of the revocation card and atInman's request Gardner signed a second revocation card and turned it over to Inman.Gardner said foremen were present in the department at the times he saw Hedrickgoing about with revocation cards and contacting employees at their place of work.Asked to name any foremen he had seen in the department in which he worked at suchtimes he named Lloyd Mouser. Neither Hedricknor Inmanwas calledas a witnessand Gardner's testimony concerning them was of course not denied by either.Re-spondent Company called Foreman Mouseras a witness,and hesaid that duringJanuary 1958 he had not seen Hedrick nor "any other employee" with "any cards ofany kind" in the plant: I credit Gardner's testimonyconcerningHedrick, Isom, 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the presence of foremen in the department at thetimesHedrick was going fromman to man solicitingsignersto the revocation cards.Employee Lester Wallace, second shift in production (3:30 p.m. to midnight), wentaftermidnight, end of his shift, one night in the first part of January, with a groupof men to Bells Tavern and signed a deauthorization card.As Wallace relates subse-quent events, so far as they affected him, he personally must have inadvertentlyescaped detection and apparently was not suspected by the Hogan group. Later heattended a "called" meeting of the Unionand ashe was about to enter the roomwhere the meeting was to be held, he saw and heard Herzing talking to a group ofemployees just outside the door and listened to what Herzing was telling them andheard Herzing sayinter aliathat the deauthorization cards "were not legal"; that "he(Herzing) would give the people who signed the cards . . . an opportunity to signa revoke card ... but if they didn't . . . he would have them fired, or see thatthey were fired . . it would be their jobs and they would be out on Highway 67."Later while Wallace was working at his job he overheard Chief Steward Welch talkingto some employees "who were workingnearthe station at which" he worked aboutthe revocation cards and when Welch finished his remarks "to these other people,"Wallace asked Welch what the setup was on the men who hadsigned(deauthoriza-tion) cards 87Welch told Wallace that in hisopinion"itwould be best for them tosigna revoke card to protect their job."That same night after he had completedhis shift (at midnight) and was leaving the plant, Wallace came upon Herzingtalking to a group of employees in the hall about the deauthorization movement.Wallace waited until the men to whom Herzing was talking had moved on and thenasked Herzing, "What is the setup on these deauthorization cards," 68 and Herzingsaid, "I'm going to give those guys a chance.to sign a revoke card . . . but I'llhave the men who don't signa revoke card fired."After Herzing moved away ChiefSteward Welch came along the hall "on his way out" and Wallace told Welch hewould like tosign"a revoke" card.Welch told Wallace to come with him and theywent back to the lockerroom and Welch got a card out of his locker, Wallace signed,and at the same time said, "I presume this is over now" and Welch assured him itwas and that Wallace "wouldn't be bothered about it" any more.Henry L. Kent, a first shift power truck operator, who earlier had signed a de-authorization card, testified, without contradiction, that a few days later he wasapproached in the plant while he was working on his job by Chief Steward Molinar,who tendered him a revocation card and inquired, "Henry, why don't you sign oneof these cards and get back under the wing."Kent refusedto signand Molinarwalked away.Randolph was one of the principal promoters of the deauthorization movementand kept well informed about what was goingon inthe plant in connection with therevocationcampaign.I credit Randolph's statement as factual that, "it was generalknowledge ... out there" (the plant) thatunionofficials and stewards "circulatedaround the plant during working hours soliciting employees" to sign revocation cardsand "that they were doing it on company time."I cannot accept the theory that the Company did not know about the within-plantactivities, during work hours, on behalf of revocation by Mayes, Hedrick, Jim Jones,and others of the Herzing satellitesas wellas some of the stewards.As said, and hereagainsaid,no explanationwas ever made of Mayes', who got off work at 3:30 p.m.,presence and activities during the second shift, 3:30 p.m. to midnight. It was neverrevealed who gave Mayes, a first shift man (7 a.m. to 3:30 p.m.), permission to roamthe plant night after night soliciting the second shift workers. If it was by permissiongranted by a company official or supervisor then that in and of itself was unlawfulassistanceby the Company to the Herzing group. If Mayes was not specificallyauthorized to canvass the plant in this way it is hardly credible that the foremen onthe floor and the supervisors generally were and remained ignorant of his actionswhich were "generalknowledge" in the plant.The same is true as to the activitiesof Jones, Hedrick, and other union officials and stewards generally.And in anyway it is viewed the Company's acquiescence amounts to unlawful assistance to theUnion and the Herzing group in the revocation campaign.What these union officialsand stewards were allowed or permitted to do lends weight to Foreman Luebben'stestimony that the instructions given him by his supervisor were not to allow "anyoutside union activities on company property," conversely such activities by theBoilermakers were, as theretofore had been the custom, permissible. I do not believethat Foreman Luebben was balled up at all in his recollection of the instructions givenbut was in fact, in his own way, giving the substance and effect of the real instructionserWallace said Welch did not then know that he had signed a deauthorization card68By this time Wallace was apparently getting uneasy A. 0. SMITH CORPORATION, GRANITE CITY PLANT385given to all supervisors and foremen, that is, not to permit any activities"on companyproperty"in behalf of the deauthorization movement, while the Union was left free,to carry on activities in opposition.On the morning of January 17, 1958, Randolph, Hogan, and Willmore 69 went tosee Attorney Schuchat about preparing the text of a handbill in answer to the hand-bills handed out a few days before by Herzing and his group, with permission ofthe Company, inside the plant premises at the north door of the factory buildingRandolph (a second shift worker) got to work at approximately 2:45 p.m., and waslaid off immediately. I find herein that, in this instance, the Union, by and throughHerzing, caused the Company to discriminatorily lay off Randolph. That night (Jan-uary 17) between 10:30 p.m. and 12:30 a.m.,70 Randolph, Hogan, Paschedag, Gipson,and others passed out two handbills to employees entering and leaving the plant at thenorth gate and main gate of the plant; one of these (General Counsel's Exhibit No.57) was drafted by Schuchat, and the other by Hogan (General Counsel's Exhibit No.58).The Schuchat handbill was signed by Hogan and referred to Herzing's state-ments that "the decertification cards . . . are a union busting move," and, in reply,said, "This is not our intent-we are not union busters.We are Herzing busters,"and, to brief it, explained that the election sought would determine by secret ballot"whether . . . the union security clause remains or is removed from the contract,"and that "should a majority . . . vote to remove" that clause from the contract,"the rank and file members will no longer have to pay dues, assessments, or fines .to anybody.This will stop all sources of revenue.thereby clippingMr.Herzing's wings.Mr. Herzing won't like this. I wonder why?" The other, a'smallhandbill, drafted by Hogan, in the light of Randolph's layoff that afternoon read:One more man let out today at A. O. Smiths without any representation; Thatis one more reason we are Herzing busters.Who's next. It may be you.The Discriminatory Discharge of Albert RowdenThe General Counsel contends that employee Albert Rowden was discriminatorilydischarged by the Company on December 16, 1957, because Rowden was objection-able to the Boilermakers, and that the Boilermakers caused the Company to dis-charge Rowden for this reason.The Company insists that Rowden was justifiablydischarged because of his involvementin anincident on December 13, 1957, in theplant cafeteria for which he was disciplined in accordance with plant rules, denomi-nated "Points of Good Order," governing behavior of employees.On Friday, December 13, 1957, as on several pastoccasions, the Company turnedover the use of space in its plant cafeteria to the Boilermakers to collect andadjust the dues of its members.Engaged in this activity for the Boilermakers wasitsfinancialsecretary, Raymond Ropac, and a clerical employee of the Union atits headquarters, Delores Lane, who was the wife of Kenneth Lane, one of the offi-cials of Local 575.At the time in question Rowden was a steward for Local 575in oneof the Company's plant departments.Thatmorningan employee for whomRowden was steward angrily complained to Rowden that Ropac had demandedfrom him dues paymentsin excessof the amount he believed payable.Rowdenobtained permission from his foreman, Zickovich, and went to the cafeteria to dis-cuss the employee's complaint with Ropac.According to Rowden's testimony atthe hearing there was an exchange of views on the subject in the course of whichRopac arose from the table, where he and Mrs. Lane were seated, and shook hisfinger within 2 or 3 inches of Rowden's nose,whereupon he, Rowden, told Ropac,"You get your finger out of my face and stop talking like that or I will slap you inthe puss."He denied that he used profanity or hit Ropac. .Shortly after the cafeteria incident, IndustrialRelationsManager A. E. Treenstepped out of his office and encountered Herzing who angrily informed him thatRowden had struck Ropac in the cafeteria.Treen immediately directed PersonnelSupervisor A. P. Trelc to investigate the matter.Trelc related that he thereuponwent to the cafeteria.None of the personnel employed there had knowledge ofthe incident.He then inquired from Ropac and Mrs. Lane who were still in thecafeteria.From the latter he obtaineda statementincluding her version of theincident.He obtained a verbal account from Ropac and jotted down some notes.Trelc then summoned Rowden to his office and procured from him a written state-ment containing his account of the incident and advised Rowden that he would beeBRandolph was still employed at the plant at that time.Hogan and Willmore were inlaid-off status70 In order to reach the third shift employees (11 p in to 7 30 a m ) going in to workand the second shift employees leaving work at midnight 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDinformedof the Company'sdisposition of the case upon conclusion of the investi-gation.On the followingday, Saturday,December14, 1957,Ropac signed awritten statementfor Trelc.Afterleaving the cafeteria,on Friday, December 13,Trelc immediately reported to Treen what he had ascertained and was further in-structedby Treento inform Elmer Betz,the head of the department in which Row-den worked,of the investigation.Trelctestified that he thereupon,on that sameday, went toBetz and apprised him of the incident and conveyed to him Treen's"serious" view of the situation.Trelcthen had the signed statements of Rowden andMrs. Lane whichhe read to Betz.He had not at that time obtained Ropac's writtenand signed statement,but he read to Betz the notes he had made of his interviewwithRopac.Trelctold Betz the handling of the problem was his(Betz')responsi-bility.Betz testified that on Trelc'sdeparture he summonedZickovich,Rowden'simmediate foreman, and showed him the statements of Rowden and Lane and thenotes which Trelc had left with him.He indicated that he andZickovich wouldhave to decideupon disciplinary action.After theyhad discussedthe matter with-out reaching a decision,theyparted with the understandingthey wouldconvenelater to reviewthe matter again.As stated,December13, 1957, thedate of the Ropac-Rowden incident andTrelc's talkwith Betz,was a Friday.Betz testified that following his conferencewith Zickovichon that day, as above related,he did not confer with anyone con-cerning the Rowden affair until he came to the plant the following Monday morn-ing,December 16.He claimedthatduring theweekend hehad turnedthe matterover inhismind and finally decided that Rowden should be discharged.On thatMondaymorning he calledin Zickovichto tell himof hisdecisionand asked forhis agreement or dissent.Zickovichmerely concurredwithBetz' decision to dis-charge Rowden without offering other comment.NeitherBetznor Zickovich con-sulted or tookinto consideration Rowden'semploymentrecord.Rowden hadworked atthe plant since it commenced operation.Upon notificationto Trelc ofBetz' decision,a meeting withRowdenwas immediately arrangedin Trelc's office.Present were Rowden,Trelc, Betz, and Zickovich.Rowdenwas there told byZickovich that he wasto be discharged.At the conclusionof the meeting a writtenstatement of the reasonfor thedischargedictated by Betz, andwritten outby Zicko-vich, was presentedto Rowden.It specified that his discharge was predicated uponconduct which-consisted of threatening a fellow employee and usingprofane andabusivelanguage in violationof the Company's"Points ofGood Order,"thesebeing a set of rules issuedby the Companygoverningthe behaviorof its employees.Specifically the profaneand abusive language and the threat to Ropac asset forthin Lane's and Ropac's statements consistedof the following: According to Lane'sstatementRowden hadsaid toRopac, "God damn you what are you charging$5.00 for, etc."Her statement also alleges that"Rowden slapped Ropac's handwith sufficientforceto brush his hand and arm away,"and declaredto Ropac,"Don't get smartwith me orI'll slap you in the puss."Ropac's statement containsno reference to the use of the alleged profanity mentioned in Lane's satement, butclaims that Rowden"took a swing at me knocking my hand down."Rowden impressed me as a credible witness whose testimony concerning his con-duct in the cafeteria is unchallengedby any otherwitness who had actual knowledgeof the events in question,particularlyas neither Mrs. Lane nor Ropac were called totestify concerning the incident.As betweenRowden's testimonybeforeme testedby vigorouscross-examination and the somewhatcontradictorywritten statementsof Lane andRopac in evidence,I accept the former as proof of what occurred inthe cafeteria.This finding, however, isnot dispositiveof thequestion before me,as the illegality of the Company's action depends upon a showing that it was moti-vated by statutorily proscribed considerations.The merefact that Rowden mayhavebeen discharged becausethe Companyunfairly or inaccurately evaluated thestatements of Ropac and Lane, in some respects inconsistent,ifnot contradictory,is not sufficient support for a finding that Section 8(a)(3) of theAct was'violated.I am, however,convinced that his discharge resulted from an unlawful motivationand thatthe truthor falsityof Lane's orRopac's statements concerning Rowden'sconduct was immaterialto theRespondentCompany.Whatmattered was its de-terminationto riditself of another employee because, like others shownby the evi-dence hereinto havereceived similar treatment,his union views and activities weretoo often opposed to the practices and sentimentsof the Company andthe officialsof the Union.According to the Company'switnesses,the decision to discharge Rowden wasmade solely by Betz.Zickovichsimply assented to Betz' decision when he wasapprisedof it.While thisdecision was reviewableby Treen and Trelc, and theyconcurred,itwas still,as theytestified,Betz who decided to discharge Rowden. A. O. SMITH CORPORATION, GRANITE CITY PLANT387Betz's testimony thus assumes primacy. Included therein are the following note-worthy features.The only information he had concerning the cafeteria incidentwas contained in the written statements of Lane and Rowden and Trelc's notes ofhis interview with Ropac,handed him by Trelc.Despite the fact he had only ashort acquaintance with Rowden and did not at all know Ropac or Mrs. Lane, heaccepted the versions of the latter two as truthful and rejected Rowden'sversionwhich was tantamount to a denial that he had struck Ropac or uttered profanity.His reason for this credibility resolution was "the logic of the statements."In ex-planation he testified that he had been familiar with Rowden's habit of using forcefulgestures.This familiarity was derived from the one or two occasions when hehad observed Rowden violently shaking his finger or arm as he talked.With somedifficulty Betz recalled that he had talked to Rowden about sports and lawn careand that at such times Rowden had used forceful gestures.Betz conceded thatRowden'sactions then were not threatening and that he had not used profanelanguage.He also recalled that Rowden had related to him that demands for thecrane which he operated would sometimes simultaneously come from two sources,but could not say whether Rowden shook his finger in the course of this discussionor the others.In any event,as Betz' testimony developed,Rowden's finger-shakinghabit was not involved in the incident,for, as Betz recalled,itwas Ropac who hadpointed the finger while talking.This, although Betz had not witnessed it, hecharacterized as the common habit of people who are making a point.Coming,finally, to Rowden's physical action,Betz referred to it first as a brushing and thena slapping motion by Rowden to force away the pointing finger of Ropac.Betz'sdemonstration of what he conceived that motion to have been did not give theimpression of violence,but rather that Rowden had moved his hand in the mannerof brushing away a fly.As to his view that Rowden's conduct,as he perceived it, was a. "serious"matter,Betz testified it was violative of the Company's "Points of Good Order"and disruptedplant order.He then qualified this testimony by conceding that "plant order assuch"was not disrupted and that the gravity of the conduct stemmed from the merefact that certain of the "Points of Good Order"were violated.Asked to specify whichviolations of these points he deemed"serious," he listed excessive absenteeism,failureto follow instructions,possession of alcoholic beverages on company property, andfighting.He did not regard Rowden's conduct as fighting and obviously it could notbe equated with any of the other violations which he considered serious.Betzacknowledged that there was a range of discipline for violation of the Points of GoodOrder of 5 days suspension to discharge,and conceded that discipline for Rowden'sconduct could have fallen within that range.He decided,he testified,on the maxi-mum punishment because of the several aspects in Rowden'smisconduct,namely,the profanity,41 the threat to Ropac, and the physical contact 72The Points of GoodOrder which the Company had published,and these are in evidence,provided no direc-tion concerning the administration of punishment for their violation.Such informa-tion was contained in confidential memorandums to supervisors.These were notplaced in the evidence.Betz claimed he consulted these documents over the weekendwhile "mulling"over the Rowden case and that his decision in the matter wasinfluenced by the Company's confidential instructions.When asked to relate what theconfidentialmemorandums contained relative to Rowden's conduct Betz could not"exactly recall"and vaguely added that there were other points of order than thosepublished and instructions pertaining to their administration which were discussed atthe Company's staff meetings with supervisors.He did not specify or reveal howthis entered his thinking that Rowden should receive the maximum penalty of dis-charge for his conduct.Pressed to explain why he had decided to give the maximumpunishment to an employee who, so far as Betz knew,had violated the Company's'rules for the first time,although he had worked at the plant since it commencedoperations,Betz explained that the past history of widespread disorder in the plantwas a result of laxity in discipline.He first said that the period of disorder had,however, generally run its course by the end of 1956, and that from that time on therehad been steady progress in maintaining plant discipline,and then pulled back from'nThe use of profanity is not even listed as a violation of the "Points of Good Order"Betz admitted that he has heard other employees speak profanely without complainingabout them,and the Company concedes that employees speak profanely in the plant with-out being disciplined thereforSee what has been related heretofore about Herzing's fre-quent use of profanity in the personnel area within the hearing of the girls employed there.72The physical contact was not mentioned in the written reasons for discharge givenRowden which was dictated by Betz.614913-62-vol. 132-26 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat estimate and went as far the other way by declaring that plant discipline wasnot reasonably well in hand until 6 months before his appearance as a witness inJanuary 1959.Asked to specify the factors on which he relied to support this asser-tion, he admitted he could offer nothing and this was "just a feeling" on his part.Asked to explain how the incident in the cafeteria contributed in anywise to plantdisorder, Betz testified that because the Company had granted the Union permissionto use space in the cafeteria for its private business and it had brought "outsiders"there for that purpose, he felt Rowden's "display" before these outsiders, consistingonly of Mrs. Lane, should not be tolerated. It was this display, or at least "a portionof it," which led him to conclude that Rowden should be discharged.I reject Betz' explanation concerning the manner in which Rowden's discharge wasaccomplished.Betz was an amazing and incredible witness, who impressed me withhis desire to mold his testimony to conform to the Company's defense rather thanto tell the truth as he knew it.Furthermore, his testimony is so implausible andrepletewith squirming, shifting qualifications, withdrawals, and vagueness as tocrucial matters that I deem it wholly unreliable and unworthy of credit.This conclu-sion is not based alone upon the garbled explanations he attempted to make, but alsoon his manner on the stand which challenged attention and I observed closely hisdemeanor as a witness.That the words and conduct ascribed to Rowden by Mrs.Lane and Ropac in the course of a private union argument between one rank-and-fileemployee and another, not at a place of work, not in the course of either's employ-ment, without being witnessed, or overheard, by any other employee, without in anyway interfering with production should have been regarded by Betz as a breach of arule of employee behavior so serious as to warrant the imposition of the most extremepenalty reserved by the Company for the punishment of employees committing themost aggravative offenses defies credulity.However, I do not believe that Betz formeda judgment that Rowden had committed the actions ascribed to him by Mrs. Laneand Ropac either through the exercise of his so-called "logic" or for any otherreason.I do not believe that it was of any consequence to Betz what Rowden had actuallydone.I do believe that Betz was merely going through the motions with Treenand Trelc of creating a pretext based upon the cafeteria incident to conceal the Com-pany's true motive for Rowden's discharge.I am convinced that the real reason for Rowden's discharge was the Company'sdesire to rid itself of an employee who in his capacityas a unionsteward had irkedthe Company by vigorously opposing certain agreements between the Company andHerzing on behalf of the Union affecting the employees.His conduct in the cafeteriawas but another demonstration of Rowden's independence of the Boilermakers'ruling clique. It served as a convenient means of getting rid of a rebellious employeewhose opposition at times to the joint company and Herzing policies posed anotherobstacle to the unlawful arrangement which I discuss elsewhere in this report forthe suppression by the Herzing group, with the assistance of the Company, of thestatutory rights of its employees.Treen and Trelc sought by their testimony to create the impression that they hadonly participated passively in the decision to discharge Rowden by their concurrencewith Betz. I have discredited Betz' testimony including any implication therein thatthe decision to discharge Rowden represented his independent judgment. I am con-vinced that if Betz went through the motion of advising Trelc on December 16, 1957,that he had decided to discharge Rowden that he was merely adding form to what heunderstood was an accomplished fact on December 13, 1957. The absurdity of Betz'explanation for his alleged decision convinces me he never gave serious considerationto the matter and in fact understood what was expected from him from the momentTrelc came to him to advise that Treen regarded Rowden's conduct as "serious."The Company's brief tersely sums up its turbulent labor history by claiming it hadbeen "dominated" by its employees.This summation refers to a period when atleast in part Herzing and his clique were the ruling power of the Boilermakers. Itwould be more accurate during the period relevant to the events of this case toemphasize the dominant power of the Herzing clique over the employees and evenover the Company's foremen and its higher supervisors.This situation, as shownby the record, was so notorious in the plant that Betz could not have failed to appre-ciate the true meaning of Trelc's message from Treen.When Trelc handed him theresults of his investigation and communicated Treen's "serious" view of the cafeteriaincident, Betz had a clear signal from Treen of the disposition he was expected tomake of the case and acted accordingly by recommending Rowden's discharge.I am satisfied that Treen and Trelc in this instance, as in others appearing in thiscase, participated in Rowden's discharge with the intention thereby of appeasingHerzing's desire to weed out those who dared to oppose him or his policies.Thispolicy of appeasement, on the part of the Company, was evidently prompted by thehope that by maintaining the strength of Herzing and his henchmen in their domi- A. O. SMITH CORPORATION, GRANITE CITY PLANT389nation and control of the Boilermakers and by weakening or eliminating their criticsand opponents, tranquility in the plant would be best preserved.Rowden wasregarded with distinct displeasure by both Treen and Treic.Both looked upon himas a troublesome person because of his vocal dissents from agreements reached byHerzing with Treen on matters affecting employees.Thus, at a meeting betweenthe Company and the Boilermakers held early in December 1957, only a few daysbefore the December 13 incident, Rowden in his capacity as a steward and anotheremployee, but particularly Rowden, had expressed dissatisfaction with the presenta-tion of a seniority agreement 73 reached by Treen and Herzing.Treen regardedRowden as having been less openminded and responsive to his logic than any otherperson at the meeting.Treic also recalled that Rowden had differed with Treenat the December meeting and characterized Rowden as a very outspoken personwho speaks what is on his mind. Treen had the impression that over a period of 2years each time there was a meeting of employees concerning some problem withmanagement Rowdenwas inevidence.With such incidents in mind he referred toRowden as a "problem employee," one who was at times "a problem to manage"and about whom consequently "there was sufficient justification for his superiors tocome .to a conclusion that he should be discharged."This impression of Rowdenwas so vivid that Treen could not recall the identity of any other employee in thesegatherings concerningunion-managementaffairs or even when they occurred exceptfor the December 1957 meeting above described.Although Treic conceded that in determining whether an employee should be dis-charged for a violation of the Points of Good Order, his employment record some-times bears great weight, but in his "thinking" Rowden's record with the Companywas not entitled to any weight.He conceded that Rowden was a "good workman,"according to his record, but questioned whether he was a "good employee."Thesignificance of the difference, whatever it may be, he did not make clear.74As toRowden's record, and the attention given it by Treic and Treen as they conferredbefore his discharge, there is the following testimony from them which casts somelight upon the lack of consideration given his case by them, and also upon the generalcredibility of Treen.Early in thecaseTreen had testified that he had examinedRowden's personnel file and had considered his past history in forming a judgmentas to whether he should be discharged.He further testified that he had then founda document in that file bearing no date but revealing that Rowden had in 1956 beeninvolved in a dispute with another employee and had been instructed by his foremanto return to work with the admonition that further fighting or arguing would subjecthim to discharge.Treic, who was familiar with Rowden's record, offered no testi-mony concerning such a document in his file. Furthermore, he testified, as alreadynoted, that Rowden's record was good and he would undoubtedly have mentionedthe document had it been in the file at the time in question.Nor could he recallever receiving any report that Rowden had threatened another employee.Finally,Treen at a later point in the hearing testified that he had no recollection of lookingatRowden's file before his discharge although he did so later. I am convincedthat Treen didnot examineRowden's file before his discharge and had no knowledgeat-the time of the existence of the document adverted to by him, assuming it was inexistenceand intheRowden file prior to his discharge. I regard this abortiveattempt to muddy Rowden's record as an indication of Treen's desire to improvise aa justification for his part in Rowden's discharge.Trelc's cavalier shrugging off ofRowden's unblemished record as a mitigating factor, in violation of common in-dustrial procedures as well as those "sometimes" followed by the Respondent Com-pany, is indicative of the fact that his mind as well as Treen's was committed fromthe start to discharge Rowden regardless of any mitigating circumstances in hisbehalf.Treen and Treic knew that the cafeteria incident involved a dispute betweenRowden and Ropac about a strictly union matter, that what occurred between themwas in no way related to the work for which .the Company paid them, that whatevertook place did not interfere with production, and that it was not even witnessed or73 This was an entirely separate and different matter concerning certain seniority rightsthan the agreement altering section J, articleVII, of thecurrent contract involved in thelayoff of Randolph hereinafter discussed.74The only reason at all indicated for thus branding Rowden as not being a goodemployee is that he would put in an appearance at these meetings between managementand union representatives,referred to by Treen and Treic,and question,and argue with,Treen and Herzing about agreements, or contract interpretations,affecting the employees,which they had entered into.Nowhere is it said that Rowden was not rightfully presentat such meetings, or that he was an interloper not entitled to attend same 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDoverheard by any other employees 75Even if Treen and Trelc had really believedthat Ropac's and Mrs. Lane's statements were accurate and that Rowden's versionof the incident was false, they must have realized that the imposition of the mostextreme penalty for such conduct was, under their own rules, extraordinarily harsh.In these circumstances I am convinced that the reason assigned by Treen and Trelcfor this remarkable action is pretextual. If, as they claimed, they were bent upona "tough" disciplinary policy to quell recurrence of former plant disorder, it isindeed peculiar that Rowden'swaspractically the only case of discharge underthe Points of Good Order ever made for misconduct of the type with which he wascharged, especially when as shown by the record Herzing had on one occasioncommitted a serious assault in the plant on another employee which the Companyblithely dismissed as unproved, and this despite a finding by the Board's Trial Ex-aminer, after a public hearing, the making of findings in accordance with the strictrequirements of the Administrative Procedures Act, and the recommendation of anorder against Herzing and the Boilermakers to which they did not file exceptions.In that instance Trelc's so-called investigation consisted only of interviews with Herz-ing and an interestedunionofficial,Ropac, who was discredited by the Trial Ex-aminer, and excluded an interview with a disinterested employee who testified at thehearing before the Trial Examiner and who gave testimony on which the TrialExaminer relied in finding that Herzing had committed the assault.Not only didthe Company fail to take any disciplinary action of any kind against Herzing as aresult of that incident but it also failed to act against Herzing on another occasionwhen he interfered with the work of an employee causing the production line to bestopped, and engaged in a heated argument with the employee accompanied byshouting, shoving, and finger waving which continued until the foreman came be-tween the two, and told Herzing to leave the department.Nor was action taken bythe Companyagainstany of the Boilermakers' officials who according to the recordviolated the Company's rules by leaving work withoutpasses.I am constrained tofind that the realreasonfor the disparate treatment accorded Rowden flowed fromthe Company's animus toward him because of his unwillingness to subordinate hisindependence of thought and word to the Boilermakers' autocracy in the plant, andthe Company's acceptance and support of the Boilermakers' officials in their ruthlesssuppression of the statutory rights of its employees.Accordingly, I find that theCompany by discharging Rowden violated Section 8(a) (3) of the Act.As to the allegation that the Boilermakers caused or attempted to cause the Com-pany to discharge Rowden, there is no evidence of such conduct except the reportby Herzing to Treen that Rowden had struck Ropac.While I have no doubt thatHerzing devoutly hoped the Company would discharge Rowden as well as any otheremployee or supervisor who refused to knuckle under his authority, I do not regardthis hope or the meager evidence of his report to Treen as sufficient to base a findingthereon that he caused or attempted to cause the Company to discharge Rowden.I shall, therefore, recommend that the allegation of the complaint that the Boiler-makers violated Section 8(b)(2) of the Act in connection with Rowden's dischargebe dismissed.The Unlawful Demotion and Layoff of William RandolphThe General Counsel contends that the Boilermakers caused the Company onNovember 4, 1957, to demote Maintenance Foreman William Randolph tostatus asa rank-and-file employee and that the Company's employees were thereby coercedand restrained by the Boilermakers in violation of Section 8(b)(l)(A) of the Act.The General Counsel further contends that this demotion of Randolph by the Com-pany to appease the Boilermakers constitutes unlawful assistance of that labororganization in violation of Section 8(a)(2) of the Act and interference with, co-ercion, and restraint of employees in violation of Section 8(a)(1) of the Act.Ran-dolph was subsequently laid off on January 17, 1958.The General Counsel con-tends that the Boilermakers in violation of Section 8(b)(2) of the Act causedthe Company to take this action, and that the Company, again acting to appease theBoilermakers, thereby violatedsection 8(a)(3) and(2) of the Act. The Companyand the Boilermakers deny that the demotion and layoff of Randolph occurred forthe reasons assertedby theGeneral Counsel and offered legal justification for eachaction.76The cafeteria is operated by Nationwide Food Services as an independent contractor.The cafeteria personnel are employees of Nationwide, but no cafeteria employee even sawor heard anything that happened during this trivial argument between Rowden andRopac about a union matter A. O. SMITH CORPORATION, GRANITE CITY PLANT391The Unlawful DemotionRandolph has been mentioned many times previously in this report,particularlyin connection with the recital of conduct and activities of Boilermakers PresidentHerzing.The foregoing recital demonstrates the free hand given Herzing by theCompany in assisting him to maintain his power and that of his clique over theBoilermakers Union by ruthlessly suppressing any criticism of their policies or oftheir conduct whether by employees or management representatives, and in likemanner to crush any movement by groups of employees opposing them or support-ing rival labor organizations.Randolph, as already related,for months before hisdemotion on November 4, 1957, was listed by Herzing as among the first, if notindeed the topmost, of his enemies marked for disposal.Recapitulating briefly,these are the circumstances,as credibly related by Randolph, which whetted Her-zing's resentment of himandwhich exposed Herzing's determination to punishRandolph and to get rid of him:1.Following employee Hogan's report to Randolph in June 1957 of Herzing'sthreat of job loss and assault, Randolph reported the incident to MaintenanceSuperintendent Burton and requested that Herzing be restricted in his movementsthrough the plant and required not to interfere with productive operations.Ran-dolph at Treen's instruction located Herzing and directed him to call Treen immedi-ately.Itmay fairly be assumed that Treen informed Herzmg of this as well asother complaints against him by Randolph.2.After employee Gardner was physically threatened by Herzing in July 1957,Randolph submitted another reportto AssistantMaintenance Superintendent ByrdIn a written report Randolph requested that Herzing be required not to interferewith the changeover operations then being performed and not to molest and threatenemployees.3. In the latter part of July or early August 1957 Herzing accused Randolph andthree other foremen who were present of having tried to persuade the Company toput him back to work as an ordinary employee.Herzing was alluding to a meetingof the Company's foremen which had been held earlier during which there hadbeen complaint against carrying Herzing on the department 1056 seniority rosteralthough he did no work in that department.Despite Randolph's denial of theaccusation,Herzing threatened him and the other foremen present that he would"see [them] all out on Highway 67." This clearly meant that he would see thatthey were discharged.4. In July 1957 Superintendent Burton told Randolph that he had reports of hisleadership of the Carpenters'movement in the plant.Herzing's violent and effec-tive suppression of employees believedby himactive in this movement has alreadybeen related.Burton admitted that his reports of Randolph's connection with theCarpenters came from Herzing.Randolph denied the truth of the report,but wasnevertheless admomshed by Burtonto return to work and to "keep [his] noseclean,"meaning thereby to avoid involvement with the movement.About 2 weekslater Burton advised Randolph that Treen and Trelc had received additional reportsof his Carpenters'activities.Later Randolph was summoned by Treen and Trelcwho discussed with him the Carpenters' movement and solicited his denial of anypart therein.Further indication of Herzing's retaliatorystate of mind concerning any foremanor official,includingRandolph, who offended him, is derived from the creditedtestimony of Foreman McIntosh and employee Gardner which I have detailed inmy earlier recital.As related by McIntosh,Herzing was so infuriated at a meet-ing in October 1957 between the Boilermakers'officials and company representativesconcerning a complaint involving Steward Rocky Mayes, that he pounded the deskand demanded that various company officials and foremen,including Randolph, befired.Treen was present on this occasion.Gardner recounted how Herzing atthe wage negotiating committee meeting attended by the Company's vice president,itsplant manager,and Treen had accused Randolph and his brother-in-law (Will-more) of trying to form a new union and causing trouble within the Boilermakersand stated that Randolph should be fired.Regarding the circumstances surrounding his demotion,Randolph credibly testi-fied that on October 31, 1957, he was told by Charles W. Harp,head of the main-tenance department, that he, Randolph, was being demoted on November 4 to rank-and-file status because of"continued union pressure,"and that if this pressure wereto later lift he would"be returned to supervision."Randolph asked whether hisdemotion had been urged by Herzing,but Harp would neither confirm nor deny this.Upon return to his working area,Randolph was greeted by General ForemanWarren who shook his hand and remarked,"It is the first time I ever seen where a 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion could get a man kicked out of supervision and back to his tools." 76Warrenoffered to give Randolph a letter of recommendation or even personally to go toanother plant, Granite City Steel, to tryto get him a job as a supervisor.The nextday Assistant Superintendent Byrd said to Randolph, "I didn't think they could getthe job done but they sure did." 77 It is clear that Byrd was referring to Herzingand his cohorts as were Harp and Warren when they referred to the "union."Harp denied that he told Randolph his demotion resulted from union pressure.He testified that it was caused alone by operational changes which he had recom-mended months before Randolph's demotion with the consequent necessity forreducing the size of the maintenance supervisory staff. In his direct testimony Harpexplained that Randolph had been the only maintenance foreman selected for de-motion because he was "one of the few" that could be sent back to a rank-and-filejob on the basis of his former service as,hourly rated employee.He related hehad stated this to Randolph on October 31 when he informed him of his demotion,and had also pointed out to him that by continuing to work for the Company asan hourly rated, employee, Randolph would be 'available for return to duty as aforeman should the Company expand its supervisory staff in the future.Harpclaimed that he had recommended a reduction of 6 foremen from the staff of 21maintenance foremen and that the Company had decided to accomplish this resultby degrees.At the start two or three foremen were to be eliminated.Althoughthe "exact decision" to demote Randolph was not made until 2 or 3 days beforeOctober 31, Harp explained that a plan involving his demotion was put in opera-tion about October 1, wherein he was assigned "isolated" or "mop-up" duties sothat when he was demoted there would be no disruption of the Company's organiza-tion.In his cross-examination Harp testified that the decision to eliminate 2 or 3foremen was made in July; that selection of the particular foremen to be eliminatedwas not reached until mid-October or near the end of that month and then it wasdecided that only Randolph was to be picked for demotion; that before then 4 or 5specific foremen, including Randolph, were being considered as the group fromwhich selections should be made and that these foremen had been placed in a cate-gory consisting of those with the least ability on the entire staff of 21 maintenanceforemen; and that of these 4 or 5 Randolph had the least ability. It would appearthat were this so, Harp would have had sufficient reason logically to demote Ran-dolph rather than any other foreman without regard to whether he rather thanthe others could have stayed on as a rank-and-file employee.But Randolph's lackof ability seemed not to have been sufficiently supported by Harp's testimony, forhe conceded that Randolph's work was satisfactory "as far as his abilities went"and, although there had been some complaints about a showing of favoritism to em,ployees by Randolph, Harp's investigation had not substantiated these complaints.Thus by Harp's own testimony it seemed that he had no basis for concluding thatRandolph had been the least competent of all the maintenance foremen. It wasafter this testimony that Harp for the first time claimed that Randolph had beenrated the least competent or qualified of all the maintenance foremen on the basisof the "opinions of the general foremen these people reported to."For this reason,he now testified, and because he could return to duty in the ranks, and the otherforemen "would possibly have to go out on the street," Randolph was the logicalchoice for demotion.Curiously, while Harp claimed he had reviewed the files ofall the maintenance foremen in preparation for the reduction and had discussedRandolph's eligibility for return to an hourly rated job, he had not checked therecords of other foremen to ascertain whether they too had come up from the ranksand were entitled to return to them.This testimony was revised by his assertionthat the personnel department spoke to himonly about Randolphand revealed hiseligibility to return to the ranks, and this was next qualified by his testimony thatRandolph was the only one he had inquired about.However, in a later answer tothe Trial Examiner's question he claimed he had inquired about the seniority eligi-bility of the four or five foremen he classed in the least competent group.Of thesehe was sure that. two had no accrued seniority as rank-and-file employees though notcertain about a third.No mention was made of the fourth foreman whom heplaced in the least competent group with Randolph whose name Harp did not evenremember.Harp significantly testified at the last that the ratings of foremen by7eWarren denied having made this remark to RandolphHowever, in his later testi-mony, under questioning by the Trial Examiner, he admitted that he had conversationswith Randolph at the time in question but could not remember what he said on theseoccasionsI credit Randolph's testimony that Warren had made' the remarks ascribedto him77This is undeniedByrd was not called as a witness A. O. SMITH CORPORATION, GRANITE CITY PLANT393the general foremen were "wholly verbal." It is appropriate here to report thatGeneral Foreman Warren under whom Randolph had worked as foreman beforehis demotion had been asked by Superintendent Burton to rate all the maintenanceforemen about a month before Randolph's demotion.Warren testified without con-tradiction that he had presented a written report to Burton in which the secondplace in order of highestcompetence was accorded by him to Randolph.78I have credited Randolphs account of what Harp said to him on October 31,when he was informed of his demotion, and find that Harp told him his demotionwas the result of "union pressure" which in the circumstances of this case meantpressure from the Boilermakers. I have credited Randolph over Harp because theformer by a wide margin impressed me as the more credible witness.Randolphwas direct and spontaneous in his responses to questions from all counsel whetherduring the direct orcross-examination.He was consistent throughout his entiretestimony, and convinced me of his desire to testify truthfully.Harp, by contrast,was equivocal,vacillating,and self-contradictory.Serious doubt as to his veracitywas alsoraisedby Warren's contradiction of him on a vital point.Finally, whileboth Randolph and Harp testified that Superintendent Yeager and Assistant Super-intendent Byrd werepresent onOctober 31 when Harp informed Randolph of hisdemotion, neither Yeager nor Byrd was called by the Respondent to contradictRandolph and to corroborate Harp.Oddly, while Randolph was being cross-examined by the Company's counsel it was dramatically pointed out to him thatYeager and Byrd were seated in the hearing room.Randolph did not retreat fromhis testimony or appear in any way to have been disturbed because their presencewas brought to his attention. I confidently expected, in view of counsel's gesture,that Yeager and Byrd would be called to refute Randolph's testimony and was sur-prised when they were not.No explanation was offered for counsel's failure tohave them testify. It may reasonably be assumed, as I do, that they were not calledas witnessesbecause their testimony would havebeenunfavorable to the Company.The foregoingfindings soclearly show that Randolph was demoted by the Com-pany because it was so willed by Herzing, and hence the Boilermakers, that ela-borate discussionis needless.The proof is overwhelming that Herzing brooked nointerferencewith his autocraticreignover the Company's employees, and that heswiftly and unremittingly retaliated with physical assault, threats ofeconomic repri-sal, and pressureson the Companyagainst any person,employee, ormanagementrepresentative who deigned to interfere with him.Herzinghad marked Randolphfor extinction because he regarded him as a leader in the Carpenters' movementand in the dissident group.He resented Randolph's protection of employees frommolestations by himself and his lieutenant, Rocky Mayes, and had openly expressedhis intention to get him out of the plant.As will be shown, Randolph's demotioninNovember was a firststep leadingultimately to his layoff less than 2 monthslater.As for the Company's motives for demoting Randolph, it is not necessaryto go beyond consideration of Harp's admission in his remarksexplainingthe demo-tion to Randolph as a surrender by the Company to pressure from theBoiler-makers.This was but another example of the Company's abject capitulation toHerzing'sdemands at the expense of employee rights, all in the belief that bybolsteringHerzing'spower in the Boilermakers the Company wouldgainstabilityin itsplant, and that failure to placate Herring by appeasing his demands for re-prisal against his opponents would lead to resumption of former disorders. In theprevailing atmosphere of the Company's plant it was inevitable that the employeesshould regard Randolph's demotion as symbolic of what would happen to him ifthey, in the exercise of their statutory rights, were to oppose Herzing and his rulinggroup.IfHerzingwas powerful enough to require the Company to punish a fore-man who dared stand up to him, what chance woulda plainrank-and-file employeehave in a contest with him?The answer to employees who realized the obviousmeaningof Randolph's demotionwas that they had no chance. The clear messageto them was that protection of their jobs required abandonment of all union activitieswhich wouldincur Herzing'sdispleasure.The threat to their job security if theyopposedhim as demonstratedby his wield of power over the Company to causeRandolph's demotion,was as plain asif the employees were told directly by Herzingthat they like Randolph would be similarly punished for resisting him.Unionthreats to the job security of employees, whether by conduct or words spoken directlyto them, which are reasonably calculated to coerce employees in the exercise of78Randolph testified that General Foreman Warren told him that he (Randolph) hadbeen rated first in the competency ratings on four lists and second on the fifthIn histestimony Warren did not deny that he revealed these ratings to Randolph, as Randolphstated.I credit Randolph's testimony that he did 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir rights guaranteed by Section 7 of the Act to continue or to abandon theirallegiance to the Union, are violative of Section 8(b) (1) (A) of the Act.79Having caused the Company to demote Randolph in order to compel employeeallegiance, the Boilermakers violated Section 8(b)(1)(A) of the Act.By demot-ing Randolph further to entrench the power of the Boilermakers in the plant andmore firmly to discourage employees from exercising their statutory right to opposethe Boilermakers or to support other labor organizations, the Company gave mate-rial assistance to the Boilermakers in violation of Section 8(a) (2) of the Act.Bythe coercive effect of this action upon the exercise of Section 7 rights of employees,the Company's conduct also violated Section 8(a) (1) of the Act.80The Unlawful Layoff of RandolphRandolph was laid off from his rank-and-file job on January 17, 1958.The cir-cumstance precipitating his layoff on that date was a change by the Company andthe Boilermakers in a seniority provision of their contract which was reduced towriting and signed on January 16, 1958, the day before the layoff.The effect ofthis change was to deprive Randolph of seniority credit for the time during whichhe had worked for the Company as a foreman in a supervisory capacity and thus toleave him with credit only for the time he had spent as a rank-and-file employeebefore he had become a foreman.As already noted, Randolph had been notifiedof his demotion from his foreman's job on October 31, 1957, and had been trans-ferred to duty as a rank-and-file maintenance employee on November 4, 1957.OnNovember 2, 1957, the Company had laid off 39 maintenance employees. Becausethe agreement changing the seniority clause was made retroactively effective toFebruary 7, 1957, Randolph's seniority standing on November 4, 1957, was affectedby it, notwithstanding that his demotion to the ranks of hourly rated employeesoccurred before adoption of the seniority change.Thus, as viewed by the Companyand the Boilermakers, Randolph's seniority as computed on January 17, 1958,would not have been sufficient to have saved him from layoff on November 2, 1957,had he then been in competition for job retention with other maintenance employeesreduced in force at that time.Thus it appears that according to the requirementsof the modified contract, made retroactively effective as of February 7, 1957, Ran-dolph on January 17, 1958, held a job to which his seniority did not entitle him.Hewas, so the Company and Boilermakers maintain, justifiably laid off for this reason.On the contrary,assertstheGeneral Counsel, Randolph was not laid off forthis reason but because his leadership in the dissident group and his continuedopposition to Herzing'sreign,maintained with the Company's unlawful support,had made his presence in the plant even more undesirable to the Company andto the Boilermakers than before.According to the General Counsel, the altera-tion of the seniority clause in the contract was an improvisation designed to providea semblance of legality to the Company's and the Boilermakers' riddance of Ran-dolph for his part in the and-Herzing campaign then being vigorously waged bythe dissidents spearheading the deauthorization movement.The contract in force on February 7, 1957, subsisted throughout the entire periodrelevant to the question at issue.As originally included in the contract, of May 6,1956, the pertinent seniority clause provided in section J of article VII:Employees transferred to other jobs outside the bargaining unit may return totheir former jobs without loss of seniority provided their plant service has notbeen broken.This clause was construed by the Company to mean that rank-and-file employees,such as Randolph, who were promoted to jobs as foremen and who later were re-turned to rank-and-file status in the bargaining unit represented by the Boilermakers,were to be credited for seniority purposes for the full time they had worked as fore-men.The clause was consistently so applied by the Company with serious objectionfrom the Boilermakers.According to Treen, the return to the unit of five super-visors on September 10, 1956, had touched off differences with the Boilermakerswhich were discussed in several meetings in the ensuing weeks.The Boilermakershad then insisted that no seniority credit be granted for time worked in a super-visory capacity after the representation election of February 14, 1955, pursuant towhich the Boilermakers had been certified, and that no one who had been a super-visor before that date should have the right to return to a rank-and-file job in the79Smith Cabinet Manufacturing Company, Inc,81 NLRB 886;Seamprufe, Incorporated,82 NLRB 892.80Inter-City Advertising Company of Greensboro, N C, Inc,89 NLRB 1103:N L R B v.Vail Manufacturing Company,158 F 2d 664 (C A. 7), cert. denied 331 U S 835, rehearingdenied 332 U.S. 826. A. O. SMITH CORPORATION, GRANITE CITY PLANT395bargaining unit.The Company agreed to study the Boilermakers' position.Treenfelt that were the Boilermakers to file a grievance that the Company's opposing viewwould prevail in arbitration.In late January or early February 1957, the Company again returned five foremento the bargaining unit.This action met with the Union's disapproval.On Febru-ary 7, 1957, the Boilermakers filed three grievances based upon the return of the fiveforemen to thebargainingunit with seniority credit for the time they had served asforemen.These grievances went through the preliminary stages without settlementto the point where on February 28, 1957, the Boilermakers requested arbitration.On March 15, 1957, Treen by letter requested from the Company's home office inMilwaukee a list of arbitrators, and on March 19, 1957, he received such list.De-spite these steps the grievances were not brought to arbitration and were not againdiscussed by the Company and the Boilermakers until December 1957.AlthoughTreen at one point in his testimony sought to create theimpressionthat the modi-fication of the clause signed on January 16, 1958, had been preceded before De-cember 1957 by "a good many meetings and a good many discussions over a longperiod of time," I am convinced that the matter was dormant after the request forarbitrators in February and March 1957 until its revival in December 1957.Treencould not recall any specificmeetingto discuss the grievances during that inter-vening period and his records revealed no reference to suchmeetings.Furthermore,in his prehearing affidavit Treen had stated that the grievances were not pressed afterthe request for arbitration.To explain the delay in disposing of the grievances, Treen related the mountinglabor relations problems in the plant during 1957 and the accumulation by De-cember of 18 undisposed arbitration cases of which the 3 grievances filed February 7,1957, were among the oldest.Treen said that in that month he attempted to cleanup the arbitration backlog and tackled these three grievances first.He testified to anumber of conferences in December 1957, in which the Company tried to persuadethe Boilermakers to accept its view and when that failed Treen said the Companyproposed and the Boilermakers accepted a modification of the disputed seniorityclause by adopting the clause covering the same subject in the contract negotiatedon March 30, 1957, by the Company with the International Brotherhood of ElectricalWorkers for the employees represented by that labor organization in the plant 81Tothe clause in the IBEW contract the Company and the Boilermakers added a Febru-ary 7, 1957, retroactive date to coincide with the filing date of the grievancesAl-though the agreement was reached, as claimed by Treen, sometime in the "last weekof December," it was not reduced to writing and signed until the January 16, 1958,meeting between the Company's representatives and the members of the Boiler-makers' grievance committee.82Attorney John M. Schobel, who is a partner in the law firm representing theBoilermakers in this proceeding, testified thatinmid-November 1957, he met withHerzing who retained his firm to handle, among other matters, the arbitration of thepending grievances.According to Schobel, he subsequently discussed these griev-ances with the Company's attorney. Schobel said that he believed that the Com-pany had misconstrued the Boilermakers' position with respect to the grievances,and that the Company had erroneously though that the Boilermakers wanted super-visors returning to rank-and-file jobs to be deprived of all seniority including thatearned during former service in the ranks, whereas the Boilermakers really wereopposing the grant of seniority only for time spent by the returning foremen in theirformer supervisory capacities.83Schobel testified that on December 27, 1957, he met81Article 6, section 6 of the IBEW contract provided, "If an employee within thebargaining unit is transferred to a position outside the bargaining unitand is re-transferred into the bargaining unit within 90 days he shall be credited with seniorityequal to the seniority he had while employed in the bargaining unit plus the time spentoutside the bargaining unit. If such employee remains outside the bargaining unit morethan 90 days, he shall be credited with seniority for time in the bargaining unit only "82 Signed on the part of the Union by Herzing,president;Warfield, vice president;and Brown, Lacewell, and Smith, the last three being grievance committeemenThewritten agreement states that it is a full settlement of the three grievances (numbersset out) filed February 7, 1957.83Except this puzzling statement by Schobel, there is nothing to be found in the evi-dence to indicate that there was ever theleastmisunderstandingon the part of theCompany as to what the Union's position was. On the contrary, the evidence shows,without variation, that from as far back as at least September 1956, the issue was clearlyand plainly drawn between the Company and the Union and that each understood theother's position 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith Treen and others and that at that time he explained the Boilermakers'position asjust stated,whereupon Treen agreed to a settlement of the grievances on that basis.84Schobel testified further that pursuant to the Boilermakers'request it was thenagreed to make the settlement effective as of the date of the filing of the grievances.Upon the conclusion of these oral arrangements,Treen advised Schobel that hemust first communicate with the Company'sMilwaukee office, presumably to obtainauthorization for the settlement,and that the signing and final disposition of thesettlement agreement would accordingly be deferred.Schobel's connection with thematter ended at this point.Before the meeting of January 16,1958, when the agreement settling the grievanceswas signed by representatives of the Company and the Boilermakers'grievance com-mittee, the Company, at Treen's direction,had prepared a document,dated Janu-ary 14, 1958, to show the seniority of all supervisors who, afterApril18, 1955, hadbeen transferred from the ranks.This document reflected the seniority time whichRandolph would lose by the retroactive application of the contract modification. Itwas readily ascertainable from the Company'srecords that the deprivation ofseniority would lower Randolph's seniority standing among the maintenance employ-ees with whom he would have been in competition in November1957 so that hewould then have been caught in the layoff instituted at that time.Randolph credibly testified that on January 15, 1958, theday beforethe signingof the so-called settlement agreement,he had a conversation with employee HarrySmith who was a member of the Boilermakers'grievance committe participating inthe signing of the settlement agreement.Smith informed Randolph that he (Ran-dolph)was going to be laid off according to an announcementthat day byHerzing,and agreed with Randolph that Herzing had at last found a way to get rid of him.Itwas clear from this conversation that Smith was referring to the settlement agree-ment as the means Herzing was relying upon to get rid of Randolph.The GeneralCounsel vigorously argues, particularly in view of the above circumstances,that theCompany and the Boilermakers did not make their agreement until January 16,1958,whenthe Company's representatives met with the Boilermakers' grievancecommittee and signed the document containing the agreement.The General Coun-sel appears to believe that the making of the agreement on that date more con-vincingly demonstrates the contrivance of a scheme to get rid of Randolph thanwould be the case were it proved that the agreement was reached at an earlier timein late December1957.It do not share this concern with these dates.In conclud-ing that Randolph was unlawfully laid off by the Company and that the Boiler-makers in violationof theAct caused or attempted to cause his layoff, it is of littleor no significance that the agreement between the Company and the Boilermakerswas reached in late December1957 (December 27) or on January 16, 1958.The patience of large numbers of the Company'semployees with Herzing'styrannous suppression of their statutory rights, of which so much has been writtenin this report,reached the breaking point in mid-December1957.Spurred byRowden's discriminatory discharge on December 16, a rebellious plan of action tookform, and the night of the day of Rowden's discharge a meeting was held at Hogan'shouse, which had for some time been the headquarters for employees opposed tothe Herzing regime.This meeting was attendedby 20 to25 employees who selecteda committee under the apparent leadership of Hogan and of which Randolph wasa member.As heretofore related, this committee visited an attorney and soughtadvice about how to get rid of Herzing, as a union official.Itwas then that theidea was conceived of trying to rescind the union-shop provisions of the currentcontract and the authority of the Union to make such an agreement.Treen testi-fied that late in December or early in January 1958,he had been informed by Her-zing of a "deauthorization"movement which Herzing told Treen was a plan tobring another union into the plant to be headed by Hogan and Randolph. ByJanuary 9,1958,the deauthorization movement was in practical operation with Ran-dolph actively engaged in its promotion and openly soliciting employees'supportin its behalf.Herzing received current information of these activities from hisspieswho scouted the areas where the dissident groups met to further their cam-paign.Treen was directly informed by Herzing of his intelligence reports withspecific reference to the activities of Randolph, Hogan, Paschedag,and others.Treen'sown emissaries reported to him and he was informed by foremen thatthey had seen Randolph and Hogan at various times and places outside the plantpassing out deauthorization cards to employeesItwas evident to him that Ran-dolph was a leader in a movement which caused him concern because he feared itmight produce work stoppages or slowdowns.He had learned how on January 1184Treen's`version of how this modification agreement was arrived at has been stated A. O. SMITH CORPORATION, GRANITE CITY PLANT397Randolph had been ejected from a meeting of the Boilermakers by Herzing, andcould not escape knowingHerzing'sbitter and long-standing animosity towardRandolph.The mounting crisis faced by Herzing and his ruling circle again evokedTreen's help, and once more he came to Herzing's aid by granting permission todistribute to the employees within the plant premises literature attacking the decerti-fication movement and by furnishing expense free to the Boilermakers IBM addressslips to be usedinmailingliterature to the employees in the fight against the move-ment.Ihave no doubt that Treen knew of the notorious liberties taken by theHerzing group in soliciting revocation cards, within the plant, from employees attheir jobs.These acts of unlawful assistance to the Boilermakers in combattingthe dissidents coupled with the Company's past willingness to support Herzing bygetting rid of his opponents, even if this involved violations of the Act, are com-pelling proof of the Company's desire shared by the Boilermakers to dispose of Ran-dolph for his dissident activities engaged in during December 1957 and January1958, concerning which thereisnodoubt on this record that the Boilermakers hadacquired knowledge through, extensive surveillance of dissident activities as farback as November 1957. If Herzing knew of Randolph's activities, unquestionablyTreen also knew, for, his own testimony shows that Herzing kept him abreast ofsuch information.No imagination was required by either the Company or the Boilermakers to ap-preciate the effect of the retroactive application of the agreement upon Randolph.Neither side could have been ignorant of the fact that from the time the threegrievances were filed, on February 7, 1957, to the time when the agreement wasnegotiated that only Randolph had been transferred from supervision to the ranks.This is emphasized by the circumstances expressly related to Randolph's senioritywhen he had been transferred to the ranks less than 2 months before these negotia-tions.The conclusion is inescapable that both sides knew that Randolph wouldlose seniority by the retroactive application of the agreement and that no precisecomputation of that seniority loss was ever required to reveal that he would bevulnerable to layoff if the agreement were applied as it ultimately was on January17, 1958.What could correctly have been estimated in December without resortto precise data was statistically established by January 14, 1958, so that it wasshown then with absolute certainty that Randolph would, in November 1957,have been vulnerable to layoff by virtue of his lost seniority.This raises the ob-vious question of why the retroactivity feature was included in the agreement.It is remarkable that while there is explanation for the origin of the grievances,and the delay in disposing of them, and how the Company and the Boilermakerscompromised their differences, not a word was offered by either of them to explainwhy the settlement was made retroactive.The only testimony concerning the in-clusion of retroactivity came from Schobel who stated merely that the Boilermakersasked for and secured retroactivity to the date of the filing of the grievances, andTreen's equally unrevealing testimony that it was agreed to make the settlementeffective as of February 7, 1957. 1 have studied the record to determine whethersome reason of practicality or necessity could be derived to provide a justifiable ex-planation for the retroactivity provision. I find none. It had occurred to me thatprotection of the five foremen concerning whom the grievances were filed fromapplication of the settlement to them could be the reason, but this protection couldhave been offered merely by making the settlement prospective in application.Be-sides, if the Company was concerned with equity for these five foremen, could it.sincerely have had less concern for Randolph's protection, particularly as Randolphhad been selected by the Company on October 31, 1957, for return to the ranks,so it had told him, because his seniority as a rank-and-file employee would guaran-tee him a job for which other foremen who might have been selected for demotionwould not be eligible.And, if the Company was less concerned with protectionfor Randolph than the other demoted foremen, how is that explained?Only, bythe conclusion which I reach that it had no such concern for him because it desiredalong with the Boilermakers to eliminate him.The complex retroactive applica-tion of the altered seniority clause fulfilled that desire, and thus Grievance Com-mitteeman Smith's prophecy that Randolph would be laid off because Herzing hadfound a way to get rid of him became reality.I find that whatever other reasons the Company and the Boilermakers had foraltering the seniority provisions of their contract, that an inherent reason sharedby both was the intention to devise a method to get rid of Randolph because of hiscontinued opposition to Herzing and his activities in the movement to unseat Herzingand his clique, and the retroactivity provision made part of the contract alterationwas designed only with Randolphinmind.The layoff of Randolph by the Com-pany for such reason was violative of Section 8(a)(3) of the Act. By this con-duct which materially assisted the Union by restraining and coercing employees in 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir right to oppose the Union, the Company also violated Section 8(a)(2) ofthe Act.The causing or the attempt to cause this layoff for such reason by theBoilermakers was violative of Section 8(b) (2) of the Act.The PicketingSince evenbefore, but more particularly during andsincethe Carpenters' move-mentwhich commenced in March 1957, Randolph, Hogan, Paschedag, Willmore,Gipson, and others of the dissident group of Boilermakers generally, as well asmany employees not generally so listed, were aware, and were constantly remindedof Herzing's ever-increasing influence with and power over management, and what-ever the motivating reason may have been, management's disposition more andmore to yield to Herzing's demands, including eveneconomicreprisals, concerningthose whom he termed and deemed his enemies, and ofmanagement'spolicy oflending assistance to the Herzing group in its efforts to crush and suppress opposi-tion.In that connection not only were Herzing and his henchmen given carteblanche to roam the plant and carry on so-calledunion businessat any and allhours and interrupt, harangue, and threaten individuals and groups at their work,but complaints to management about such conduct went unheeded and unnoticed.I have pointed out how the discriminatory discharge of Rowden hurried the selec-tion of a committee of dissidents to consult an attorney to ascertain whether therewas some legalmeansby which this improper working arrangement between Her-zing and his group and the Company might possibly be dissolved, and the Inter-national induced to intervene.The deauthorizationmovementresulted and thedissident group soon found itself in theend againstymied by the joint Companyand Herzing working arrangement whereby the Company lent its assistance to theHerzing groupin itsrevocation campaign, and in the very midst of that campaigndiscriminatorily laid off Randolph, one of the principals in the deauthorizationcampaign.This discriminatory layoff of Randolph (on January 17, 1958), engineered byHerzing, entwined, as it was, with the Company's latest breach of neutrality inassistingHerzing and his group in their revocation campaign, as has been related,was the straw that broke the camel's back.Randolph invoked the Act.On Janu-ary 20, accompanied by Hogan and Gipson, Randolph went to the Board's RegionalOffice in St. Louis, andfiled an 8(a) unfair labor practices charge against the Re-spondent Company, Case No. 14-CA-1757 herein, charging violations of 8(a)(1),(2), and (3), and an 8(b) unfair labor practices charge against the RespondentUnion, Case No. 14-CB-526 herein, charging violations of Section 8(b)(1)(A)and (2) of the Act. These were the first of the charges filed in each of the consoli-dated CA and CB cases herein. The others followed, most of them within a weekthereafter.Randolph, having completed his business at the Board's office on January 20,1958, Hogan, and Gipson left there about 5 p.m. in Randolph's car.Randolph letGipson off at his home and he and Hogan went on to the Hogan home. Therehad previously, and for some time, beendiscussionsamong the dissidents who fre-quented the Hogan home about the necessity of resorting to picketing at the plantif other means of protesting and combatting what they believed and denounced ascontinuingunfair labor practices at theplant,involving discharges and assistanceby the Company to the Herzing group, failed.Upon reaching the Hogan home theevening of January 20, Randolph and Hogan came to a decision to inaugurate,picketing at the plant that night in time to halt, if possible, the third shift (allmaintenancemen) which starts to work at 11 p.m. The third shift men usuallycommence enteringthe plant about 10:30 p.m.During this evening several of thedissidents came and went at the Hogan homeAbout 6:30 p.m. Bailey, a first-shift employee, and his wife, came by the Hogan home and stayed there about 15or 20 minutes.The matter of picketing was then under discussion and Bailey ad-visedagainst it sayingthat if they picketed they would"getrun over out there .Herzing has them scared to death."Hogansaid the principalreason hefavoredthe commencement of the picketing that night was that Randolph had that very dayput the situation at the plantin issueby filing charges of unfair labor practicesinvolving his (Randolph's) layoff and the Company's course of action in givingassistanceand support to Herzing and his group in their efforts to suppress opposi-tion to them and thereby strengthen their control and domination of the Union.After Hogan and Randolph came to a definite decision to commence picketing thatnight,Hogan offered to make some picket signs while Randolph went to and re-turned from his home at Alton,Illinois.Randolph and Hogan "talked over" andagreed in substance to the wording of the signs. A. 0. SMITH CORPORATION, GRANITE CITY PLANT399The signs were made that evening by Hogan and his wife and daughter. Leisnercame in along about that time and assisted as did Pereria. Paschedag, who was atthe Hogan home when Hogan and Randolph got there about 5:45 p.m., participatedin the discussion about commencing the picketing that night, but left around 6:30p.m. and returned to the Hogan home between 8:30 and 9 p.m.The signs read, at least two of them, "Unfair Labor Practices," the others,number of each not given, "Down with Herzing," "Equal Rights for All," and "TheBoilermakers Stay, but Herzing Must Go." Shortly after 10 p.m. (January 20,1958), Randolph and Hogan left the Hogan home in Randolph's carcarrying thepicket signs and arrived at the main gate of the plant and started picketing thereat 10:30 p.m.Randolph and Hogan, each carrying a picket sign, walked back andforth in front of the main gate.The sign Randolph carried read "Unfair LaborPractices."A light but steady rain was falling, which continued throughout thenight and into mid-morningof January 21.The ground around themaingate wasmuddy and the remaining picketsigns,which were affixed to wooden poles or sticks,were "stuck" or "stood up" in the mud on each side of the main gate and along theside of the driveway leading from Highway 67 to and intothe maingate.Shortlyafter Randolph and Hogan commenced the picketing, Paschedag and Leisner, eachdriving his own car, arrived at the scene.They had left theHoganhome shortlyafter Randolph and Hogan departed.Until well after midnight Leisner for the mostpart stood or walked along the edge of the highway, opposite the main gate, andPaschedag walked or stood somewherealongone side or the other of the drivewayleading from the highway to the gate.Neither carried a picket sign.Both Pasche-dag and Leisner retreated from time to time to the shelter of one of their parkedcars.The next 30 to 45 minutes or so after the picketingcommencedwas a busy timeThe thirdmaintenanceshift,which started at 11 p.m., began arriving.The thirdshiftmen, an overwhelming percentage of whom were Boilermakers,85 would driveup to themaingate, stop their cars, roll the window down, and inquire of Randolph,or Hogan or Paschedag, as the case might be, what was going on. Randolph andHogan would step to the open window and explain the purpose of the picketing, thesubstance or theme of their explanation being that the picketing or strike was againstand in protest of unfair labor practices of both the Company and the BoilermakersUnion, as it was being run by Herzing. Some half dozen or more when told byRandolph that he had that day filed unfair labor practice charges against both theCompany and the Union asked to see the charges, whereupon, in each instance,Randolph produced and handed a copy of the charges to them which they examinedunder the dashboard light and returned to Randolph, and immediately backed theircars out and left,refusingto enter the plant. In a fewinstancesan inquiry wasmade, whetherthis is alegal strike, and Randolph stated in reply that was an unfairlabor practices strike, and in thatconnection,displayed a copy of the charges he hadthat day filed.The third shift is a comparatively small shift, composed alone of maintenanceemployees.Without going into an analysis of the figures concerning absentees thenight of January 20, it suffices here to say that an overwhelming number of the thirdshift employees refused to enter the plant that night.Most of them turned theircars and left immediately, however, several, as did some of the second-shift work-ers who got off at midnight, parked their cars on the shoulder of the highway andtarried there, some staying quite late visiting in one another's cars, sheltered fromthe rain, expressinginterestand sympathy for the declared objectives of the picket-ing.The picketing continued the next morning, January 21, at both the north gateand the main gate as the large first shift,includingboth maintenance and produc-tion employees which started to work at 7 a.m., commenced to appear.A very largepercentage of the first shift eventually drove through the gates, with no semblanceof obstruction or interference, and reported for work although many went in late,having deliberately tarried aboutentering.The picketing, for reasons not necessaryhere to detail, was wholly abandoned about 2:30 p.m. on January 21.According to Trelc, the number of employees who did not report for work eitheron the third shift, the night of January 20, or the first shift, the morning of January 21,aggregated 99.The Company discharged 23 of these 99 absentees.The rea-son for the discharge of 21, all Charging Parties in the CA case herein,assignedby the Company, was "for instigating, supporting, and participating in picketing inviolation of labor agreement."Although theabsencesupon which the Companybased the discharge of the other two men, Cissell and Hardy, were due wholly totheir refusalto passthe pickets and enterthe plant onthe night of January 20, the85A comparative few members of this third shift were electricians or machinists. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDreason assigned by the Company for their discharge was, "repeated and unauthor-ized absence from work."Cissell filed a charge and is one of the Charging Partiesnamed in the CA complaint.Hardy did not file a charge and is not included in thecomplaints.What was the motivation assigned by the men who initiated the picketing,that is,why did they picket? I shall not review what each had to say along this line, be-cause I think Randolph well expressed not only his own reasons for picketing, butin doing so summed up the feeling and thought of all who participated,or for thatmatter of all the many employees who were in sympathy with the purposes, ob-jectives, and aims which the dissident group sought to achieve. It will be recalledthat a large number, probably more than 60'0 employees originally signed deauthor-ization cards.Randolph said,"Iwas picketing out there because of the unfair labor practices.we figured that if the people refused to go in to work the International wouldintervene and investigate this,mess that existed out there.and break up thissweetheart arrangement,"whereby Herzing and his favored clique with the acqui-escence and assistance of management,"could accomplish about anything theywished" in their moves to suppress and get rid of those who opposed them and theirmethods; I was very dissatisfied with this sweetheart deal," between Herzing andhis group and the Company, and"the favoritism"that was its offspring; and "Iwanted to get equal rights for all.and see the plant and the Union operated asa plant and Union should operate." Further, Randolph said, in substance, that hebelieved his layoff had been manipulated through collusion between Herzing and man-agement"to get rid of me" and he and the others were picketing in protest of that,for "I knew that until that mess out there was cleaned up I would have no chanceof getting my job back";that the circumstances of the Rowden discharge was alsoone of the many considerations that let to a decision to picket,"because the samekind of thing that happened to Mr. Rowden had also happened to a lot of the restof the people"in the plant; and that the latest collusive action whereby "the chiefstewards and stewards were permitted to go throughout the plant on company timegetting these revocation cards signed"was still another consideration that promptedthe picketing;but that they were not "singling out any one particular thing," thepicketing was a protest directed to the whole situation at the plant including thelongstanding"sweetheart arrangement"that existed between Herzing and his groupand management and the consequences flowing therefrom.Based upon the declared purposes and objectives of the picketing,as above re-lated,and upon the findings I have made as I have gone along as to the discrimina-tory discharge of Rowden and the unlawful demotion and ultimate layoff of Ran-dolph, and the many and numerous acts too many to recapitulate at this point, ofunlawful assistance by the Company to Herzing and his henchmen,I am constrainedand compelled to find and hold that the strike initiated and carried on by Randolph,Hogan, and Paschedag and any of the other employees who may have in any wayparticipated with them,was an unfair labor practice strike and that those who par-ticipated were unfair labor practice strikers.I have found that the Company's unfair labor practices were a major cause of theJanuary 20 and 21,1958,strike.Employees participating in the strike were conse-quently unfair labor practice strikers who were protected by the Act from dischargeor other punishment by the Company for this conduct,unless, as the Companydefends, the labor contract governing their relations with the Company included awaiver of their right to strike in the circumstances of this case.The Company main-tains that the no-strike clauses in the contracts with both the Boilermakers and theElectricians contained such waivers.The General Counsel insists they did not, andthat the clauses in these contracts were substantially like those in theMastro Plasticscase in which the Board, 103 NLRB 514, with Supreme Court approval,350 U.S.270, held that the striking employees there involved were protected from dischargedespite the general no-strike language in the contract in that case.Before considering this issue, it is appropriate to disposeof the Company's conten-tion that employees Bauer and Ennis, unlike the other Z086 employees dischargedfor instigating,supporting,or participating in the January 20 and 21 picketing, weremembers of the Electricians' unit and not the Boilermakers'unit,and are not, there-fore, entitled to the same statutory protections for their conduct which may enure tothe other 20 who belonged to the Boilermakers'unit.The Company maintains thatas the unfair labor practices ascribed to it by the complaint relate only to the Boiler-makers' unit and not at all to the Electricians'unit, Bauer and Ennis were merely"I include in the 20, Charging Party(in the CA case)Cissell, since his absence fromthe third shift the night of January 20, 1958, was due to the fact that he, as did mostof the members of that shift,refused to pass the pickets and go in to work that night. A. O. SMITH CORPORATION, GRANITE CITY PLANT401sympathy strikers when they joined the picketing activities of the Boilermakers.Sympathy strikers,the Company asserts in its brief, are not under any circumstancesprotected by the Act.The Board has consistently rejected such doctrine and, as itdeclared in adopting the Trial Examiner's report inTexas Foundries,Inc.,101 NLRB1642, 1683, enforcement denied on other grounds 211 F. 2d 791(CA. 5),.. . it [the Board] has consistently accorded the protection of the Act toemployees who by refusing to work during the course of a strike or by otherlawful means have lent sympathy and support to striking employees,even thoughtheir strike activity was being conducted in furtherance of a labor organization'saims in another bargaining unit.This precise declaration by the Board of the controlling law obviates the need toelaborate my disagreement with the Company's factual contention that the impact ofits alleged unfair labor practices was limited to the Boilermakers'employees.Be-cause it is not necessary I do not advert specifically to the abundant evidence in thisrecord revealing the pervasiveness of the Company's unfair labor practices whichnurtured and supported Herzing's adumbrative menace to the statutory rights of allplant personnel irrespective of unit affiliation.Participation by Bauer and Ennis inthe strike activities of their fellow employees in protest against the Company's unfairlabor practices vested them,together with these other employees,with status as unfairlabor practice strikers entitled to protection from discharge for engaging in suchactivity.The Company'scontention that the Boilermakers'and Electricians'contractsforbade the strike conduct of the 22 discharged employees,named in the CA com-plaint, is premised upon its assertion that the no-strike clauses of these contractsexpressly waived the right of the covered employees to strike for any reason includingprotests against the Company's unfair labor practices.The Company acknowledgesthat the Supreme Court'sMastro Plasticsholding requires the inclusion of languageexpresslywaiving the right to strike against an employer's unfair labor practicesbefore construing a no-strike clause as meaning that the right to strike against anemployer for his unfair labor practices has been abandoned,and that the court refusedto accord this construction to theMastro Plasticsno-strike clause because of theabsence of anexpresswaiver therein of strike action against unfair labor practices.The Company maintains that the required express waivers are present in the Boiler-makers' and Electricians'no-strike clauses.TheMastro Plasticsclause provided:The union agrees that during the term of this agreement,there shall be no inter-ference of any kind with the operations of the Employers,or any interruptionsor slackening of production of work by any of its members. The union furtheragrees to refrain from engaging in any strike or work stoppage during the termof this agreement.The no-strike clause in the Boilermakers'contract,here involved,provides:There shall be no lockouts of the employees or discrimination of any kindagainst the union or its members on the part of the company, or strikes, stoppageof work, sit-downs, slow-downs, boycotts or picketing on the part of the unionor any of its members,for the term of this Agreement.The no-strike clause in the Electricians'contract is virtually identical with that in theBoilermakers'contract.Comparison of the language of these clauses compels the conclusion that there isno substantial difference between them in the scope and extent of the promises bythe respective unions to refrain from striking.Equally absent from each clause islanguage which may be deemed an express waiver of the right to strike against theunfair labor practices of the named employers.There is no language which Iperceive in the Boilermakers'and the Electricians'contracts which coilld possiblyexpress a wider promise of strike forbearance than does theMastro Plasticslanguage.Nor can I imply a wider promise by the Unions in the Boilermakers' and Electricians'contracts because they, as distinguished from theMastro Plasticscontract,containa promise by the Company to refrain from locking out or discriminating againstemployees.Imust assume in the context of the Company's argument that the con-tractual promise not to lock out or discriminate means not to resort to unlawfulconduct of this sort.The inclusion in the contract of such promise not to violatethe Act was gratuitous,for the Company was statutorily prohibited from engagingin unlawful lockouts or discrimination even without its promise.The agreementsby the Boilermakers and the Electricians not to strike must, therefore,have beenmotivated by other more valid considerations,and, as inMastro Plastics,were in-cluded in their respective contracts as part of the general economic settlement 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDachieved by the contracts.As declared by the Supreme Court in theMastro Plasticscase, so here it must be said that:Whatever may be said of the legality of such a waiver (not to strike against anemployer's unfair labor practices) when explicitly stated, there is no adequatebasis for implying its existence without a more compelling expression of it thanappears in Section 5 (the no-strike clause) of the contract.I conclude on the basis of the Supreme Court's holding inMastro Plastics,whichishere controlling, that neither the Boilermakers nor the Electricians contractuallyrelinquished their right to strike in protest against the Company's unfair laborpractices.The discharge by the Company of the 22 employees, named in the CAcomplaint for participating in the orderly strike of January 20 and 21, 1958, inprotest against its unfair labor practices is not, therefore, exonerated by the contrac-tual agreements of the Boilermakers and the Electricians.These discharges for thereasons assigned by the Company were in violation of Section 8(a)(3) of the Act.Having found that the Company violated Section 8(a) (3) of the Act by dischargingits employees for engaging in protected strike activity, it is unnecessary to consider thealternate theories relied upon by the General Counsel in support of the allegationthat the Respondent discriminated against these very same employees.One of thesealternatetheoriesconsistsof the claim by the General Counsel that the Companyselected the employees whom it discharged for engaging in strike activity becauseeach of these employees had at some time in the past incurred the disfavor of Herzingand his circle by engaging in dissident activities and that the Company therebyunlawfully discharged them in violation of Section 8(a) (3) of the Act for engaging inunion activities.The General Counsel further alleges that this constituted an addi-tional act of unlawful 8(a) (2) assistance to the Boilermakers.Were it necessary inthis case to consider these contentions by the General Counsel, I would have nohesitation in finding them well supported by the evidence. I refrain from makingthese findings because they would merely be cumulative in a record which is alreadyrepletewith findings of violation of Section 8(a)(2) and (3) of the Act by theCompany.Additional findings would not add anything to the remedial order whichI shall recommend in this proceeding.On the other hand, such findings would compelme to detail sand to analyze an enormous number of pages of testimony and exhibitswhich I have already read, abstracted, and analyzed, but which would requirean addi-tional number of untold hours of tedious labor to relate in this report, and no usefulpurpose would be served thereby.However,in passing,I observe that 6 of the 22men named in the CA complaint, discharged on January 22 and 23, were in laid-offstatus at the time of the picketing; that the other 17 were working at that time; andthat an aggregate of 99 employees refused to pass the pickets and go in to work andabsented themselves from the third shift the night of January 20 or the first shiftthe morning of January 21.The explanations made by Treen and Trelc failed toconvince me that the discharge of the 17, who were working at the time, out of the99 who absented themselves from the two shifts, was made in a nondiscriminatoryway or for nondiscriminatory reasons.Of the six in laid-off status, Randolph, Hogan,and Paschedag openly and patently "instigated" and "participated in" the picketing,but, in the light of the preponderating evidence to the contrary on this phase of thecase, I am unable to credit the explanation of either Treen or Trelc as to how orwhy they selected the other three men in laid-off status, Miller, Gipson and Williams,for discharge for instigating and participating in the picketing.Concerning the allegation of the complaint against the Boilermakers that it causedor attempted to cause the Company to discharge the 19 employees therein named,who were discharged for picketing, the General Counsel maintains that on January22, 1958, before any substantial investigation had been conducted by the Company,itcame to an understanding with the Boilermakers as a result of conversations thatevening in the plant between Treen and Herzing that the persons identified by theBoilermakers as pickets would be discharged.The General Counsel further claimsthat the affidavits prepared by Local 575 officials, Warfield, Mayes, and Ropac onJanuary 22, and Herzing, Stearns, and Lane on January 23, containing identificationof employees who picketed and which the Company admittedly utilized in effectu-ating the discharges for picketing, were merely the "memorialization" of the under-standing earlier reached by Treen with Herzing. In effect, the General Counselurges, the Company left to the Boilermakers the determination of which employeesshould be discharged, and the designation of these employees by the Boilermakers,for reasons related fundamentally to their dissident activities,constituted a violationby the Boilermakers of Section 8(b)(2) of the Act.The fault with the General Counsel's contention is its lack of factual support toconvince me that Treen and Herzing actually met in the plant during the evening ofJanuary 22, and came to the understanding which the General Counsel asserts they A. O. SMITH CORPORATION, GRANITE CITY PLANT403then reached.While the record arouses a strong suspicion that in fact these two didconfer that evening in the plant there is not sufficient probative evidence to overcometheir denial that they had met. I cannot, therefore, find that an arrangement wasmade whereby the Boilermakers were authorized to decide which employees shouldbe discharged.Furthermore, I am not convinced that the affidavits prepared by theBoilermakers' agents on January 22 and 23, as aforesaid, containing the identificationof pickets, sprang from the Boilermakers' intention that they be used by the Com-pany in lieu of its own investigation to determine who picketed.The fact is thatduring the strike the Boilermakers itself filed a charge, on January 21, 1958, with theBoard alleging this activity to be a violation of the Act and that the affidavits identi-fying pickets were obtained by a Board representative in the coure of his officialinvestigation of the charge.That these affidavits were subsequently turned over bythe Boilermakers to the Company, at its request, does not persuade me that this waspursuant to an earlier understanding between the Boilermakers and the Company.I am no more convinced that this was done by prearrangement than I am that theCompany on its own initiative sought these affidavits for whatever use it could makeof them after it learned of their preparation.Consequently, I do not ascribe to theBoilermakers an intention in the giving of these affidavits to the Board that theyshould be used by the Company for the discharge of the employees named thereinas pickets.In sum, I do not believe the record preponderates in favor of a finding that theBoilermakers by its conduct caused or attempted to cause the Company to dischargethe employees named in its affidavits.This is not to say that I haveanydoubt aboutHerzing and his associates being highly pleased with the discharge of these employees.But I cannot equate the Boilermakers' approval with and pleasure over this action,even when coupled with its later failure and refusal to assist the discharged employeeswith their grievances in a manner befitting the obligation of a conscientious labororganization to its members, with Section 8(b)(2) conduct.87 I shall, therefore,recommend dismissal of the allegation that the Boilermakers caused or attempted tocause the discharge of the pickets in violation of Section 8(b) (2) of the Act.Summary of FindingsI find that the Company by the following conduct, as hereinabove related, violated:a.Section 8 (a) (3) of the Act by: (1) The discharge of employee Albert Rowdenon December 16, 1957; (2) the layoff of employee William T. Randolph on Janu-ary 17, 1958, and the alteration of its contract with the Boilermakers to accomplishthis layoff; and (3) the discharge on January 22 and 23, 1958 of employees WilliamT.Randolph, Thomas L. Willmore, James L. Hall, Arley Potts, Anton Becker,William E. Watts, Ruben Luther, Frank Becker, William R. Hogan, Clyde Wool-verton, Henry L. Kent, Thomas E. Gipson, Clarence E. Shaw, Frederick J. Bailey,Albert W. Ennis, Conrad F. Bauer, Henry W. Nichols, William G. Whitson, HaroldR. Garner, Sr., Elroy Paschedag, Arthur Ray Miller, and Calvin J. Cissell.b.Section 8(a)(2) of the Act by: (1) Demoting William T. Randolph on No-vember 4, 1957, from his foreman's position to rank-and-file status; (2) dischargingAlbert Rowden on December 16, 1957; (3) from and after July 20, 1957, compen-sating Boilermakers' president, Willard Herzing, and vice president Flarce Warfield,at their regular rates of pay for times spent in the plant in the conduct of unionbusiness other than conferring with the Company, and in particular permitting theseBoilermakers' officials to engage in union activities in the plant other than conferringwith the Company concerning grievances or contract negotiations under a continu-ation of the so-called "Costello" agreement freeing Herzing and Warfield from theobligation to perform the work for which the Company paid them; (4) per-mitting agents of the Boilermakers to engage in union activities in the plant duringtheir working time to combat the activities of employees in opposition to the Boiler-makers despite the Company's rule forbidding such activities in the plant whilegiving instructions to its supervisors and foremen to prevent union activities in theplant by "outside unions" which in context meant the employees opposing theBoilermakers; (5) providing IBM employee address slips to the Boilermakers atcompany expense to be used by the Boilermakers to combat the activities of em-ployees in opposition to it; and (6) permitting the Boilermakers to post on the Com-pany's bulleting board and to distribute literature to employees on company premisesin its campaign against employees opposed to it while forbidding employees opposingthe Boilermakers to engage in such conduct on or within company premises.87GibbsCorporation,124 NLRB 1320.614913-62-vol. 132-27 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDc.Section 8(a)(1) of theAct by:committing each of the foregoing acts violativeof Section8(a) (3) and(2) of the Act.Ifind that the Boilermakers by the following conduct, as hereinabove related,violated:a. Section 8(a)(2) of the Act by:causing or attempting to cause the Companyto lay off employee William T. Randolph on January 17, 1958, in violation ofSection8(a) (3) of the Act.b. Section 8(b) (1) (A) of the Act by: (1) Threatening employees through itsofficials and stewards from January 9 to 22,1958,with loss of employment if theyrefuse to revoke authorizations given by them to William R. Hogan to petition theBoard for an election under Section 9(e) of the Act to rescind the authority of theBoilermakers to make an agreement requiring membership in that labor organizationas a condition of employment in the unit represented by it; and(2) causing theCompany to demote William T.Randolph from his position as foreman to rank-and-file status thereby restraining and coercing employees in the exercise of their rightsunder Section7 of the Act.No findings that the Act has been violated by either the Company or the Boiler-makers have been made with respect to any allegations of the complaint concern-ing which specific findings of statutory violations have not herein been made. Ishall recommend dismissal of such allegations as to which specific findings have notbeen made.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with the operations of the Employer described in section I, above, have aclose, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V.THE REMEDYHaving found that the Company has engaged in unfair labor practices violativeof Section 8(a)(1), (2),and (3)of the Act and that the Boilermakers has engagedin unfair labor practices violative of Section 8(b) (1) (A)and (2)of the Act,I shallrecommend that they cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act.Ithas been found that the Company on November 4, 1957, violated Section8(a)(2) and(1) of theAct bydemoting William T. Randolph from his position asforeman to rank-and-file status.It has also been found that the Boilermakers violatedSection 8(b)(1) (A) of theAct bycausing Randolph's demotion.In order to cure thecoercive effect of this unlawful conduct upon the Company's employees,I shallrecommend that the Company be ordered to offer Randolph restoration to his formeror substantially equivalent position as foreman,including restoration of all senioritywith which Randolph had been credited before the alteration by the Company of itscontract with the Boilermakers on January, 16,1958.I shall also recommend thatthe Company and the Boilermakers jointly and severally be required to make Ran-dolph whole for any loss of earnings which he may have suffered because of hisunlawful demotion by payment to him of a sum of money equal to the amount henormally would have earned as wages from the date of his demotion to the date ofthe offer of restoration,with backpay to be computed in the manner established bythe Board in F. W.Woolworth Company,90 NLRB 289. I have also found thatthe Company discriminatorily laid off William T. Randolph on January 17, 1958,from his rank-and-file job, and that the Company unlawfully discharged him onJanuary 23,1958.I do not recommend the usual reinstatement and backpay remedyordered to cure these violations because compliance with the recommended order torestore Randolph to his former position as foreman with backpay will in effect includeremedial action for the Section 8(a)(3) violations against him committed by theCompany.This is equally true with respect to the violation of Section 8(b) (2) bythe Boilermakers in causing the Company on January 17, 1958,to lay Randolph offfrom his rank-and-file job.I have also found that the Company in violation of Section 8(a)(3) of the Actdiscriminatorily discharged Albert Rowden on December 16, 1957, and on January22, 1958, discriminatorily discharged Harold R. Garner, Harry W. Nichols, ClydeWoolverton, James L. Hall, William G. Whitson, Ruben Luther, and Calvin J.Cissell, and on January 23, 1958, discriminatorily discharged Frederick J. Bailey,Anton Becker, Frank Becker, Thomas E. Gipson, Henry L. Kent, Arthur Ray Miller,Elroy Paschedag, Arley Potts, Clarence E. Shaw, William E. Watts, Thomas L. Will- A. 0. SMITH CORPORATION, GRANITE CITY PLANT405more, Albert W. Ennis, Conrad F. Bauer, and William R. Hogan. The Companyhas failed and refuses to reinstate to employment all these employees. It will there-fore be recommended that the Company be ordered to offer them immediate andfull reinstatement to their former or substantially equivalent positions, without preju-dice to seniority or other rights and privileges, and to make them whole for anylosses they may have suffered because of the discrimination against them by paymentto them of sums of money equal to the amounts they normally would have earnedas wages from the dates of the discrimination to the dates of the offer of reinstatement.In computing the backpay of these employees consideration should be given to thefact that certain of them were in layoff status when the discharges occurred, and thatbackpay for them should commence from the dates when they would on a nondis-criminatory basis have been recalled to work by the Company. Backpay for all theseemployees shall be computed in the manner established by the Board in F.W. Wool-worth Company, supra.Ihave found that the Company has unlawfully assisted the boilermakers andcoerced its employees in violation of Section 8(a)(2) and (1) of the Act by grantingmaterial assistance and other benefits to the Boilermakers by the discharge of em-ployees and by the demotion of a foreman with the net result that its employeeshave been suppressed and frustrated in the exercise of the rights guaranteed themby Section 7 of the Act, and in particular in the exercise of their statutory right toseek rescission of the authority of the Boilermakers to maintain an agreement requir-ing membership in the Boilermakers by the employees in the unit represented by theBoilermakers as a condition of their employment.To cure the effects of this unlaw-ful conduct I shall, together with the other remedial action recommended herein,recommended that the Company withdraw and withhold recognition from the Boiler-makers as the exclusive collective-bargaining representative of the Company's em-ployees in the appropriate unit for which the Boilermakers is the recognized andcertified representative, and cease giving effect to the current agreement with theBoilermakers or to any modification, extension, supplement, or renewal thereofunless and until the Boilermakers shall have been certified by the Board as the collec-tive-bargaining representative of the Company's employeesin anappropriate unit.Nothing in this recommendation, however, shall be deemed to require the Companyto vary those wages, hours of employment, rates of pay, seniority, or other substantiveprovisions in its relations with its employees which the Company has established inthe performance of the said agreement, or to prejudice the assertion by its employeesof any right that they may have thereunder.In view of the seriousness and the latitude of the unfair labor practices committedby the Company and the Boilermakers, the commission by them of similar and ofother related unfair labor practices may reasonably be anticipated. It will thereforebe recommended that they be ordered to cease and desist from in anymanner in-fringing the rights guaranteed employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.A. O. Smith Corporation is an employer within the meaning of Section 2(2) ofthe Act, and is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.2. International Brotherhood of Boilermakers, Iron Ship Builders, Blacksmiths,Forgers and Helpers, AFL-CIO, Local Union No. 575, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By the various acts of material assistance to and support of the above-namedlabor organization found in this report to have been committed by it, from and afterJuly 20, 1957, the Company violated Section 8(a)(2) and (1) of the Act.4.By the discriminatory layoff and discharges of employees to discourage the freeexercise of rights guaranteed employees by Section 7 of the Act, as found herein,the Company has violated Section 8 (a) (3) and (1) of the Act.5.By causing or attempting to cause the Company to lay off an employee inviolation of Section 8(a)(3) of the Act, the Boilermakers has violated Section8(b)(2) of the Act.6.By threatening employees with loss of employment to restrain and coerce themin the exercise of rights guaranteed by Section 7 of the Act, the Boilermakers hasviolated Section 8 (b) (1) (A) of the Act.7.All allegations of the complaints as to which specific findings of violation havenot been made have not been sustained.[Recommendations omitted from publication.]